Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 1 of 183




        Attachment H-1
                                   Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 2 of 183
                                                        IN RE: Androgel Antitrust Litigation (No. II)
                                                                   1:09-md-02084-TWT
                                                            Plaintiffs' Deposition Designations
                                                                  Witness: Jose Alcaine
                                                               Date of Deposition: 12/6/2011


    Pl. Affirmative Designations                             Def. Counter Designations                                 Pl. Reply Designations
   Beginning            Ending           Def.           Beginning                                    Pl.          Beginning             Ending       Def.
                                                                          Ending Page:Line
   Page:Line           Page:Line       Objections       Page:Line                                 Objections      Page:Line            Page:Line   Objections
86:02             86:10            402; 403         86:11                86:16                                 86:24              87:01
                                                                                                               87:05              87:08
97:25             98:11            402; 403
99:22             100:12           402; 403
100:22            101:01           402; 403
225:08            225:14           402; 403         225:15               226:17               R




                                                                              Page 1 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 3 of 183
                                                         IN RE: Androgel Antitrust Litigation (No. II)
                                                                    1:09-md-02084-TWT
                                                             Plaintiffs' Deposition Designations
                                                                  Witness: Michael Allen
                                                               Date of Deposition: 01/20/2012


     Pl. Affirmative Designations                             Def. Counter Designations                                    Pl. Reply Designations
    Beginning            Ending           Def.           Beginning                                      Pl.          Beginning              Ending       Def.
                                                                           Ending Page:Line
    Page:Line           Page:Line       Objections       Page:Line                                   Objections      Page:Line             Page:Line   Objections
095:14             096:03           402, 403         096:04               097:06
103:18             104:15           402, 403         153:01               153:11               INC                153:12              154:02
105:18             105:21           402, 403         106:05               106:06

107:14             107:18           402, 402         107:19               110:04               AC (109:11-14)
303:07             303:15           402, 403         304:02               304:09               R
310:04             310:09           402, 403         310:10               310:13               R




                                                                               Page 2 of 179
                                        Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 4 of 183
                                                                  IN RE: Androgel Antitrust Litigation (No. II)
                                                                             1:09-md-02084-TWT
                                                                      Plaintiffs' Deposition Designations
                                                                            Witness: Lynne Amato
                                                                         Date of Deposition: 8/26/2015


     Pl. Affirmative Designations                                      Def. Counter Designations                            Pl. Reply Designations
    Beginning            Ending               Def.                Beginning                                    Pl.       Beginning           Ending       Def.
                                                                                    Ending Page:Line
    Page:Line           Page:Line           Objections            Page:Line                                 Objections   Page:Line          Page:Line   Objections
7:15                7:17                                      53:18                53:22
17:19               17:22                                     74:01                74:08
17:24               18:08                                     187:07               187:24               L (187:18-24)
36:08               36:16                                     195:5                195:20
36:22               36:24
37:2                37:09
37:16               38:01
44:05 ("in 2006")   44:05 ("in 2006")
                                        Vague and
44:08 ("what                            ambiguous (45:4-
Type..)             45:07               45:7)
47:07               48:10

                                        Asked and answered
50:04               50:18               (50:16-50:18)

                                        Asked and answered
50:21               50:22               (50:21-51:22)
                                        Vague and
                                        ambiguous (52:1-
51:09               52:03               52:3)
                                        Vague and
                                        ambiguous (52:5-
52:05               52:12               52:6)
53:13               53:17
53:23               54:06
                                        Misstates testimony
54:21               55:06               (55:4-55:6)
                                        Misstates testimony
55:09               55:14               (55:9-55:10)
55:21               56:07
56:14               57:06
                                        Vague and
57:17               57:19               ambiguous


                                                                                        Page 3 of 179
                                   Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 5 of 183
                                                        IN RE: Androgel Antitrust Litigation (No. II)
                                                                   1:09-md-02084-TWT
                                                            Plaintiffs' Deposition Designations
                                                                  Witness: Lynne Amato
                                                               Date of Deposition: 8/26/2015


    Pl. Affirmative Designations                         Def. Counter Designations                         Pl. Reply Designations
   Beginning            Ending           Def.           Beginning                            Pl.        Beginning           Ending       Def.
                                                                      Ending Page:Line
   Page:Line           Page:Line       Objections       Page:Line                         Objections    Page:Line          Page:Line   Objections
                                   Vague and
57:22             57:25            ambiguous

                                   Argumentative,
59:08             59:15            Asked and answered

                                   Argumentative,
59:17             59:19            Asked and answered
59:25             60:06
                                   Vague and
60:20             60:22            ambiguous
                                   Vague and
61:06             61:12            ambiguous
68:02             68:03
68:07             68:17
68:20             69:21
70:06             70:08
70:14             71:08
71:21             73:01
73:17             73:25
91:02             91:14
108:11            109:04
119:24            120:04
120:06            120:18
164:14            165:01
165:15            165:18
193:23            194:06
194:19            195:04
195:21            195:25




                                                                          Page 4 of 179
                                        Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 6 of 183
                                                                    IN RE: Androgel Antitrust Litigation (No. II)
                                                                               1:09-md-02084-TWT
                                                                        Plaintiffs' Deposition Designations
                                                                             Witness: Leonard Blum
                                                                           Date of Deposition: 3/27/2008



Solvay, Watson, and Par/Paddock object to the introduction of this investigational hearing transcript as hearsay.

     Pl. Affirmative Designations                                        Def. Counter Designations                                       Pl. Reply Designations
    Beginning             Ending               Def.                 Beginning                                    Pl.                Beginning               Ending                  Def.
                                                                                      Ending Page:Line
    Page:Line            Page:Line           Objections             Page:Line                                 Objections            Page:Line              Page:Line              Objections
006:03              006:05                                      6:06                 6:14                 NO
006:15              006:21                                      7:22                 7:25                 INC                                   8:01                   8:02
007:08              007:21               incomplete             82:11                83:02                H,602
010:04              010:11                                      83:14                84:06                NO
010:17              010:21                                      104:11               104:15                           602,701
010:24              011:15                                      107:18               108:02               INC                   108:03                 108:22                 104a, 602
011:15              011:20                                      142:05               142:11               R,403,602
011:21              011:24
031:14              032:23               104a, 602
032:24              033:15               104a, 602
077:05              081:24               104a, 602
082:03              082:10               104a, 602
083:03              083:13
084:18              084:23               104a, 602
102:13              103:17               104a, 602, 802
103:18              104:10               104a, 602, 802
105:11              106:06               104a, 602
106:07              106:24
107:12              107:17               incomplete
115:19              116:14
117:05              117:07                                402
117:08              117:09
125:13              125:22
140:13              140:20




                                                                                          Page 5 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 7 of 183
                                                         IN RE: Androgel Antitrust Litigation (No. II)
                                                                    1:09-md-02084-TWT
                                                             Plaintiffs' Deposition Designations
                                                                  Witness: Leonard Blum
                                                               Date of Deposition: 12/11/2015


     Pl. Affirmative Designations                             Def. Counter Designations                                     Pl. Reply Designations
    Beginning            Ending           Def.           Beginning                                     Pl.             Beginning             Ending           Def.
                                                                           Ending Page:Line
    Page:Line           Page:Line       Objections       Page:Line                                  Objections         Page:Line            Page:Line       Objections
011:13             011:14                            40:08                40:14                NO                 40:15                41:01
017:19             018:02                            50:08                51:08                NO
018:16             019:03                            72:11                72:12                NO
019:04             019:10                            73:13                73:13                NO
024:15             024:21                            83:19                83:21                NO
025:01             026:24                            84:05                84:14                FD,602
027:04             027:06                            87:24                87:24                NO
027:10             027:12                            126:18               126:19               R                  127:04               127:09
027:21             028:20                            126:22               126:24               R                  127:04               127:09
                                                     151:17               151:20                                                                        104a, 602, counsel
028:23             029:09                                                                                  602,701 152:01              152:10           reading documents
                                                     151:22               151:24                                                                        104a, 602, counsel
029:10             029:20                                                                                  602,701 152:01              152:10           reading documents
030:01             030:06                            162:14               162:20               NO
030:12             030:20                            237:09               237:11               NO
037:10             037:20
038:01             038:03
038:09             038:15
038:17             038:21           104a, 602
039:25             040:04
041:02             041:08
041:14             041:16
041:19             043:01           104a, 602
048:21             049:03
049:08             049:20
049:23             050:07           Incomplete                                                                    49:04                49:07
051:09             051:12
051:16             051:24
                                    52:14-17 non-
051:25             052:17           responsive
053:08             053:11
053:11             053:15
056:24             057:07
057:15             057:17           104a, 602


                                                                               Page 6 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 8 of 183
                                                     IN RE: Androgel Antitrust Litigation (No. II)
                                                                1:09-md-02084-TWT
                                                         Plaintiffs' Deposition Designations
                                                              Witness: Leonard Blum
                                                           Date of Deposition: 12/11/2015


     Pl. Affirmative Designations                     Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.       Beginning                            Pl.        Beginning           Ending               Def.
                                                                   Ending Page:Line
    Page:Line           Page:Line       Objections   Page:Line                         Objections    Page:Line          Page:Line           Objections
057:24             058:07
058:08             058:25
059:03             059:09
059:12             060:13
060:14             060:15
060:17             060:25
061:03             061:12
061:13             061:14
                                    104a, 602,
061:19             061:23           incomplete                                                            62:12:00               62:13:00
062:14             064:11
064:15             064:24
066:09             066:20
065:24             066:02
066:20             066:21
067:05             067:09
067:24             068:03
068:19             068:22
068:25             069:09
070:13             070:16
071:16             071:22
070:17             070:20
072:07             072:09           104a, 602
072:14             072:22           104a, 602
072:23             073:10           104a, 602
                                    104a, 602,
073:14             073:19           incomplete
074:06             074:08           104a, 602
074:11             074:12           104a, 602
075:13             075:21           104a, 602
074:14             074:25           104a, 602
075:02             075:04           104a, 602
076:01             076:03           104a, 602
076:06             076:06           104a, 2


                                                                       Page 7 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 9 of 183
                                                      IN RE: Androgel Antitrust Litigation (No. II)
                                                                 1:09-md-02084-TWT
                                                          Plaintiffs' Deposition Designations
                                                               Witness: Leonard Blum
                                                            Date of Deposition: 12/11/2015


     Pl. Affirmative Designations                      Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.        Beginning                            Pl.        Beginning           Ending            Def.
                                                                    Ending Page:Line
    Page:Line           Page:Line       Objections    Page:Line                         Objections    Page:Line          Page:Line        Objections
077:08             077:11
079:01             079:07
079:21             079:24
080:02             080:11
081:03             081:07           104a, 602
081:12             081:23           104a, 602
083:01             083:03
083:05             083:17
115:02             118:22           802 (116:8-14 )
136:09             136:11           104a, 602
136:16             136:17           104a, 602
138:11             138:18
139:01             139:21           incomplete                                                            139:21:00           140:10:00
140:09             140:20
141:13             141:18
142:08             142:25
143:01             143:05
087:13             087:21           104a, 602
087:22             087:22           104a, 602
087:25             088:02           104a, 602, 702
088:04             088:05
088:09             088:09
088:11             088:20
090:07             090:07
090:09             090:13
095:15             095:20
095:24             095:24
095:25             096:03
120:20             120:24
121:10             121:22
130:02             130:05
130:10             130:10
125:15             125:17
149:19             149:22


                                                                        Page 8 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 10 of 183
                                                       IN RE: Androgel Antitrust Litigation (No. II)
                                                                  1:09-md-02084-TWT
                                                           Plaintiffs' Deposition Designations
                                                                Witness: Leonard Blum
                                                             Date of Deposition: 12/11/2015


     Pl. Affirmative Designations                       Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending             Def.       Beginning                            Pl.        Beginning           Ending       Def.
                                                                     Ending Page:Line
    Page:Line           Page:Line         Objections   Page:Line                         Objections    Page:Line          Page:Line   Objections
149:24             149:24
151:10             151:16           104a, 602
150:23             151:03           104a, 602
153:01             153:24           104a, 602
                                    104a, 602,
155:11             155:15           nonresponsive
                                    104a, 602,
155:18             156:07           nonresponsive
161:25             162:03           402, 403, 802
162:04             162:04           402, 403, 802
161:07             161:14           402, 403, 802
161:22             161:24           402, 403, 802
237:07             237:08
237:12             237:19
065:13             065:23           402
066:22             068:03
118:23             119:06
119:19             119:22           104a, 602
120:06             120:19           104a, 602
121:04             121:05           104a, 602




                                                                         Page 9 of 179
                                       Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 11 of 183
                                                                  IN RE: Androgel Antitrust Litigation (No. II)
                                                                             1:09-md-02084-TWT
                                                                      Plaintiffs' Deposition Designations
                                                                               Witness: Jay Bua
                                                                         Date of Deposition: 2/21/2008



Solvay, Watson, and Par/Paddock object to the introduction of this investigational hearing transcript as hearsay.

     Pl. Affirmative Designations                                   Def. Counter Designations                              Pl. Reply Designations
    Beginning             Ending               Def.               Beginning                                   Pl.       Beginning           Ending       Def.
                                                                                  Ending Page:Line
    Page:Line            Page:Line           Objections           Page:Line                                Objections   Page:Line          Page:Line   Objections
006:24              007:02                                802
010:24              011:05                                802
011:12              011:14                                802
011:17              011:19                                802
011:20              012:03                                802
012:14              012:18                                802
012:23              013:19                                802
017:02              017:14                                802
024:22              025:02               802; V
025:22              025:25                                802
026:12              026:14                                802
026:25              027:16                                802
027:19              027:20                                802
027:22              028:21                                802
029:07              030:08                                802
030:22              031:05               802; 104a
032:17              032:20                                802
033:15              033:20                                802
034:01              034:04                                802
036:14              036:20                                802
037:02              037:06               802; V; CD
037:13              037:14                                802
037:23              037:25                                802
038:10              038:14                                802
038:22              039:08                                802
039:11              039:15                                802
040:22              040:23                                802
040:25              041:07               802: V
041:14              041:18                                802
043:25              044:12               802: CD
045:07              046:13               802; AA


                                                                                      Page 10 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 12 of 183
                                                             IN RE: Androgel Antitrust Litigation (No. II)
                                                                        1:09-md-02084-TWT
                                                                 Plaintiffs' Deposition Designations
                                                                          Witness: Jay Bua
                                                                    Date of Deposition: 2/21/2008


     Pl. Affirmative Designations                                Def. Counter Designations                               Pl. Reply Designations
    Beginning            Ending           Def.               Beginning                                    Pl.         Beginning           Ending       Def.
                                                                              Ending Page:Line
    Page:Line           Page:Line       Objections           Page:Line                                 Objections     Page:Line          Page:Line   Objections
047:05             047:08                           802
                                    802; V (47:23-48:5,
                                    49:3-15);CD (48:13-
047:18             049:18           23)
050:08             050:24                           802

                                    802; A (51:3-31:22);
051:03             052:02           106 (51:24-52:2)
052:10             052:22                            802
054:06             054:15                            802
055:07             056:08           802; V
059:04             059:14           802; 104a
                                    802; 104a (60:12-
060:12             061:09           17)
061:11             061:15                            802 61:16               61:19                HS

061:22             062:03                           802 62:4                 62:11                HS, VAG, 402, 602
075:21             076:02                           802
                                    802; 104a; 701; V
079:11             081:03           (80:6-20)
081:12             081:21           802; V; CD
082:04             082:04           802; V               83:9                83:16                L, HS, 602, PK
090:19             091:10                           802 91:19                91:24                NR, 602, PK
091:25             092:08                           802
093:02             093:04                           802
093:11             093:20                           802
094:22             094:24                           802
095:05             096:04                           802
                                    802; 104a; A (96:25-
                                    97:5); AA (96:25-
096:11             097:05           97:5)
108:23             109:01           802; AA; V; A
115:24             116:02                           802
116:05             116:09                           802


                                                                                 Page 11 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 13 of 183
                                                          IN RE: Androgel Antitrust Litigation (No. II)
                                                                     1:09-md-02084-TWT
                                                              Plaintiffs' Deposition Designations
                                                                       Witness: Jay Bua
                                                                 Date of Deposition: 2/21/2008


     Pl. Affirmative Designations                          Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.            Beginning                            Pl.        Beginning           Ending       Def.
                                                                        Ending Page:Line
    Page:Line           Page:Line       Objections        Page:Line                         Objections    Page:Line          Page:Line   Objections
                                    802; Foundation
                                    (117:11-118:2); AA
116:13             118:03           (117:11-118:3)
160:09             161:10                           802




                                                                           Page 12 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 14 of 183
                                                             IN RE: Androgel Antitrust Litigation (No. II)
                                                                        1:09-md-02084-TWT
                                                                 Plaintiffs' Deposition Designations
                                                                        Witness: Angelo Bua
                                                                    Date of Deposition: 8/23/2011


     Pl. Affirmative Designations                                 Def. Counter Designations                              Pl. Reply Designations
    Beginning            Ending           Def.               Beginning                                    Pl.         Beginning           Ending       Def.
                                                                               Ending Page:Line
    Page:Line           Page:Line       Objections           Page:Line                                 Objections     Page:Line          Page:Line   Objections
009:13             009:17                                152:11               152:14               HS, INC, 403
                                                                                                   L, ARG, AA, 402,
009:20             010:03                                166:2                166:16               HS
                                                                                                   L, ARG, 602,
016:06             017:06                                168:6                169:1                HYPO, 403, 701
                                                                                                   L, ARG, 602,
060:12             061:06                                169:3                169:3                HYPO, 403, 701
061:20             061:20
062:04             062:08
122:20             123:19
151:05             151:08
151:18             151:21           106; V
                                    802 (153:22-
                                    157:17); 104a
                                    (154:20-22, 157:1-
                                    17); CD (155:3-5);
                                    MT (157:1-17); A
                                    (154:20-155:9;
                                    157:1-17); AA
152:17             157:17           (157:1-17)
157:21             158:12           104a
158:15             158:21           104a
162:03             163:17




                                                                                  Page 13 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 15 of 183
                                                             IN RE: Androgel Antitrust Litigation (No. II)
                                                                        1:09-md-02084-TWT
                                                                 Plaintiffs' Deposition Designations
                                                                          Witness: Jay Bua
                                                                    Date of Deposition: 4/20/2016


     Pl. Affirmative Designations                                Def. Counter Designations                              Pl. Reply Designations

    Beginning            Ending           Def.               Beginning                               Pl.             Beginning           Ending       Def.
                                                                              Ending Page:Line
    Page:Line           Page:Line       Objections           Page:Line                            Objections         Page:Line          Page:Line   Objections
012:10             012:12
012:20             012:23
016:19             016:21
018:01             018:17
023:09             023:14
024:13             024:15
                                    104a (25:5-9); 602
024:22             025:09           (25:5-9)
026:05             026:11
027:20             027:22
028:03             028:04
028:14             028:19           402 (28:17-19)
030:19             030:21           104a
030:24             031:05           104a
033:16             033:17
033:20             034:01
034:05             034:16
035:21             036:11                                36:12               36:24                             402
036:25             037:10
045:12             045:14           V
045:17             045:22           V
045:24             046:22
050:23             050:25           104a; V
051:14             051:14           104a; V
052:15             052:16           V
052:19             052:21           V
052:23             054:10
056:05             056:15
059:05             059:07           V
075:21             076:06           MT (75:21-24)
077:09             077:10           104a; 602
077:13             077:23           602; 104a



                                                                                 Page 14 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 16 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                         Witness: Jay Bua
                                                                   Date of Deposition: 4/20/2016


     Pl. Affirmative Designations                                Def. Counter Designations                                   Pl. Reply Designations

    Beginning            Ending           Def.              Beginning                                      Pl.          Beginning             Ending       Def.
                                                                              Ending Page:Line
    Page:Line           Page:Line       Objections          Page:Line                                   Objections      Page:Line            Page:Line   Objections
080:10             082:01           104a; 602; V; 701
082:05             082:05           104a; 602 V; 701
086:22             087:01
094:22             095:02           104a; 701
095:23             096:01           104a; 602; 701
096:04             096:05           104a; 602; 701
096:07             096:09           104a; 602; 701
144:01             144:13
145:04             145:20
148:03             148:06
172:12             172:12
172:22             175:04
175:07             176:09
                                                                                                  PK (177:1), ARG
                                                                                                  (177:3-5), 602, L,
176:22             176:24                               176:25               177:24               402
                                                                                                  HS, VAG, 602, L,
178:07             178:17                               178:18               179:15               402
179:16             179:24
                                                                                                  HS, VAG, PK, 602,
180:02             180:06                               180:9                180:18               402
182:02             182:17                               186:8                186:14               L                 244:19              244:23
237:02             237:07
238:04             238:17
238:22             243:08
243:14             244:08           104a
244:10             244:14           104a; V; AA
244:17             244:23                               245:15               246:17               602
247:12             247:14           104a; V; 701
247:17             247:19           104a; 602; 701




                                                                                 Page 15 of 179
                                       Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 17 of 183
                                                                  IN RE: Androgel Antitrust Litigation (No. II)
                                                                             1:09-md-02084-TWT
                                                                      Plaintiffs' Deposition Designations
                                                                           Witness: David Buchen
                                                                         Date of Deposition: 3/21/2008



Solvay and Par/Paddock object to the introduction of this investigational hearing transcript as hearsay.

     Pl. Affirmative Designations                                     Def. Counter Designations                            Pl. Reply Designations
    Beginning             Ending               Def.               Beginning                                   Pl.       Beginning           Ending       Def.
                                                                                   Ending Page:Line
    Page:Line            Page:Line           Objections           Page:Line                                Objections   Page:Line          Page:Line   Objections
007:13              007:14                                   170:10               171:07               HS, 602
009:01              009:15
044:12              044:16
045:01              045:03
045:11              046:08
047:02              047:11
047:15              047:23
048:21              049:23
050:16              050:22
080:13              080:18
080:24              081:05
091:12              091:16
092:08              094:02
094:07              094:16
097:17              105:08
105:23              106:02
106:08              106:12
106:20              107:02
111:06              111:23
112:11              112:12
112:17              112:19
112:21              113:01
113:05              113:17
113:21              114:05
114:23              115:01
115:14              115:18
115:23              116:20
124:06              124:11
124:14              124:21
125:05              125:07
148:07              148:10


                                                                                      Page 16 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 18 of 183
                                                         IN RE: Androgel Antitrust Litigation (No. II)
                                                                    1:09-md-02084-TWT
                                                             Plaintiffs' Deposition Designations
                                                                  Witness: David Buchen
                                                                Date of Deposition: 3/21/2008


     Pl. Affirmative Designations                         Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.           Beginning                            Pl.        Beginning           Ending       Def.
                                                                       Ending Page:Line
    Page:Line           Page:Line       Objections       Page:Line                         Objections    Page:Line          Page:Line   Objections
148:16             150:01
150:08             151:10
151:19             151:21
151:23             152:03
155:13             155:21
156:03             156:05
157:07             157:19
158:20             159:09
162:21             163:15
165:23             166:08
166:11             166:18
168:04             170:09
171:13             172:22
174:15             174:18
174:22             175:03
175:07             175:20
175:24             176:05
176:10             176:18
176:21             177:01
177:07             177:17
178:13             178:25

                                    Asked and answered
184:24             185:21           (185:4-185:11)
186:22             187:09




                                                                          Page 17 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 19 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                     Witness: David Buchen
                                                                   Date of Deposition: 7/08/2011


     Pl. Affirmative Designations                                Def. Counter Designations                                    Pl. Reply Designations
    Beginning            Ending             Def.            Beginning                                    Pl.             Beginning             Ending          Def.
                                          Objections                          Ending Page:Line
    Page:Line           Page:Line                           Page:Line                                 Objections         Page:Line            Page:Line      Objections
004:13             004:14                               027:16               027:20                                  027:21              027:23
                                                                                                                                                          Vague and
                                                                                                                     028:08              028:11           ambiguous
                                                                                                                                                          Vague and
                                                                                                                     028:13              028:13           ambiguous
005:13             005:16                               085:13               085:16               L, 602, VAG
006:18             007:03                               085:18               085:25               L, 602, VAG
007:13             007:17                               091:24               092:04               L, 602, VAG, 402
009:04             009:15                               092:06               092:07               L, 602, VAG, 402
010:25             011:10                               092:14               092:16               L, 602, VAG, 402
017:16             017:25                               092:19               092:23               L, 602, VAG, 402
019:08             019:11                               110:22               111:03               HS
020:05             020:10
020:13             020:14
021:02             021:05
021:13             021:18
022:06             022:10
022:19             024:08           602
024:14             025:07           402
025:12             025:21           402
                                    402 (25:24-26:3);
                                    Vague and
                                    ambiguous (26:4-
                                    26:4); 402 (26:4-
025:24             026:04           26:4)
                                    Vague and
026:06             026:10           ambiguous; 402
026:16             027:08
028:14             029:09
029:16             030:07
030:11             030:20
031:25             032:07
042:02             042:05
043:02             043:08           602


                                                                                 Page 18 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 20 of 183
                                                          IN RE: Androgel Antitrust Litigation (No. II)
                                                                     1:09-md-02084-TWT
                                                              Plaintiffs' Deposition Designations
                                                                   Witness: David Buchen
                                                                 Date of Deposition: 7/08/2011


     Pl. Affirmative Designations                          Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.            Beginning                            Pl.        Beginning           Ending       Def.
                                        Objections                      Ending Page:Line
    Page:Line           Page:Line                         Page:Line                         Objections    Page:Line          Page:Line   Objections
                                    602 (43:10-43:18);
                                    Misstates prior
                                    testimony (43:19-
                                    43:21); 602 (43:19-
043:10             043:21           43:21)
                                    Misstates prior
                                    testimony (43:24-
                                    44:05); 602 (43:24-
043:24             044:16           44:05)
044:21             044:23
045:05             045:22
                                    Misstates prior
                                    testimony (47:9-
                                    47:14); Vague and
                                    ambiguous (47:15-
                                    47:20); 602 (47:15-
046:14             047:20           47:20)
047:23             048:15
049:14             049:16
049:25             050:07
050:11             050:15
051:16             051:20
053:08             054:18
054:21             054:21
055:21             056:18
057:14             059:15
059:19             059:20           402
                                    Argumentative;
                                    Vague and
060:25             061:04           ambiguous
                                    Argumentative;
                                    Vague and
                                    ambiguous (61:7-
061:07             062:19           61:7)


                                                                           Page 19 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 21 of 183
                                                           IN RE: Androgel Antitrust Litigation (No. II)
                                                                      1:09-md-02084-TWT
                                                               Plaintiffs' Deposition Designations
                                                                    Witness: David Buchen
                                                                  Date of Deposition: 7/08/2011


     Pl. Affirmative Designations                           Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.             Beginning                            Pl.        Beginning           Ending       Def.
                                        Objections                       Ending Page:Line
    Page:Line           Page:Line                          Page:Line                         Objections    Page:Line          Page:Line   Objections
063:05             064:03
                                    Misstates prior
064:22             065:09           testimony
065:12             065:13
070:03             070:13
072:12             072:22
073:02             074:25
075:03             076:06
076:09             076:14
                                    Argumentative
079:13             080:05           (79:25-80:5)
080:07             080:12           Argumentative
080:14             080:14           Argumentative
080:24             083:13
083:17             084:03
084:15             084:20
                                    Vague and
086:02             086:06           ambiguous; 602
                                    Vague and
086:10             086:11           ambiguous; 602
                                    Vague and
086:17             086:21           ambiguous; 602
                                    Vague and
086:25             086:25           ambiguous; 602
                                    Vague and
                                    ambiguous; 602
087:03             089:24           (87:3-87:6)
091:05             091:13
093:03             093:16
                                    Calls for conclusion
094:09             095:11           (94:24-95:11)




                                                                            Page 20 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 22 of 183
                                                           IN RE: Androgel Antitrust Litigation (No. II)
                                                                      1:09-md-02084-TWT
                                                               Plaintiffs' Deposition Designations
                                                                    Witness: David Buchen
                                                                  Date of Deposition: 7/08/2011


     Pl. Affirmative Designations                           Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.             Beginning                            Pl.        Beginning           Ending       Def.
                                        Objections                       Ending Page:Line
    Page:Line           Page:Line                          Page:Line                         Objections    Page:Line          Page:Line   Objections
                                    Calls for conclusion
                                    (95:14-95:15);
                                    Vague and
                                    ambiguous (95:16-
                                    95:19); 602 (95:16-
                                    95:19); 701 (95:16-
095:14             095:19           95:19)
                                    Vague and
                                    ambiguous (95:22-
                                    95:22); 602 (95:22-
                                    95:22); 701 (95:22-
095:22             097:09           95:22)
097:12             097:16
098:02             098:12
098:20             099:05
100:11             100:15
101:06             102:06
102:10             102:17
102:19             102:22
                                    Argumentative
                                    (104:3-104:7);
                                    Misstates prior
                                    testimony (104:3-
103:03             104:07           104:7)
                                    Argumentative
                                    (104:11-104:12);
                                    Misstates prior
                                    testimony (104:11-
104:11             104:18           104:12)
105:03             105:07
105:10             105:12
105:14             105:15
                                    Compound (110:4-
107:14             110:05           110:5)


                                                                            Page 21 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 23 of 183
                                                          IN RE: Androgel Antitrust Litigation (No. II)
                                                                     1:09-md-02084-TWT
                                                              Plaintiffs' Deposition Designations
                                                                   Witness: David Buchen
                                                                 Date of Deposition: 7/08/2011


     Pl. Affirmative Designations                          Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.            Beginning                            Pl.        Beginning           Ending       Def.
                                        Objections                      Ending Page:Line
    Page:Line           Page:Line                         Page:Line                         Objections    Page:Line          Page:Line   Objections
                                    Compound (110:7-
110:07             110:11           110:7)
111:22             112:15
112:18             112:22
115:08             115:22
                                    Call for conclusion
116:08             116:13           (116:11-116:13)
                                    Call for conclusion
116:16             116:21           (116:16-116:16)
117:24             118:12
118:15             118:19
118:21             118:23
                                    Calls for a
                                    conclusion;
                                    Compound; Vague
119:09             119:16           and ambiguous; 602
                                    Calls for a
                                    conclusion;
                                    Compound; Vague
119:20             119:20           and ambiguous; 602




                                                                           Page 22 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 24 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                      Witness: David Buchen
                                                                    Date of Deposition: 5/5/2015


     Pl. Affirmative Designations                                Def. Counter Designations                                    Pl. Reply Designations
    Beginning            Ending           Def.              Beginning                                    Pl.             Beginning             Ending           Def.
                                        Objections                            Ending Page:Line
    Page:Line           Page:Line                           Page:Line                                 Objections         Page:Line            Page:Line       Objections
005:05             005:10                               060:05               060:09               HS, 602, PK        060:12              060:20
006:15             006:21                               076:24               077:11               HS, AA, 602,
007:25             008:04                               078:20               079:03               HS, 602
008:12             008:14                               079:20               079:23               L
008:21             009:12                               080:01               080:10               602, VAG, PK
014:05             014:16                               080:12               080:14               602, VAG, PK       80:16               80:20            403; 501
                                                                                                  602, PK, HYPO,
016:11             016:22                               086:24               087:03               403                87:12               87:22            403, 501
023:23             025:17                               090:03               090:20               L, VAG, 602, PK,   090:21              091:09
026:03             027:01                               094:15               095:05               HS, 602, PK
                                    Vague and
                                    ambiguous (31:20-
031:20             032:19           31:24)              095:07               095:20               HS, 602, PK
032:21             033:12                               097:04               097:12               602, VAG, PK, HS
033:18             033:20                               105:16               105:18               VAG
034:16             035:05                               112:23               113:02               L, 602, PK, VAG
035:09             035:12                               128:22               129:07               602, HS            129:8-9; 129:12     129:14                            602
035:17             036:12                               183:17               184:03               602, HS
036:16             037:11
038:01             038:17
046:06             046:14
046:17             047:01
051:16             051:24
055:19             056:08
057:03             057:10
057:14             058:03
058:06             060:04
061:23             064:10
064:16             065:15
065:19             067:13
067:21             069:16
069:18             070:23
072:01             072:02
072:05             072:18


                                                                                 Page 23 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 25 of 183
                                                         IN RE: Androgel Antitrust Litigation (No. II)
                                                                    1:09-md-02084-TWT
                                                             Plaintiffs' Deposition Designations
                                                                   Witness: David Buchen
                                                                 Date of Deposition: 5/5/2015


     Pl. Affirmative Designations                         Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.           Beginning                            Pl.        Beginning           Ending       Def.
                                        Objections                     Ending Page:Line
    Page:Line           Page:Line                        Page:Line                         Objections    Page:Line          Page:Line   Objections
073:01             076:19
077:12             078:19
079:16             079:19
082:17             084:09
                                    Vague and
085:04             085:08           ambiguous; 501
                                    Vague and
085:14             085:17           ambiguous; 501
086:16             086:23
087:04             087:10
087:24             088:10
089:04             090:02
091:10             091:25
092:06             094:14
095:22             096:23
097:13             098:02
099:06             099:14
100:16             101:14
105:03             105:15
                                    Vague and
105:19             105:20           ambiguous
                                    Vague and
105:22             105:24           ambiguous
106:02             106:06
106:15             106:21
106:22             106:24
107:01             107:09
                                    Asked and answered
                                    (108:5-108:7)
107:11             108:07
                                    Asked and answered
108:10             108:11




                                                                          Page 24 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 26 of 183
                                                          IN RE: Androgel Antitrust Litigation (No. II)
                                                                     1:09-md-02084-TWT
                                                              Plaintiffs' Deposition Designations
                                                                    Witness: David Buchen
                                                                  Date of Deposition: 5/5/2015


     Pl. Affirmative Designations                          Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.            Beginning                            Pl.        Beginning           Ending       Def.
                                        Objections                      Ending Page:Line
    Page:Line           Page:Line                         Page:Line                         Objections    Page:Line          Page:Line   Objections
                                    Vague and
                                    ambiguous (110:5-
                                    110:7); 602 (110:5-
                                    110:7); 701 (110:5-
108:13             110:07           110:7)
                                    Vague and
                                    ambiguous; 602;
110:11             110:13           701
110:20             111:03           403; 501
111:13             111:14           403; 701
111:18             111:23           403; 701
111:25             112:02           602; 701
115:10             115:18
115:24             117:04           701
117:07             117:14           403; 701
117:19             118:13           403; 701
119:08             125:11           403; 701
                                    403 (126:16-127:7);
                                    403 (128:5-128:12);
                                    701 (128:5-128:12)
126:16             128:14
                                    Asked and
                                    answered; Vague
                                    and ambiguous; 602;
128:15             128:16           701
                                    Asked and
                                    answered; Vague
                                    and ambiguous; 403;
128:19             128:20           701
                                    Asked in answered
                                    (129:23-130:1); 402
                                    (129:23-130:1); 403
                                    (129:23-130:1)
129:18             130:01


                                                                           Page 25 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 27 of 183
                                                         IN RE: Androgel Antitrust Litigation (No. II)
                                                                    1:09-md-02084-TWT
                                                             Plaintiffs' Deposition Designations
                                                                   Witness: David Buchen
                                                                 Date of Deposition: 5/5/2015


     Pl. Affirmative Designations                         Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.           Beginning                            Pl.        Beginning           Ending       Def.
                                        Objections                     Ending Page:Line
    Page:Line           Page:Line                        Page:Line                         Objections    Page:Line          Page:Line   Objections
                                    402, 403;
                                    501(136:25-136:25)
136:12             136:25
137:07             137:19           402, 403, 501
138:05             138:17           402, 403
138:24             139:02           402, 403, 501
152:09             153:08
157:10             157:16
159:21             160:22
161:11             162:03
165:19             166:10
166:14             166:20
167:10             169:24
170:12             170:22
171:23             172:14
175:16             176:15
178:10             178:16
179:22             180:06
182:02             182:07
182:11             183:04
183:14             183:16
184:04             184:12
187:13             188:03
188:08             188:19
189:17             189:20
190:02             190:11
193:13             193:24
194:06             195:03           602 (194:24-195:3)
196:10             196:18
196:22             197:07
200:22             201:25




                                                                          Page 26 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 28 of 183
                                                          IN RE: Androgel Antitrust Litigation (No. II)
                                                                     1:09-md-02084-TWT
                                                              Plaintiffs' Deposition Designations
                                                                    Witness: David Buchen
                                                                  Date of Deposition: 5/5/2015


     Pl. Affirmative Designations                          Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.            Beginning                            Pl.        Beginning           Ending       Def.
                                        Objections                      Ending Page:Line
    Page:Line           Page:Line                         Page:Line                         Objections    Page:Line          Page:Line   Objections
                                    403 (222:18-223:8);
                                    501 (222:18-223:8);
                                    Asked and answered
                                    (223:9-223:14);
                                    Vague and
                                    ambiguous (223:9-
                                    223:14)
221:19             223:14
233:13             236:05
                                    Vague and
                                    ambiguous (237:7-
236:12             237:08           237:8)
                                    Vague and
                                    ambiguous;
                                    Compound (237:19-
                                    237:23); 403
                                    (237:19-237:23);
                                    501 (237:19-237:23)
237:10             237:23
                                    Compound; 403;
238:02             238:06           501
                                    Asked and answered
                                    (239:1-239:3)
238:15             239:03




                                                                           Page 27 of 179
                                       Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 29 of 183
                                                                   IN RE: Androgel Antitrust Litigation (No. II)
                                                                              1:09-md-02084-TWT
                                                                       Plaintiffs' Deposition Designations
                                                                           Witness: Paul Campanelli
                                                                          Date of Deposition: 1/16/2008


Solvay and Watson object to the introduction of this investigational hearing transcript as hearsay.

      Pl. Affirmative Designations                                     Def. Counter Designations                             Pl. Reply Designations
    Beginning             Ending               Def.               Beginning                                    Pl.        Beginning           Ending       Def.
                                                                                    Ending Page:Line
    Page:Line            Page:Line           Objections           Page:Line                                 Objections    Page:Line          Page:Line   Objections
005:24              005:25
007:07              007:08
007:15              007:16
008:21              009:18
022:24              023:14
023:21              025:01
025:13              027:05                                106 27:06                27:16                L, HS
032:16              032:18
033:16              033:17
034:25              037:18
039:19              040:12
041:13              042:03
042:18              042:25
043:04              043:23
048:02              048:04
048:16              049:01
059:23              061:07
061:19              062:08
068:16              069:07
069:12              069:15
069:21              070:14
071:09              073:08                                106 73:09                73:14                L, NR, IMP, HS
074:24              074:25
075:09              075:09
075:11              077:08
080:12              080:16
080:20              080:23
082:15              082:25
101:12              101:14
101:20              107:06                                106 107:07               107:13               602, AF, AA, HS
107:14              108:19
109:09              110:01


                                                                                       Page 28 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 30 of 183
                                                             IN RE: Androgel Antitrust Litigation (No. II)
                                                                        1:09-md-02084-TWT
                                                                 Plaintiffs' Deposition Designations
                                                                     Witness: Paul Campanelli
                                                                    Date of Deposition: 1/16/2008


     Pl. Affirmative Designations                                 Def. Counter Designations                             Pl. Reply Designations
    Beginning            Ending           Def.               Beginning                                     Pl.       Beginning           Ending       Def.
                                                                               Ending Page:Line
    Page:Line           Page:Line       Objections           Page:Line                                  Objections   Page:Line          Page:Line   Objections
114:17             116:04

117:23             123:05           602 (121:19-122:20)
131:11             132:16
133:18             135:03
136:13             137:22
137:23             138:02
138:13             139:23
140:15             140:20
140:24             142:05
142:09             146:07
147:10             147:15
147:21             148:05
148:06             148:15
148:19             152:19                            106 153:01               153:03               HS
153:04             153:11
153:17             153:17
153:19             155:06                            106 155:07               155:15               602, HS
157:03             157:25
158:01             159:02
160:02             160:05




                                                                                  Page 29 of 179
                                       Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 31 of 183
                                                                   IN RE: Androgel Antitrust Litigation (No. II)
                                                                              1:09-md-02084-TWT
                                                                       Plaintiffs' Deposition Designations
                                                                           Witness: Paul Campanelli
                                                                          Date of Deposition: 6/26/2008


Solvay and Watson object to the introduction of this investigational hearing transcript as hearsay.

      Pl. Affirmative Designations                                     Def. Counter Designations                             Pl. Reply Designations
    Beginning             Ending               Def.               Beginning                                    Pl.        Beginning           Ending       Def.
                                                                                    Ending Page:Line
    Page:Line            Page:Line           Objections           Page:Line                                 Objections    Page:Line          Page:Line   Objections
210:15              210:25
211:01              211:08
211:20              212:01
213:04              213:11
216:08              216:10
219:04              219:13
219:14              220:10
220:17              220:23
228:24              229:17
230:24              233:03
235:05              235:25

236:01              236:22               602 (236:12-236:17)
                                         402; 602 (239:24-
238:04              240:19               240:19)
240:20              242:13
242:19              244:04
271:18              272:11
272:12              272:23
273:14              274:25
275:23              276:21
280:07              280:24
283:13              283:25
285:02              286:01                                106 284:15               285:01               L, 402, 602, HS
                                                              286:02               286:13               L, 602, HS
286:14              287:06                                106 287:15               287:25               L, 602, HS
288:07              289:18

                                         106;
296:09              297:25               602 (297:18-297:25) 298:01                298:13               L, HS
303:05              304:23
310:08              311:22


                                                                                       Page 30 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 32 of 183
                                                     IN RE: Androgel Antitrust Litigation (No. II)
                                                                1:09-md-02084-TWT
                                                         Plaintiffs' Deposition Designations
                                                             Witness: Paul Campanelli
                                                            Date of Deposition: 6/26/2008


     Pl. Affirmative Designations                     Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending          Def.        Beginning                            Pl.        Beginning           Ending       Def.
                                                                   Ending Page:Line
    Page:Line           Page:Line      Objections    Page:Line                         Objections    Page:Line          Page:Line   Objections
314:20             316:12




                                                                      Page 31 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 33 of 183
                                                   IN RE: Androgel Antitrust Litigation (No. II)
                                                               1:09-md-02084-TWT
                                                        Plaintiffs' Deposition Designations
                                                            Witness: Paul Campanelli
                                                          Date of Deposition: 7/01/2011

     Pl. Affirmative Designations                                      Def. Counter Designations                               Pl. Reply Designations
    Beginning            Ending               Def.                 Beginning                                      Pl.       Beginning           Ending
                                                                                     Ending Page:Line
    Page:Line           Page:Line           Objections             Page:Line                                   Objections   Page:Line          Page:Line
007:15             007:17
008:17             009:05
024:17             024:25
026:08             027:08               402; 106               27:09                27:16               R
027:17             028:03                                402
032:07             033:13                                402
054:02             054:11
064:07             064:14
074:12             075:06
075:12             076:21                                106 76:22                  76:24               L, 602, PK, HS
                                                             77:04                  77:15               L, 602, PK, HS
077:16             078:10
081:03             082:02
083:23             085:05                                106 85:06                  85:15
086:20             087:11
089:09             089:16
089:22             090:16
090:23             091:23                                106 91:24                  92:09               L, MPT, AF
093:17             093:22
094:02             094:07
094:25             095:05
097:08             097:18                                106 98:11                  98:14               L
                                                             98:17                  98:19               L
098:21             101:03                                106 101:04                 101:15              L, R
                                                             101:18                 101:20              L, R
101:22             102:08                                106 102:09                 102:11              NR
104:05             104:14
104:16             104:25
105:21             105:22


                                                                             Page 32 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 34 of 183
                                                   IN RE: Androgel Antitrust Litigation (No. II)
                                                               1:09-md-02084-TWT
                                                        Plaintiffs' Deposition Designations
                                                            Witness: Paul Campanelli
                                                          Date of Deposition: 7/01/2011

     Pl. Affirmative Designations                                     Def. Counter Designations                            Pl. Reply Designations
    Beginning            Ending               Def.               Beginning                                    Pl.       Beginning           Ending
                                                                                    Ending Page:Line
    Page:Line           Page:Line           Objections           Page:Line                                 Objections   Page:Line          Page:Line
105:24             106:06
106:21             106:24
107:04             108:12
111:23             112:02
112:07             113:06                                106 113:07                113:10              L, AF
                                                             113:13                113:15              L, AF
114:18             115:07
118:18             120:05
125:15             125:18
126:04             128:05
129:05             129:13                                106 129:14                129:19
129:20             129:24
130:20             132:05
133:22             134:05
134:08             134:09
134:18             134:24                                106 134:25                135:15              L
142:23             143:02
143:13             144:07
144:21             144:23
145:05             145:07
146:24             147:03
147:08             147:24
148:17             148:18
148:21             149:10               602 (149:8-149:10)

149:13             150:10               602 (149:13-149:24)
150:13             150:23
152:20             152:23
153:06             154:15                                106 154:21                156:02              L, NARR, 602


                                                                            Page 33 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 35 of 183
                                                   IN RE: Androgel Antitrust Litigation (No. II)
                                                               1:09-md-02084-TWT
                                                        Plaintiffs' Deposition Designations
                                                            Witness: Paul Campanelli
                                                          Date of Deposition: 7/01/2011

     Pl. Affirmative Designations                                     Def. Counter Designations                            Pl. Reply Designations
    Beginning            Ending               Def.               Beginning                                    Pl.       Beginning           Ending
                                                                                    Ending Page:Line
    Page:Line           Page:Line           Objections           Page:Line                                 Objections   Page:Line          Page:Line
156:03             156:06
156:09             156:11
156:13             157:13
172:02             172:16
173:03             173:08
173:13             173:22
174:13             174:18                                106 174:19                176:02              L, 602, HS
178:25             179:14
179:17             180:12
181:04             181:07
181:11             181:18
182:07             182:19
182:23             183:09
183:11             183:21
185:10             185:18
187:02             187:05
187:07             187:16
187:25             188:23                                106 188:24                189:06              L
189:07             189:13
189:22             190:06
190:25             191:21                                106 190:15                190:23
193:23             194:05
195:02             196:12
197:14             197:23                                106 198:23                199:15              L, NR, 602, AF
207:19             207:23
208:04             208:10
210:03             210:06
210:21             212:10               602 (211:8-212:10)
215:04             215:08


                                                                            Page 34 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 36 of 183
                                                   IN RE: Androgel Antitrust Litigation (No. II)
                                                               1:09-md-02084-TWT
                                                        Plaintiffs' Deposition Designations
                                                            Witness: Paul Campanelli
                                                          Date of Deposition: 7/01/2011

     Pl. Affirmative Designations                           Def. Counter Designations                        Pl. Reply Designations
    Beginning            Ending              Def.          Beginning                            Pl.       Beginning           Ending
                                                                          Ending Page:Line
    Page:Line           Page:Line          Objections      Page:Line                         Objections   Page:Line          Page:Line
215:13             217:25
218:22             219:18




                                                                  Page 35 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 37 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                    Witness: Paul Campanelli
                                                                   Date of Deposition: 3/25/2016


     Pl. Affirmative Designations                               Def. Counter Designations                        Pl. Reply Designations
    Beginning            Ending          Def.               Beginning                               Pl.       Beginning           Ending       Def.
                                                                             Ending Page:Line
    Page:Line           Page:Line      Objections           Page:Line                            Objections   Page:Line          Page:Line   Objections
007:14             007:20
011:09             011:18
013:19             013:23
014:12             014:18
015:03             015:05
017:01             017:03
017:06             017:11
017:14             017:18
017:21             017:21
029:03             030:08
030:13             031:03
031:07             032:08
032:12             032:17
033:05             033:07
033:22             033:22
034:03             034:11
035:04             037:11
037:15             037:18
038:06             038:08
038:10             038:11
038:13             038:15
038:17             038:19
038:21             038:24
039:01             039:01
039:09             039:18
040:07             040:09
040:13             040:15
040:24             041:02
041:14             041:18
041:22             042:04
043:11             043:21                           106 44:12               44:18
                                                        44:21               44:23
045:11             046:01
046:03             046:06


                                                                                Page 36 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 38 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                    Witness: Paul Campanelli
                                                                   Date of Deposition: 3/25/2016


     Pl. Affirmative Designations                               Def. Counter Designations                            Pl. Reply Designations
    Beginning            Ending          Def.               Beginning                                   Pl.       Beginning           Ending       Def.
                                                                             Ending Page:Line
    Page:Line           Page:Line      Objections           Page:Line                                Objections   Page:Line          Page:Line   Objections
046:10             046:16
047:03             047:10
047:14             048:19
049:03             049:13
051:15             051:25
052:03             052:03                           106 52:04               52:08                L
052:09             052:15
052:19             052:22
053:01             053:04
054:04             054:07
054:12             054:20
055:03             055:09
055:12             055:21
060:23             061:02
061:24             062:03
062:06             062:12
063:05             063:13
063:16             063:20
063:22             064:10
064:19             064:23
075:09             077:22
077:25             079:05
079:08             079:12
079:14             079:20
080:01             080:16
080:21             082:20
082:23             084:16
084:19             084:22
085:09             085:19
086:08             087:08
087:20             090:19                           106 91:16               91:18                602, VAG, MIS
                                                        91:20               91:21                602, VAG, MIS
091:22             092:05
093:01             093:18


                                                                                Page 37 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 39 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                    Witness: Paul Campanelli
                                                                   Date of Deposition: 3/25/2016


     Pl. Affirmative Designations                                Def. Counter Designations                            Pl. Reply Designations
    Beginning            Ending          Def.               Beginning                                    Pl.       Beginning           Ending       Def.
                                                                              Ending Page:Line
    Page:Line           Page:Line      Objections           Page:Line                                 Objections   Page:Line          Page:Line   Objections
093:24             094:18
095:09             095:16
095:19             096:03                           106 96:04                96:06                L, 602, PK, AF
                                                        96:09                96:13                L, 602, PK, AF
097:03             097:25
098:03             098:04
098:19             099:02
099:11             099:20                           106 99:21                100:04               L, 602, PK
                                                        100:07               100:11               L, 602, PK
100:12             101:06
101:21             102:05
102:08             102:21
103:20             103:23
104:01             104:08
104:10             104:15
104:20             105:18
106:08             106:21
107:22             108:07
108:10             108:19
109:04             109:12
109:17             109:24
110:02             110:06                           106 110:07               110:12               L
110:18             112:02
112:05             112:14
112:17             113:05
113:08             113:15
114:05             114:09
114:16             114:18
114:21             115:12
115:15             115:24
116:19             116:21
116:24             117:14
117:17             118:18
118:22             118:25


                                                                                 Page 38 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 40 of 183
                                                             IN RE: Androgel Antitrust Litigation (No. II)
                                                                        1:09-md-02084-TWT
                                                                 Plaintiffs' Deposition Designations
                                                                     Witness: Paul Campanelli
                                                                    Date of Deposition: 3/25/2016


     Pl. Affirmative Designations                                 Def. Counter Designations                            Pl. Reply Designations
    Beginning            Ending           Def.               Beginning                                    Pl.       Beginning           Ending       Def.
                                                                               Ending Page:Line
    Page:Line           Page:Line       Objections           Page:Line                                 Objections   Page:Line          Page:Line   Objections
119:14             119:18
119:24             120:04
120:08             121:07
121:10             121:16
121:18             121:18
122:02             123:21
123:24             124:08
124:12             124:17
124:20             124:24
125:02             125:09
125:13             126:13
126:18             127:02
127:06             127:13                            106 127:15               127:16               L
                                                         127:19               127:24               L
128:25             129:04
129:12             130:07
163:16             163:18
164:07             164:18
164:21             165:09
168:12             169:10
169:15             169:24
170:01             170:15
172:20             173:02           602 (172:24-173:2)
173:06             174:09           602 (173:6-173:17)
174:11             174:17                           106 174:18                175:03               L, 602, AF
175:04             175:18                           106 175:19                175:20               L, 602, AF
                                                        175:23                176:04               L




                                                                                  Page 39 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 41 of 183
                                                          IN RE: Androgel Antitrust Litigation (No. II)
                                                                     1:09-md-02084-TWT
                                                              Plaintiffs' Deposition Designations
                                                                   Witness: Margaret Choy
                                                                 Date of Deposition: 4/15/2011


     Pl. Affirmative Designations                          Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.            Beginning                            Pl.        Beginning           Ending       Def.
                                                                        Ending Page:Line
    Page:Line           Page:Line       Objections        Page:Line                         Objections    Page:Line          Page:Line   Objections
006:09             006:13
006:21             006:23
009:03             009:07
021:13             021:14           602
021:16             021:18           602
                                    Vague and
022:13             022:16           ambiguous
                                    Vague and
022:18             022:18           ambiguous
                                    Vague and
022:19             022:23           ambiguous; 602
                                    Vague and
023:01             023:01           ambiguous; 602
029:16             030:05
030:10             030:16

                                    Vague and
                                    ambiguous (31:11-
                                    31:13); 602 (31:11-
031:05             031:13           31:13)
                                    Vague and
031:15             031:15           ambiguous; 602
054:05             054:19
054:20             054:22
                                    Vague and
055:05             055:07           ambiguous; 602
                                    Vague and
055:09             055:09           ambiguous; 602
                                    Vague and
075:20             076:02           ambiguous; 602
                                    Vague and
076:17             076:18           ambiguous; 602
                                    Vague and
076:21             076:21           ambiguous; 602


                                                                           Page 40 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 42 of 183
                                                     IN RE: Androgel Antitrust Litigation (No. II)
                                                                1:09-md-02084-TWT
                                                         Plaintiffs' Deposition Designations
                                                              Witness: Margaret Choy
                                                            Date of Deposition: 4/15/2011


     Pl. Affirmative Designations                     Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending          Def.        Beginning                            Pl.        Beginning           Ending       Def.
                                                                   Ending Page:Line
    Page:Line           Page:Line      Objections    Page:Line                         Objections    Page:Line          Page:Line   Objections
083:18             084:04
084:14             085:07
085:08             085:15




                                                                      Page 41 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 43 of 183
                                                          IN RE: Androgel Antitrust Litigation (No. II)
                                                                     1:09-md-02084-TWT
                                                              Plaintiffs' Deposition Designations
                                                                   Witness: Napolean Clark
                                                                 Date of Deposition: 3/10/2016


     Pl. Affirmative Designations                              Def. Counter Designations                        Pl. Reply Designations
    Beginning            Ending           Def.            Beginning                                Pl.       Beginning           Ending       Def.
                                                                            Ending Page:Line
    Page:Line           Page:Line       Objections        Page:Line                             Objections   Page:Line          Page:Line   Objections
007:04             007:07                             159:12               159:18
010:14             011:01                             242:03               242:16
023:20             024:02                             244:20               245:06
024:24             025:08
026:15             026:23
033:05             033:20
                                    Vague and
034:16             034:17           ambiguous
                                    Vague and
034:19             034:19           ambiguous
035:10             035:16
036:16             036:25
040:05             040:11
045:11             045:16
079:06             079:14
079:24             079:24
099:03             099:14
101:08             101:23
105:03             105:22
                                    Misstates prior
125:15             125:20           testimony
157:04             157:12
157:16             158:01
159:19             159:25
171:06             174:09
205:10             206:01
208:03             209:01
209:18             209:25




                                                                               Page 42 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 44 of 183
                                                           IN RE: Androgel Antitrust Litigation (No. II)
                                                                      1:09-md-02084-TWT
                                                               Plaintiffs' Deposition Designations
                                                                    Witness: Napolean Clark
                                                                  Date of Deposition: 3/10/2016


     Pl. Affirmative Designations                           Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.             Beginning                            Pl.        Beginning           Ending       Def.
                                                                         Ending Page:Line
    Page:Line           Page:Line       Objections         Page:Line                         Objections    Page:Line          Page:Line   Objections
                                    Misstates prior
                                    testimony (214:11-
                                    214:13); Outside the
                                    scope of FRCP
                                    30(b)(6) deposition
                                    topics for which the
                                    witness is
                                    designated (214:11-
                                    214:13); 602
213:19             214:13           (214:11-214:13)
                                    Misstates prior
                                    testimony; Outside
                                    the scope of FCRP
                                    30(b)(6) deposition
                                    topics for which the
                                    witness is
214:15             214:18           designated; 602
225:10             227:03
227:09             228:16
231:02             232:09
237:02             237:10




                                                                            Page 43 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 45 of 183
                                                               IN RE: Androgel Antitrust Litigation (No. II)
                                                                          1:09-md-02084-TWT
                                                                   Plaintiffs' Deposition Designations
                                                                           Witness: Lynn Dale
                                                                     Date of Deposition: 05/11/2016


     Pl. Affirmative Designations                                   Def. Counter Designations                        Pl. Reply Designations
    Beginning            Ending           Def.                 Beginning                                Pl.       Beginning           Ending       Def.
                                                                                 Ending Page:Line
    Page:Line           Page:Line       Objections             Page:Line                             Objections   Page:Line          Page:Line   Objections
094:19             095:20                                  95:21                97:20
098:05             102:08                                  102:9                102:14
                                                           102:16               102:17
                                                           102:22               102:25
                                                           103:1                103:7
                                                           103:9                103:10
                                                           103:13               104:5
                                    V (149:6-9), CD
148:10             149:09           (149:6-9)
                                    V (149:14-17); CD
149:14             149:20           (149:14-17)
                                    Foundation, 103,
149:22             150:01           602
                                    Foundation, 103,
150:04             150:06           602
151:03             151:06
151:09             151:18
151:22             152:01                                  152:12               152:21
                                                           153:01               153:04
                                                           153:05               153:09
                                                           153:13               153:14
155:12             155:21
156:01             156:06
                                    V (157:13-20), CD
156:07             157:20           (157:13-20)
                                    V (157:23-25); CD
157:23             158:09           (157:23-25)
159:02             159:05           Foundation; 602
                                    Foundation (159:7-
                                    11); 602 (159:7-11);
                                    CD (159:12-14);
                                    MT (159:19-22);
                                    106 (159:19-22)
159:07             159:22                                  159:23               159:24


                                                                                    Page 44 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 46 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                        Witness: Lynn Dale
                                                                  Date of Deposition: 05/11/2016


     Pl. Affirmative Designations                                Def. Counter Designations                        Pl. Reply Designations
    Beginning            Ending           Def.              Beginning                                Pl.       Beginning           Ending       Def.
                                                                              Ending Page:Line
    Page:Line           Page:Line       Objections          Page:Line                             Objections   Page:Line          Page:Line   Objections
160:02             160:06
161:05             161:13
161:24             162:04           V, CD
                                    V (162:7-12); CD
                                    (162:7-12);
                                    Foundation (162:13-
                                    17); 106 (162:13-
162:07             162:17           17)                 162:18               162:20
162:22             163:04           Foundcation; 106
168:03             168:08
168:13             168:19
                                    MT (178:13-16);
                                    Foundation (178:13-
178:02             178:16           16)
178:19             178:20
197:23             198:02
                                    V (199:1-3); MT
198:17             199:03           (199:1-3)
                                    V (199:6-7); MT
199:06             201:11           (199:6-7)
201:13             202:07
202:09             202:10
202:12             202:18
202:19             202:22
202:24             202:24
                                    402; Foundation
204:16             204:22           (204:16-18)
                                    402; MT (205:17-
                                    20); 602 (205:17-
204:23             205:20           20)
205:24             206:04           402
206:05             206:15           402
                                    402; CD (206:20-
206:16             206:22           22), V (206:20-22)


                                                                                 Page 45 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 47 of 183
                                                               IN RE: Androgel Antitrust Litigation (No. II)
                                                                          1:09-md-02084-TWT
                                                                   Plaintiffs' Deposition Designations
                                                                           Witness: Lynn Dale
                                                                     Date of Deposition: 05/11/2016


     Pl. Affirmative Designations                                   Def. Counter Designations                              Pl. Reply Designations
    Beginning            Ending           Def.                 Beginning                                Pl.             Beginning           Ending       Def.
                                                                                 Ending Page:Line
    Page:Line           Page:Line       Objections             Page:Line                             Objections         Page:Line          Page:Line   Objections
                                    402; Foundation
206:25             208:14           (208:12-14)
208:16             208:16           402                    209:04               209:14
211:03             211:24
                                    Hearsay (212:15-
                                    213:5); Foundation
212:01             213:20           (213:19-20)
                                    Foundation (213:22-
                                    24); Hearsay (214:3-
213:22             214:12           9)
                                    Foundation (214:17-
214:14             214:19           19)
                                    Foundation; 802
214:21             215:05           (215:18-25)
215:09             215:12           Foundation
215:14             215:25           Foundation
224:11             227:02           Foundation
                                    AA (227:17-228:3);
                                    Foundation (227:17-
227:08             227:24           228:3)
228:01             228:03           AA; Foundation
228:07             228:19           Foundation; 602
228:22             229:25
230:01             231:03           403; 602
231:08             231:11           403; 602
233:16             234:07
234:09             235:07           403 (234:23-235:7)
235:11             235:11                                  249:01               249:08
255:06             255:09                                  249:11               250:06
                                                           250:17               251:01                            403




                                                                                    Page 46 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 48 of 183
                                                              IN RE: Androgel Antitrust Litigation (No. II)
                                                                         1:09-md-02084-TWT
                                                                  Plaintiffs' Deposition Designations
                                                                       Witness: Laurence Doud
                                                                    Date of Deposition: 04/15/2016


     Pl. Affirmative Designations                                  Def. Counter Designations                                    Pl. Reply Designations
    Beginning            Ending           Def.                Beginning                                    Pl.             Beginning             Ending           Def.
                                                                                Ending Page:Line
    Page:Line           Page:Line       Objections            Page:Line                                 Objections         Page:Line            Page:Line       Objections
006:04             006:11
012:08             012:10
012:19             012:20
012:24             013:17
065:23             065:25

067:12             067:17           402 (67:15 - 67:17)
068:07             068:21                                 68:22                69:04
105:19             105:24
121:25             122:06
123:20             123:23
                                    402 (129:18 -
129:13             129:19           129:19)               129:20               130:03                                402

                                                                                                                                                            226:17-19 (402;
                                                                                                                                                            403; 602; 104a; 103;
226:04             226:07                                 226:08               226:16               402, 403, CLC. INC 226:17              226:23           Not Responsive)
226:19             226:23




                                                                                   Page 47 of 179
                                       Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 49 of 183
                                                                     IN RE: Androgel Antitrust Litigation (No. II)
                                                                                1:09-md-02084-TWT
                                                                         Plaintiffs' Deposition Designations
                                                                             Witness: Laurence Downey
                                                                            Date of Deposition: 1/23/2008



Watson and Par/Paddock object to the introduction of this investigational hearing transcript as hearsay.

     Pl. Affirmative Designations                                     Def. Counter Designations                                       Pl. Reply Designations
    Beginning             Ending               Def.                  Beginning                                   Pl.             Beginning             Ending           Def.
                                                                                   Ending Page:Line
    Page:Line            Page:Line           Objections              Page:Line                                Objections         Page:Line            Page:Line       Objections
005:04              005:06
006:10              006:12
006:19              006:24
007:12              008:14                                    8:15                8:20                    HS, VAG            008:21              009:02
016:19              016:24
040:09              040:23
041:19              041:23
042:01              043:23
048:05              048:19                                    48:20               48:23                   HS, 602, PK
048:24              049:17
055:20              056:11                                    56:12               56:14                   HS, 602, PK
056:15              058:25                                    59:04               59:09                   HS, 602
059:25              060:18                                    60:19               60:22                   HS, 602
060:23              061:05
061:13              061:20                                    61:21               61:24                   HS, 602, VAG       062:20              063:06           Vague and ambiguous
063:21              064:04
064:16              064:22                                    64:11               64:15                   HS
                                                              64:23               65:02                   HS, 602
065:03              066:02

085:06              085:11                                    85:12               85:13                   HS, VAG, 602, PK
085:18              085:20

086:02              086:15                                    86:16               86:19                   HS, VAG, 602, PK
086:20              087:05
                                        602 (89:19-20); 103
089:14              090:11              (90:10-11)

091:08              091:14                                    91:15               91:22                   HS, VAG, 602, PK
091:23              092:10              602 (92:4-10)         92:15               92:20                   HS
093:06              094:15


                                                                                         Page 48 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 50 of 183
                                                              IN RE: Androgel Antitrust Litigation (No. II)
                                                                         1:09-md-02084-TWT
                                                                  Plaintiffs' Deposition Designations
                                                                      Witness: Laurence Downey
                                                                     Date of Deposition: 1/23/2008


     Pl. Affirmative Designations                                  Def. Counter Designations                              Pl. Reply Designations
    Beginning            Ending           Def.                Beginning                                     Pl.        Beginning           Ending       Def.
                                                                                Ending Page:Line
    Page:Line           Page:Line       Objections            Page:Line                                  Objections    Page:Line          Page:Line   Objections
                                    402 (97:4-12), 403
096:04             097:12           (97:4-12)
097:22             097:25
098:11             098:16
099:12             101:15
102:11             102:12
102:19             102:19
102:21             104:04
104:24             105:05                                 105:06               105:19               HS, VAG, 602
105:20             105:21
106:06             106:24
107:11             108:03                                 108:4                108:5                HS
108:06             108:14
108:19             110:09
110:17             111:01
111:23             113:02
113:07             113:11
115:13             116:05           402; 403
116:10             116:11           402; 403
116:15             117:05           402; 403
119:11             120:12
122:04             123:01                                 123:02               123:18               HS, 602, VAG
124:07             125:04
126:18             127:10                                 126:15               126:17               HS, 602
127:21             127:23

128:02             131:01           602 (128:20-129:14)
131:11             132:05                                 132:07               132:18               HS, VAG, 602, PK
132:20             132:24
144:09             144:10
144:15             144:17
144:25             146:02
146:22             146:25                                 147:01               147:01               HS
147:04             147:23


                                                                                   Page 49 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 51 of 183
                                                        IN RE: Androgel Antitrust Litigation (No. II)
                                                                   1:09-md-02084-TWT
                                                            Plaintiffs' Deposition Designations
                                                                Witness: Laurence Downey
                                                               Date of Deposition: 1/23/2008


     Pl. Affirmative Designations                            Def. Counter Designations                                  Pl. Reply Designations
    Beginning            Ending          Def.           Beginning                                    Pl.           Beginning             Ending       Def.
                                                                          Ending Page:Line
    Page:Line           Page:Line      Objections       Page:Line                                 Objections       Page:Line            Page:Line   Objections
150:15             151:17
152:08             152:11
153:05             153:06
153:10             153:24                           153:25               154:07               HS
154:20             156:01                           156:02               156:07               AA, ARG, HS
156:08             156:14                           156:15               157:02               HS, 602          157:03              157:04
157:18             157:23                           157:24               158:10               HS, 602
158:14             158:18                           158:19               159:20               HS, 602, NR
159:21             160:01
162:01             162:09                           162:14               162:23               HS, 602
164:23             165:17                           164:6                164:22               HS
166:02             166:04
166:13             166:23
167:01             167:06
167:10             167:23
169:18             170:21
171:04             171:17
171:25             177:13
177:16             178:23
180:08             183:02                           183:15               184:02               602, ARG, HS
184:03             184:13
186:09             186:22
187:04             187:13                           187:14               187:24               HS, 602
191:23             193:01
193:09             193:14
193:25             196:14




                                                                             Page 50 of 179
                                       Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 52 of 183
                                                                  IN RE: Androgel Antitrust Litigation (No. II)
                                                                             1:09-md-02084-TWT
                                                                      Plaintiffs' Deposition Designations
                                                                          Witness: Laurence Downey
                                                                         Date of Deposition: 4/29/2008



Watson and Par/Paddock object to the introduction of this investigational hearing transcript as hearsay.

     Pl. Affirmative Designations                                     Def. Counter Designations                                   Pl. Reply Designations
    Beginning             Ending                Def.              Beginning                                    Pl.           Beginning             Ending       Def.
                                                                                   Ending Page:Line
    Page:Line            Page:Line            Objections          Page:Line                                 Objections       Page:Line            Page:Line   Objections
206:01              206:11
210:08              210:19
                                        403(211:4-10), 602
211:01              212:09              (211:4-10)
213:12              213:19              403
214:01              214:18
215:08              215:22
216:15              216:18              402
216:20              216:22              402
217:09              217:18
217:25              218:15                                   218:16               219:15               602, HS
221:01              221:11
222:02              222:23
223:23              225:06
225:13              225:24
226:08              227:08
227:13              228:01
228:25              228:25
229:10              231:05                                   231:06               231:14               HS
231:15              232:09              602                  232:10               232:12               HS
234:02              234:07              602

234:18              236:10              602 (234:18-235:22) 236:11                236:17               602, HS
238:23              239:13                                  238:12                238:22               602, HS
240:02              240:06                                  240:07                240:24               VAG, 602, HS
240:25              241:07
246:06              246:24
247:13              248:24
249:03              250:05                                   250:6                250:8                HS
                                                             250:16               250:18               HS                250:19              250:20                        106
250:21              251:18


                                                                                      Page 51 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 53 of 183
                                                        IN RE: Androgel Antitrust Litigation (No. II)
                                                                   1:09-md-02084-TWT
                                                            Plaintiffs' Deposition Designations
                                                                Witness: Laurence Downey
                                                               Date of Deposition: 4/29/2008


     Pl. Affirmative Designations                            Def. Counter Designations                                   Pl. Reply Designations
    Beginning            Ending          Def.           Beginning                                    Pl.            Beginning             Ending       Def.
                                                                          Ending Page:Line
    Page:Line           Page:Line      Objections       Page:Line                                 Objections        Page:Line            Page:Line   Objections
252:10             252:21
259:04             259:10
259:16             260:23
263:02             263:22                           263:23               264:06               402, HS 602, PK
264:07             264:19
265:05             265:20
265:25             266:09
266:16             266:25
267:04             267:08
267:10             268:15                           268:16               268:20               ARG, 602, HS      269:13              270:11
272:08             273:17
286:04             288:22
290:16             290:22
291:02             293:07
294:20             295:18




                                                                             Page 52 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 54 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                    Witness: Laurence Downey
                                                                    Date of Deposition: 5/8/2015


     Pl. Affirmative Designations                               Def. Counter Designations                           Pl. Reply Designations
    Beginning            Ending           Def.              Beginning                                  Pl.       Beginning           Ending       Def.
                                                                             Ending Page:Line
    Page:Line           Page:Line       Objections          Page:Line                               Objections   Page:Line          Page:Line   Objections
012:08             012:10           FRCP 32
013:01             015:22           FRCP 32
015:25             016:02           FRCP 32
016:13             017:07           FRCP 32
018:05             018:11           FRCP 32

021:19             022:03           FRCP 32; 402; 403
023:07             023:22           FRCP 32; 402

025:02             025:08           FRCP 32; 402; 403
031:05             036:22           FRCP 32
                                    FRCP 32; Vague
                                    and ambiguous
038:03             038:15           (38:12-15)
                                    FRCP 32; Vague
038:19             038:21           and ambiguous
038:23             039:13           FRCP 32


                                    FRCP 32; 103 (40:5-
                                    8); Misstates prior
039:21             040:08           testimony (40:5-8)
040:13             040:15           FRCP 32
041:10             041:15           FRCP 32
                                    FRCP 32; Vague
                                    and ambiguous
041:23             042:17           (42:1-5)
042:22             043:13           FRCP 32             43:14               43:16                AC, HS

                                    FRCP 32; Misstates
                                    prior testimony
                                    (46:15-18); 602
043:17             046:18           (46:16-18)
046:20             047:14           FRCP 32


                                                                                Page 53 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 55 of 183
                                                           IN RE: Androgel Antitrust Litigation (No. II)
                                                                      1:09-md-02084-TWT
                                                               Plaintiffs' Deposition Designations
                                                                   Witness: Laurence Downey
                                                                   Date of Deposition: 5/8/2015


     Pl. Affirmative Designations                           Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.             Beginning                            Pl.        Beginning           Ending       Def.
                                                                         Ending Page:Line
    Page:Line           Page:Line       Objections         Page:Line                         Objections    Page:Line          Page:Line   Objections
                                    FRCP 32; 602
048:12             051:01           (50:22-51:1)
051:04             051:06           FRCP 32

                                    FRCP 32; 602;
052:06             052:10           Asked and answered
                                    FRCP 32; 602
                                    (52:14-15); Asked
                                    and answered (52:14-
                                    15); 103 (52:20-
052:14             053:22           53:1)
054:03             054:06           FRCP 32; 602
                                    FRCP 32; 103
054:09             054:20           (54:15-20)
                                    FRCP 32; 103
054:23             056:10           (54:23-55:2)
057:18             058:14           FRCP 32
058:17             059:16           FRCP 32
059:19             059:19           FRCP 32
059:22             060:13           FRCP 32
061:04             062:06           FRCP 32
062:08             065:19           FRCP 32
                                    FRCP 32;
066:19             066:23           Compound
                                    FRCP 32;
                                    Compound; Vague
067:08             067:17           and ambiguous
067:21             068:01           FRCP 32
068:17             069:18           FRCP 32
                                    FRCP 32; Vague
                                    and ambiguous
071:15             072:08           (72:6-8)
                                    FRCP 32; Vague
072:11             072:11           and ambiguous


                                                                            Page 54 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 56 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                    Witness: Laurence Downey
                                                                    Date of Deposition: 5/8/2015


     Pl. Affirmative Designations                                Def. Counter Designations                            Pl. Reply Designations
    Beginning            Ending           Def.              Beginning                                    Pl.       Beginning           Ending       Def.
                                                                              Ending Page:Line
    Page:Line           Page:Line       Objections          Page:Line                                 Objections   Page:Line          Page:Line   Objections
072:22             073:14           FRCP 32             73:15                73:20                HS, 602, PK
073:21             074:05           FRCP 32
074:20             075:04           FRCP 32
                                    FRCP 32; Vague
                                    and ambiguous
075:20             077:02           (76:24-77:2)
077:04             081:15           FRCP 32
081:20             081:25           FRCP 32
082:02             084:05           FRCP 32
084:13             084:23           FRCP 32
084:25             085:03           FRCP 32             85:12                85:19                HS, 602, PK
086:15             086:20           FRCP 32
087:02             087:03           FRCP 32; 602
087:05             087:07           FRCP 32; 602
                                    FRCP 32; 602 (88:3-
087:15             088:05           5)
088:08             088:08           FRCP 32; 602
088:19             089:14           FRCP 32
090:04             090:08           FRCP 32
                                    FRCP 32; Misstates
                                    prior testimony
                                    (90:23-91:12);
                                    Vague and
                                    ambiguous (90:23-
                                    91:12); Asked and
                                    answered (90:23-
090:13             091:01           91:12)
091:06             091:12           FRCP 32
098:01             099:20           FRCP 32
100:06             100:12           FRCP 32
100:17             101:17           FRCP 32
102:20             103:09           FRCP 32
104:02             106:10           FRCP 32             106:11               106:13               L, 602, PK
                                                        106:16               106:17               L, 602, PK


                                                                                 Page 55 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 57 of 183
                                                         IN RE: Androgel Antitrust Litigation (No. II)
                                                                    1:09-md-02084-TWT
                                                             Plaintiffs' Deposition Designations
                                                                 Witness: Laurence Downey
                                                                 Date of Deposition: 5/8/2015


     Pl. Affirmative Designations                         Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.           Beginning                            Pl.        Beginning           Ending       Def.
                                                                       Ending Page:Line
    Page:Line           Page:Line       Objections       Page:Line                         Objections    Page:Line          Page:Line   Objections
106:19             106:22           FRCP 32; 602
                                    FRCP 32; 602
107:05             107:15           (107:9-15)
107:19             107:22           FRCP 32; 602
                                    FRCP 32; Vague
                                    and ambiguous
                                    (108:17-24); 602
108:07             108:24           (108:17-24)
                                    FRCP 32; Vague
109:03             109:06           and ambiguous; 602
110:20             111:01           FRCP 32
111:23             112:01           FRCP 32

                                    FRCP 32; Misstates
                                    prior testimony
112:03             112:13           (112:9-13)
113:02             113:10           FRCP 32
                                    FRCP 32; Vague
114:01             114:04           and ambiguous
114:24             115:08           FRCP 32
116:12             116:13           FRCP 32
116:23             118:24           FRCP 32
119:02             119:04           FRCP 32
                                    FRCP 32; Vague
119:07             119:09           and ambiguous
                                    FRCP 32; Vague
                                    and ambiguous
119:11             119:22           (119:11-14)
120:05             120:08           FRCP 32
120:10             121:17           FRCP 32
                                    FRCP 32; Vague
121:20             121:22           and ambiguous




                                                                          Page 56 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 58 of 183
                                                           IN RE: Androgel Antitrust Litigation (No. II)
                                                                      1:09-md-02084-TWT
                                                               Plaintiffs' Deposition Designations
                                                                   Witness: Laurence Downey
                                                                   Date of Deposition: 5/8/2015


     Pl. Affirmative Designations                               Def. Counter Designations                           Pl. Reply Designations
    Beginning            Ending           Def.             Beginning                                   Pl.       Beginning           Ending       Def.
                                                                             Ending Page:Line
    Page:Line           Page:Line       Objections         Page:Line                                Objections   Page:Line          Page:Line   Objections
                                    FRCP 32; Vague
                                    and ambiguous
121:24             122:08           (121:24)
122:13             122:19           FRCP 32
123:09             126:24           FRCP 32
127:02             127:07           FRCP 32
128:12             128:25           FRCP 32
129:03             129:04           FRCP 32
                                    FRCP 32; Asked
                                    and answered
                                    (129:23-130:3);
                                    Misstates prior
                                    testimony (129:23-
129:07             130:03           130:3)
                                    FRCP 32; 602
130:19             131:22           (131:19-22)
131:25             132:14           FRCP 32; 602
                                    FRCP 32; 602
132:17             133:12           (132:17-19)
134:15             134:23           FRCP 32
                                    FRCP 32; 602
135:07             136:12           (136:10-12)
                                    FRCP 32; 602
136:15             136:24           (136:15-136:19)
137:12             137:22           FRCP 32            136:25               137:04               VAG, 602
138:22             139:08           FRCP 32
141:14             141:18           FRCP 32
141:24             142:04           FRCP 32
142:09             144:02           FRCP 32
144:09             144:23           FRCP 32
145:02             145:25           FRCP 32
                                    FRCP 32; Misstates
146:03             146:05           document



                                                                                Page 57 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 59 of 183
                                                           IN RE: Androgel Antitrust Litigation (No. II)
                                                                      1:09-md-02084-TWT
                                                               Plaintiffs' Deposition Designations
                                                                   Witness: Laurence Downey
                                                                   Date of Deposition: 5/8/2015


     Pl. Affirmative Designations                           Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.             Beginning                            Pl.        Beginning           Ending       Def.
                                                                         Ending Page:Line
    Page:Line           Page:Line       Objections         Page:Line                         Objections    Page:Line          Page:Line   Objections

                                    FRCP 32; Misstates
                                    prior testimony
146:15             147:23           (147:20-23)

                                    FRCP 32; Misstates
148:01             148:03           prior testimony
148:09             148:13           FRCP 32
148:18             149:06           FRCP 32
149:09             149:19           FRCP 32
149:24             151:05           FRCP 32
151:11             151:20           FRCP 32
151:25             152:06           FRCP 32
152:09             153:08           FRCP 32
155:06             155:08           FRCP 32
155:16             157:14           FRCP 32
158:02             159:10           FRCP 32
159:21             160:08           FRCP 32
                                    FRCP 32; Calls for a
                                    legal conclusion
161:03             163:11           (163:9-11)
                                    FRCP 32; Calls for a
                                    legal conclusion
163:16             164:07           (163:16-20)
164:11             165:02           FRCP 32
                                    FRCP 32; Calls for a
                                    legal conclusion
165:08             165:15           (165:12-15)
                                    FRCP 32; Calls for a
165:20             165:22           legal conclusion
                                    FRCP 32; Misstates
                                    document (166:9-
166:02             166:11           11)



                                                                            Page 58 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 60 of 183
                                                           IN RE: Androgel Antitrust Litigation (No. II)
                                                                      1:09-md-02084-TWT
                                                               Plaintiffs' Deposition Designations
                                                                   Witness: Laurence Downey
                                                                   Date of Deposition: 5/8/2015


     Pl. Affirmative Designations                           Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.             Beginning                            Pl.        Beginning           Ending       Def.
                                                                         Ending Page:Line
    Page:Line           Page:Line       Objections         Page:Line                         Objections    Page:Line          Page:Line   Objections
                                    FRCP 32; Misstates
166:19             166:21           document
167:13             167:23           FRCP 32
168:03             169:20           FRCP 32
                                    FRCP 32; Asked
170:02             170:08           and answered
                                    FRCP 32; Asked
                                    and answered
170:11             170:15           (170:11-12)
170:20             172:02           FRCP 32
172:17             172:23           FRCP 32
173:02             173:09           FRCP 32
173:14             174:04           FRCP 32
175:09             175:18           FRCP 32
                                    FRCP 32; Asked
                                    and answered (177:6-
176:21             177:11           11)
180:08             180:12           FRCP 32
181:05             181:07           FRCP 32
181:20             181:22           FRCP 32
182:04             182:05           FRCP 32
183:15             183:19           FRCP 32
184:06             184:14           FRCP 32
184:23             185:01           FRCP 32
185:03             185:04           FRCP 32
205:10             205:13           FRCP 32
217:25             218:25           FRCP 32
                                    FRCP 32; 103;
                                    Vague and
232:20             233:08           ambiguous
                                    FRCP 32; Vague
234:01             234:05           and ambiguous; 103
                                    FRCP 32; Vague
234:11             234:14           and ambiguous; 103


                                                                            Page 59 of 179
                                Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 61 of 183
                                                 IN RE: Androgel Antitrust Litigation (No. II)
                                                            1:09-md-02084-TWT
                                                     Plaintiffs' Deposition Designations
                                                         Witness: Laurence Downey
                                                         Date of Deposition: 5/8/2015


 Pl. Affirmative Designations                     Def. Counter Designations                         Pl. Reply Designations
Beginning            Ending          Def.        Beginning                            Pl.        Beginning           Ending       Def.
                                                               Ending Page:Line
Page:Line           Page:Line      Objections    Page:Line                         Objections    Page:Line          Page:Line   Objections




                                                                  Page 60 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 62 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                     Witness: Charles Ebert
                                                                   Date of Deposition: 6/29/2011


     Pl. Affirmative Designations                                Def. Counter Designations                              Pl. Reply Designations
    Beginning            Ending           Def.              Beginning                                Pl.             Beginning           Ending       Def.
                                                                              Ending Page:Line
    Page:Line           Page:Line       Objections          Page:Line                             Objections         Page:Line          Page:Line   Objections
007:13             007:15                               026:12               026:15
008:02             008:06                               034:07               034:12
010:15             010:17                               058:24               059:01
011:21             012:04                               112:09               113:09                            701
012:05             012:10                               125:19               125:22                            403
016:09             016:21                               143:20               144:06
025:20             025:22
026:09             026:11
027:06             027:12
                                    Misstates prior
                                    testimony; Vague
028:15             028:19           and ambiguous
                                    Misstates prior
                                    testimony; Vague
028:22             028:22           and ambiguous
033:09             034:06
                                    Vague and
036:10             036:14           ambiguous
                                    Vague and
036:17             036:25           ambiguous
                                    Vague and
037:01             037:06           ambiguous
                                    Vague and
                                    ambiguous (37:9-
037:09             037:25           37:9)
                                    Vague and
                                    ambiguous (38:5-
038:01             038:10           38:10)
                                    Vague and
                                    ambiguous (38:13-
038:13             038:25           38:15)
042:14             043:03
045:07             045:08
045:12             045:14


                                                                                 Page 61 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 63 of 183
                                                        IN RE: Androgel Antitrust Litigation (No. II)
                                                                   1:09-md-02084-TWT
                                                            Plaintiffs' Deposition Designations
                                                                 Witness: Charles Ebert
                                                               Date of Deposition: 6/29/2011


     Pl. Affirmative Designations                        Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending             Def.        Beginning                            Pl.        Beginning           Ending       Def.
                                                                      Ending Page:Line
    Page:Line           Page:Line         Objections    Page:Line                         Objections    Page:Line          Page:Line   Objections
045:21             046:03
046:16             046:20
051:12             051:25
052:01             052:17
057:10             057:25
058:01             058:05
058:16             058:17
058:25             059:01
059:08             059:11
                                    Vague and
059:24             060:03           ambiguous
060:06             060:14
064:03             065:06
070:10             070:21
074:20             075:06
075:13             075:22
076:06             076:14
081:13             081:13
081:16             081:17
082:17             083:03
084:03             084:13           602 (84:10-84:13)
086:18             086:18
086:21             086:25
088:23             089:14
089:20             089:23
090:01             090:01           402
093:21             093:23
094:08             094:18
096:15             096:25
097:01             097:25
098:01             098:03
104:10             104:15
106:04             106:08
107:20             108:07


                                                                         Page 62 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 64 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                     Witness: Charles Ebert
                                                                   Date of Deposition: 6/29/2011


     Pl. Affirmative Designations                            Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.              Beginning                            Pl.        Beginning           Ending       Def.
                                                                          Ending Page:Line
    Page:Line           Page:Line       Objections          Page:Line                         Objections    Page:Line          Page:Line   Objections
110:11             110:25
111:01             111:06
113:10             114:04
114:17             114:18
124:23             124:25
125:03             125:04
125:06             125:09
                                    Outside the scope of
                                    FRCP 30(b)(6)
                                    deposition topics for
                                    which the witness is
                                    designated (126:21-
                                    127:2); 602 (126:21-
                                    127:2)
126:14             127:02




                                                                             Page 63 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 65 of 183
                                                         IN RE: Androgel Antitrust Litigation (No. II)
                                                                    1:09-md-02084-TWT
                                                             Plaintiffs' Deposition Designations
                                                                   Witness: Oliver Engert
                                                                Date of Deposition: 3/4/2016


     Pl. Affirmative Designations                             Def. Counter Designations                            Pl. Reply Designations
    Beginning            Ending           Def.           Beginning                                    Pl.       Beginning           Ending       Def.
                                                                           Ending Page:Line
    Page:Line           Page:Line       Objections       Page:Line                                 Objections   Page:Line          Page:Line   Objections
008:03             008:12                            26:06                26:13                602, PK

008:17             008:22                            42:23                43:06                VAG, 602, HS

009:02             010:04                            61:05                61:08                VAG, 602, HS

014:01             014:09                            84:16                84:19                VAG, 602, HS
040:08             040:11                            163:02               163:15               VAG, 602
040:16             040:19
041:18             042:12
042:15             042:22
059:23             060:01
060:04             060:19
061:09             061:19
062:25             063:19
065:24             066:04
066:14             066:22
067:11             068:10
070:11             071:25
072:13             073:02
073:14             074:11
078:25             081:01
083:24             084:15
092:03             092:12
092:21             093:07
128:07             128:09           104a, 602
128:14             128:18           104a, 602
143:17             145:08
162:17             163:01
165:21             166:07




                                                                              Page 64 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 66 of 183
                                                     IN RE: Androgel Antitrust Litigation (No. II)
                                                                1:09-md-02084-TWT
                                                         Plaintiffs' Deposition Designations
                                                               Witness: Scott Griffin
                                                            Date of Deposition: 5/24/2012


     Pl. Affirmative Designations                     Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.       Beginning                            Pl.        Beginning           Ending       Def.
                                                                   Ending Page:Line
    Page:Line           Page:Line       Objections   Page:Line                         Objections    Page:Line          Page:Line   Objections
                                    402, 403, 802,
011:01             011:07           FRCP 32
                                    402, 403, 802,
012:05             012:07           FRCP 32
                                    402, 403, 802,
012:17             012:23           FRCP 32
                                    402, 403, 802,
066:13             067:05           FRCP 32
                                    402, 403, 802,
077:20             078:20           FRCP 32
                                    402, 403, 802,
150:02             150:21           FRCP 32
                                    402, 403, 802,
156:06             156:17           FRCP 32
                                    402, 403, 802,
157:11             158:01           FRCP 32
                                    402, 403, 802,
158:09             158:11           FRCP 32
                                    402, 403, 802,
158:17             158:22           FRCP 32
                                    402, 403, 802,
159:09             159:13           FRCP 32
                                    402, 403, 802,
163:23             164:11           FRCP 32
                                    402, 403, 802,
166:08             166:25           FRCP 32
                                    402, 403, 802,
168:08             168:25           FRCP 32
                                    402, 403, 802,
178:13             179:06           FRCP 32
                                    402, 403, 802,
182:02             182:11           FRCP 32
                                    402, 403, 802,
184:01             184:08           FRCP 32


                                                                      Page 65 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 67 of 183
                                                     IN RE: Androgel Antitrust Litigation (No. II)
                                                                1:09-md-02084-TWT
                                                         Plaintiffs' Deposition Designations
                                                               Witness: Scott Griffin
                                                            Date of Deposition: 5/24/2012


     Pl. Affirmative Designations                     Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.       Beginning                            Pl.        Beginning           Ending       Def.
                                                                   Ending Page:Line
    Page:Line           Page:Line       Objections   Page:Line                         Objections    Page:Line          Page:Line   Objections
                                    402, 403, 802,
188:14             189:05           FRCP 32




                                                                      Page 66 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 68 of 183
                                                     IN RE: Androgel Antitrust Litigation (No. II)
                                                                1:09-md-02084-TWT
                                                         Plaintiffs' Deposition Designations
                                                               Witness: Scott Griffin
                                                            Date of Deposition: 3/16/2016


     Pl. Affirmative Designations                     Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.       Beginning                            Pl.        Beginning           Ending       Def.
                                                                   Ending Page:Line
    Page:Line           Page:Line       Objections   Page:Line                         Objections    Page:Line          Page:Line   Objections
                                    402, 403, 802,
009:16             009:18           FRCP 32
                                    402, 403, 802,
010:06             010:11           FRCP 32
                                    402, 403, 802,
144:19             144:20           FRCP 32
                                    402, 403, 802,
144:24             145:09           FRCP 32
                                    402, 403, 802,
149:02             149:03           FRCP 32
                                    402, 403, 802,
152:15             152:16           FRCP 32
                                    402, 403, 802,
152:18             152:19           FRCP 32
                                    402, 403, 802,
152:25             153:03           FRCP 32
                                    402, 403, 802,
153:11             153:15           FRCP 32
                                    402, 403, 802,
153:18             154:01           FRCP 32
                                    402, 403, 802,
154:05             154:11           FRCP 32
                                    402, 403, 802,
158:04             158:22           FRCP 32
                                    402, 403, 802,
159:14             160:07           FRCP 32
                                    402, 403, 802,
164:23             165:12           FRCP 32
                                    402, 403, 802,
165:17             165:22           FRCP 32
                                    402, 403, 802,
165:25             166:18           FRCP 32
                                    402, 403, 802,
166:21             167:13           FRCP 32


                                                                      Page 67 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 69 of 183
                                                     IN RE: Androgel Antitrust Litigation (No. II)
                                                                1:09-md-02084-TWT
                                                         Plaintiffs' Deposition Designations
                                                               Witness: Scott Griffin
                                                            Date of Deposition: 3/16/2016


     Pl. Affirmative Designations                     Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.       Beginning                            Pl.        Beginning           Ending       Def.
                                                                   Ending Page:Line
    Page:Line           Page:Line       Objections   Page:Line                         Objections    Page:Line          Page:Line   Objections
                                    402, 403, 802,
167:16             167:23           FRCP 32
                                    402, 403, 802,
170:22             171:09           FRCP 32
                                    402, 403, 802,
177:04             177:22           FRCP 32




                                                                      Page 68 of 179
                                       Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 70 of 183
                                                                  IN RE: Androgel Antitrust Litigation (No. II)
                                                                             1:09-md-02084-TWT
                                                                      Plaintiffs' Deposition Designations
                                                                          Witness: Edward Heimers
                                                                         Date of Deposition: 2/15/2008



Solvay and Par/Paddock object to the introduction of this investigational hearing transcript as hearsay.

     Pl. Affirmative Designations                                   Def. Counter Designations                              Pl. Reply Designations
    Beginning             Ending               Def.               Beginning                                   Pl.       Beginning           Ending       Def.
                                                                                   Ending Page:Line
    Page:Line            Page:Line           Objections           Page:Line                                Objections   Page:Line          Page:Line   Objections
005:03              005:06
005:15              005:17
007:12              007:24
033:04              033:24
034:16              035:14
072:10              073:14
175:12              177:22
                                         Argumentative;
                                         Vague and
249:25              250:05               ambiguous; 402
266:22              267:16




                                                                                      Page 69 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 71 of 183
                                                              IN RE: Androgel Antitrust Litigation (No. II)
                                                                         1:09-md-02084-TWT
                                                                  Plaintiffs' Deposition Designations
                                                                      Witness: Edward Heimers
                                                                     Date of Deposition: 3/21/2016


     Pl. Affirmative Designations                                  Def. Counter Designations                            Pl. Reply Designations
    Beginning            Ending           Def.                Beginning                                    Pl.       Beginning           Ending       Def.
                                                                                Ending Page:Line
    Page:Line           Page:Line       Objections            Page:Line                                 Objections   Page:Line          Page:Line   Objections
008:07             008:10                                 050:15               050:19
008:16             008:18                                 080:25               081:20               701, 602
014:16             014:18                                 158:22               159:01
014:21             014:24
042:19             042:25
042:01             042:06
049:08             049:22
                                    Misstates prior
                                    testimony (51:20-
050:20             051:23           51:23)
                                    Misstates prior
052:01             052:04           testimony
053:11             054:04
054:24             055:09
078:10             079:02
079:09             080:24
099:10             100:07
                                    Vague and
                                    ambiguous (139:12-
139:03             139:14           139:14)
                                    Vague and
139:16             140:02           ambiguous

146:02             147:01           602 (146:10-146:23)
                                    Misstates prior
158:08             158:13           testimony; 602
                                    Misstates prior
158:16             158:20           testimony; 602
162:19             163:24
                                    Vague and
                                    ambiguous (164:13-
164:10             164:23           164:23)




                                                                                   Page 70 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 72 of 183
                                                         IN RE: Androgel Antitrust Litigation (No. II)
                                                                    1:09-md-02084-TWT
                                                             Plaintiffs' Deposition Designations
                                                                 Witness: Edward Heimers
                                                                Date of Deposition: 3/21/2016


     Pl. Affirmative Designations                         Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.           Beginning                            Pl.        Beginning           Ending       Def.
                                                                       Ending Page:Line
    Page:Line           Page:Line       Objections       Page:Line                         Objections    Page:Line          Page:Line   Objections
                                    Misstates prior
                                    testimony (190:11-
190:11             191:06           190:24)
208:04             209:01
219:15             220:12           402; 602
237:05             238:04           602 (237:5-237:15)




                                                                          Page 71 of 179
                                       Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 73 of 183
                                                                  IN RE: Androgel Antitrust Litigation (No. II)
                                                                             1:09-md-02084-TWT
                                                                      Plaintiffs' Deposition Designations
                                                                             Witness: James Hynd
                                                                          Date of Deposition: 3/5/2008



Watson and Par/Paddock object to the introduction of this investigational hearing transcript as hearsay.

     Pl. Affirmative Designations                                    Def. Counter Designations                               Pl. Reply Designations
    Beginning             Ending               Def.               Beginning                                     Pl.       Beginning           Ending       Def.
                                                                                  Ending Page:Line
    Page:Line            Page:Line           Objections           Page:Line                                  Objections   Page:Line          Page:Line   Objections
007:25              008:04
008:14              009:04
009:12              009:14
013:01              013:11
013:12              013:18
013:19              014:11
015:10              016:01
016:09              016:16
017:20              018:02                                   18:03               18:11                   402, 403
019:04              019:24
022:06              023:02
023:05              023:14
030:07              030:12
030:21              030:24
031:03              031:16
031:24              032:03                                   32:04               32:06                   402, 403, 602
032:14              032:16                                   32:17               37:18                   402, 403, 602
036:05              036:13
037:01              037:06              104a
039:01              039:13              104a
040:23              041:21                                   41:22               42:7                    402, 403, 602
                                        104a (42:8-14,
042:08              042:24              42:21-24)
057:08              058:17
063:10              063:15              104a                 63:16               63:20                   402, 403, 602
063:21              063:23                                   63:24               64:6                    402, 403, 602
064:07              064:12                                   64:13               64:16                   402, 403, 602
066:06              066:13
068:14              068:18                                   67:22               68:13                   402, 403, 602
                                                             68:19               68:24                   402, 403, 602
082:10              082:25


                                                                                        Page 72 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 74 of 183
                                                               IN RE: Androgel Antitrust Litigation (No. II)
                                                                          1:09-md-02084-TWT
                                                                   Plaintiffs' Deposition Designations
                                                                          Witness: James Hynd
                                                                       Date of Deposition: 3/5/2008


     Pl. Affirmative Designations                                   Def. Counter Designations                                        Pl. Reply Designations
    Beginning            Ending           Def.                 Beginning                                    Pl.                 Beginning             Ending       Def.
                                                                                 Ending Page:Line
    Page:Line           Page:Line       Objections             Page:Line                                 Objections             Page:Line            Page:Line   Objections
083:01             083:13
                                                           84:12                84:15                402, 403, 602
090:15             090:18                                  90:3                 90:14                402, 403, NR
                                                           90:19                90:22                402, 403
090:22             091:02                                  91:3                 91:10                402, 403, HS
092:07             092:12                                  92:13                92:25                402, 403, 701, 602
097:06             097:11                                  96:8                 96:13                402, 403, 602
                                                           96:24                97:6                 402, 403, 602          101:07              101:11                        106
097:22             098:02
098:02             098:02
100:15:00          101:06:00

112:16:00          114:08:00        104a (113:23-114:8)
114:23:00          119:06:00                               114:9                114:22               402, 403, 602
126:24:00          128:02:00
129:01:00          129:03:00
129:08:00          129:10:00
134:03:00          134:18:00
136:02:00          136:22:00                               136:23               136:25               402, 403, 602
137:01:00          138:08:00
139:03:00          139:13:00
140:04:00          140:20:00
140:23:00          141:04:00        141:3-4 (106)          141:5                141:5
149:21:00          150:17:00
153:06:00          153:09:00
153:16:00          154:03:00
156:19:00          156:23:00                               156:24               157:5                                 602
157:06:00          157:09:00                               157:10               157:24               402, 403, 602

                                    104a (179:18-
                                    183:15); 602(179:18-
178:19:00          183:15:00        183:15)
183:23:00          184:08:00        104a; 602
                                                           185:08               185:14               402, 403, 602


                                                                                    Page 73 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 75 of 183
                                                        IN RE: Androgel Antitrust Litigation (No. II)
                                                                   1:09-md-02084-TWT
                                                            Plaintiffs' Deposition Designations
                                                                   Witness: James Hynd
                                                                Date of Deposition: 3/5/2008


     Pl. Affirmative Designations                           Def. Counter Designations                            Pl. Reply Designations
    Beginning            Ending          Def.           Beginning                                   Pl.       Beginning           Ending       Def.
                                                                         Ending Page:Line
    Page:Line           Page:Line      Objections       Page:Line                                Objections   Page:Line          Page:Line   Objections
185:15:00          186:01:00                        186:2               186:13               402, 403, 602
186:14:00          187:01:00
191:12:00          191:16:00
197:08:00          197:23:00




                                                                            Page 74 of 179
                                       Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 76 of 183
                                                                  IN RE: Androgel Antitrust Litigation (No. II)
                                                                             1:09-md-02084-TWT
                                                                      Plaintiffs' Deposition Designations
                                                                             Witness: James Hynd
                                                                          Date of Deposition: 3/6/2008



Watson and Par/Paddock object to the introduction of this investigational hearing transcript as hearsay.

     Pl. Affirmative Designations                                     Def. Counter Designations                                     Pl. Reply Designations
    Beginning             Ending                 Def.             Beginning                                   Pl.               Beginning            Ending       Def.
                                                                                   Ending Page:Line
    Page:Line            Page:Line             Objections         Page:Line                                Objections           Page:Line           Page:Line   Objections
272:11              272:20
275:04              275:08
275:13              276:05
277:05              277:23              V, C                 277:24               278:1                402, 403
278:02              278:16                                   278:17               278:18               402, 403
279:06              280:11

280:20              282:02                                   280:15               280:19               402, 403, 701, 602

282:10              282:21                                   282:7                282:9                402, 403, 602
285:22              286:01              V, C

302:02              302:15              602                  301:21               302:1                402, 403, 602
304:06              304:16              602
309:07              309:15              C, 602               309:16               309:20               402, 403, 602
309:21              310:05              602
310:09              310:18              104a, C, V, 602      310:6                310:8                402, 403, 602
313:09              313:21              C, V
316:03              316:09                                   316:10               316:11               402, 403, 602
316:20              317:08                                   317:13               317:20               402, 403, 602
318:13              319:11              104a
322:06              322:20              104a, 602            322:25               323:3                402, 403, 602
323:04              323:17
325:24              326:15                                   324:12               325:23               HS, 602              324:1              324:11
                                                                                                                            327:1              327:8
336:13              337:03
338:22              339:16
339:22              339:24




                                                                                      Page 75 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 77 of 183
                                                                  IN RE: Androgel Antitrust Litigation (No. II)
                                                                             1:09-md-02084-TWT
                                                                      Plaintiffs' Deposition Designations
                                                                              Witness: Jim Hynd
                                                                         Date of Deposition: 8/18/2011


     Pl. Affirmative Designations                                   Def. Counter Designations                                        Pl. Reply Designations
    Beginning            Ending     Def.                          Beginning                                    Pl.               Beginning            Ending           Def.
                                    Objections                                   Ending Page:Line
    Page:Line           Page:Line                                 Page:Line                                 Objections           Page:Line           Page:Line       Objections
012:01             012:04
012:13             012:21
012:24             013:22
014:01             014:07
026:14             026:20                                  27:7                 27:9

027:15             027:24
027:25             028:03                                  28:4                 28:11
029:11             029:18
030:15             030:19           104a
041:03             041:09                                  41:10                41:24                   402, 403, 602
042:07             042:10
042:24             044:14           V
044:15             044:21
091:10             091:14
091:21             091:23
092:16             092:18

092:21             093:05                                  92:2                 92:3                    402, 403, 602, INC
093:08             093:09           V, 602, 104a
093:20             093:22           106
093:24             093:25
094:01             094:04           V, 104a, 602
094:21             094:23
                                    402, 403 (97:11-23);
                                    104a (98:7-9); V,
095:12             098:16           104a (98:12-16)
111:22             112:03
112:04             113:04
114:09             114:12
115:11             115:17                                  115:18               115:22                  402, 403, 602, NR    116:2              116:12           602; 104a
115:23             116:01
116:13             117:02           106, 402, 403
119:23             120:15


                                                                                       Page 76 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 78 of 183
                                                               IN RE: Androgel Antitrust Litigation (No. II)
                                                                          1:09-md-02084-TWT
                                                                   Plaintiffs' Deposition Designations
                                                                           Witness: Jim Hynd
                                                                      Date of Deposition: 8/18/2011


     Pl. Affirmative Designations                                   Def. Counter Designations                                        Pl. Reply Designations
    Beginning            Ending     Def.                       Beginning                                    Pl.                 Beginning             Ending       Def.
                                    Objections                                   Ending Page:Line
    Page:Line           Page:Line                              Page:Line                                 Objections             Page:Line            Page:Line   Objections
131:03             131:25
132:23             133:02           104a, V
133:18             133:25
134:04             134:20           103, 104a, V, 602
                                    A, V, 104a (136:17-
                                    21); 103, V, 104a
                                    (136:22-25); 104a,
                                    V (137:1-4); 103, V,
                                    104a,
                                    mischaracterizes
                                    document (137:5-
136:09             137:07           10); 602
137:10             137:10           602
137:13             138:02           V, 104a, 602
138:12             138:14                                  138:15               138:16               402, 403
138:17             138:19
139:01             140:10                                  140:11               140:18               402, 403, 602
141:18             142:18
145:20             145:22                                  145:23               146:4                602, HS
146:05             146:14                                  146:15               146:17                                602
146:19             146:25           106
147:03             147:05           106
150:11             151:10           602
151:17             151:21           V, 104a
151:24             151:25
153:10             153:12
153:16             153:18
153:25             155:06           V (153:25-154:5)       155:7                155:14
                                                           155:17               156:8                402, 403               155:15              155:16
                                                           156:18               156:23               402, 403
                                    104a, 402, 403, 103,
158:06             158:24           802, 602
159:05             159:10           104a, 403            159:2                  159:3                402, 403, 602



                                                                                    Page 77 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 79 of 183
                                                               IN RE: Androgel Antitrust Litigation (No. II)
                                                                          1:09-md-02084-TWT
                                                                   Plaintiffs' Deposition Designations
                                                                           Witness: Jim Hynd
                                                                      Date of Deposition: 8/18/2011


     Pl. Affirmative Designations                                   Def. Counter Designations                                  Pl. Reply Designations
    Beginning            Ending     Def.                       Beginning                                    Pl.           Beginning             Ending           Def.
                                    Objections                                   Ending Page:Line
    Page:Line           Page:Line                              Page:Line                                 Objections       Page:Line            Page:Line       Objections
                                                                                                                                                           402; 403; Vague and
159:22             159:25                                  159:18               159:21               402, 403         159:11              159:17           ambiguous
160:21             160:23           602                    160:1                160:13               402, 403, 602
                                                           160:18               160:19               402, 403, 602
                                    104a, 402, 403, 602
161:20             161:22
                                    104a, 402, 403, 602
162:09             162:09
                                    802, 104a, 403, 402
                                    (162:15-25); 403,
                                    104a (163:5-9);
                                    104a, 602 (163:10-
162:15             163:14           14)
                                    V (169:5-9); V
                                    169:10-15); V
                                    (169:16-19); V
                                    (170:4-8); V, 104a
                                    (170:17-18); V,
                                    104a (170:19-23);
                                    V, 104a, 602 (171:5-
                                    8); V (171:9-11); C
                                    (171:12-15); 402,
                                    403 (171:16-19)
168:13             171:18
171:19             171:19
179:09             179:10
                                    104a (179:20-
                                    180:4); 104a, 602
179:12             180:21           (180:17-21)
181:10             182:02           C (181:10-14)          181:8                181:9                HS, INC
182:19             183:09           802 (183:1-9), 602     183:10               183:16               402, 403, 602
184:24             184:25           V, 602, 106
185:19             186:02           V                      185:18               185:18               402, 403, 602
186:03             186:04                                  186:22               186:25               402, 403, 602


                                                                                    Page 78 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 80 of 183
                                                               IN RE: Androgel Antitrust Litigation (No. II)
                                                                          1:09-md-02084-TWT
                                                                   Plaintiffs' Deposition Designations
                                                                           Witness: Jim Hynd
                                                                      Date of Deposition: 8/18/2011


     Pl. Affirmative Designations                                   Def. Counter Designations                                   Pl. Reply Designations
    Beginning            Ending     Def.                       Beginning                                    Pl.             Beginning            Ending       Def.
                                    Objections                                   Ending Page:Line
    Page:Line           Page:Line                              Page:Line                                 Objections         Page:Line           Page:Line   Objections
                                    602
186:06             186:21                                  187:11               187:15               402, 403, 602, INC 187:1              187:8
                                    103, 402, 403
                                    (194:13-20); 602,
                                    104a, 402, 403
                                    (194:21-24); V, 403,
194:14             195:05           402 (195:2-5)
                                    106, 402, 403, 104a
196:25             197:09
                                    402, 403 (198:19-
                                    21); 402, 403, 104a,
                                    602 (198:24-199:2)
198:19             199:02
199:14             199:14
199:16             199:18
202:21             203:07
203:11             203:20           106
203:25             204:05




                                                                                    Page 79 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 81 of 183
                                                           IN RE: Androgel Antitrust Litigation (No. II)
                                                                      1:09-md-02084-TWT
                                                               Plaintiffs' Deposition Designations
                                                                      Witness: James Hynd
                                                                   Date of Deposition: 4/6/2016


     Pl. Affirmative Designations                              Def. Counter Designations                            Pl. Reply Designations
    Beginning            Ending           Def.             Beginning                                   Pl.       Beginning           Ending       Def.
                                                                            Ending Page:Line
    Page:Line           Page:Line       Objections         Page:Line                                Objections   Page:Line          Page:Line   Objections
013:12             013:14
017:09             019:15
020:13             020:23
021:17             022:03
022:17             023:10
023:25             024:02
026:09             026:16
027:02             027:06
024:06             024:12
025:19             025:25
026:01             026:10
043:08             043:16
043:17             043:25

                                    Calls for a
044:01             044:10           conclusion (44:8-10)
                                    Calls for a
                                    conclusion (44:12);
                                    Foundation (44:17-
044:12             044:20           20)
044:23             047:14           Foundation (44:23) 47:15               47:18                402, 403, 602
048:15             048:17
                                    Vague and
                                    ambiguous;
049:03             049:06           Foundation
                                    Vague and
                                    ambiguous;
049:09             049:09           Foundation
                                    Vague and
                                    ambiguous;
050:02             050:04           Foundation
                                    Vague and
                                    ambiguous;
050:06             050:06           Foundation


                                                                               Page 80 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 82 of 183
                                                           IN RE: Androgel Antitrust Litigation (No. II)
                                                                      1:09-md-02084-TWT
                                                               Plaintiffs' Deposition Designations
                                                                      Witness: James Hynd
                                                                   Date of Deposition: 4/6/2016


     Pl. Affirmative Designations                              Def. Counter Designations                            Pl. Reply Designations
    Beginning            Ending           Def.             Beginning                                   Pl.       Beginning           Ending       Def.
                                                                            Ending Page:Line
    Page:Line           Page:Line       Objections         Page:Line                                Objections   Page:Line          Page:Line   Objections
                                    Vague and
                                    ambiguous;
050:17             050:18           Foundation
                                    Vague and
                                    ambiguous;
050:21             050:24           Foundation
                                    Vague and
                                    ambiguous;
051:02             051:06           Foundation
                                    Vague and
                                    ambiguous;
051:09             051:14           Foundation
051:17             051:18
                                    Vague and
                                    ambiguous;
053:07             053:18           Foundation         51:20               51:24                402, 403, 602
                                                       52:1                52:9                 402, 403, 602
                                                       52:11               52:12
                                                       52:18               52:19                402, 403, 602
                                                       52:21               52:25                402, 403, 602
                                                       53:1                53:2                 402, 403, 602
                                                       53:5                53:5                 402, 403, 602
053:20             054:10           602 (53:20-54:2)
054:11             054:25
055:01             055:04
055:07             056:01
                                    Vague and
                                    ambiguous;
056:22             056:23           Foundation
                                    Vague and
                                    ambiguous;
057:01             057:04           Foundation




                                                                               Page 81 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 83 of 183
                                                                IN RE: Androgel Antitrust Litigation (No. II)
                                                                           1:09-md-02084-TWT
                                                                    Plaintiffs' Deposition Designations
                                                                           Witness: James Hynd
                                                                        Date of Deposition: 4/6/2016


     Pl. Affirmative Designations                                Def. Counter Designations                                          Pl. Reply Designations
    Beginning            Ending           Def.                  Beginning                                   Pl.                 Beginning            Ending       Def.
                                                                              Ending Page:Line
    Page:Line           Page:Line       Objections              Page:Line                                Objections             Page:Line           Page:Line   Objections
                                    Vague and
                                    ambiguous;
057:10             058:02           Foundation
                                    Calls for a
                                    conclusion; Best
                                    evidence;
058:04             058:04           Foundation           58:06               58:07                   402, 403, 602, NR
                                                         58:10               58:18                   402, 403, 602, NR

058:20             058:22           Asked and answered
059:01             059:05
063:08             063:13
                                    106 (62:21), 602
065:09             066:21           (65:24-66:21)        66:22               67:7                    402, 403, 602          66:21              66:21
068:19             068:25
069:01             069:01
069:16             069:21
070:07             071:07
073:16             075:25                                76:1                76:16                   402, 403, 602, HS

077:03             077:09           Foundation (77:3-6) 77:10                77:12                                    602
                                    103 (77:13-18);
                                    Foundation (77:13-
077:13             078:03           18)                 78:4                 78:6                    402, 403, 602
                                                        78:9                 78:18                   402, 403, 602
078:19             078:24
078:25             079:04
079:23             080:04                                80:05               80:14                   402, 403, 602
081:02             081:10
081:24             082:12                                82:17               83:6                    402, 403, 602
                                                         83:11               83:11                   402, 403, 602
084:09             084:18
085:03             085:17
085:25             087:01


                                                                                    Page 82 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 84 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                       Witness: James Hynd
                                                                    Date of Deposition: 4/6/2016


     Pl. Affirmative Designations                                Def. Counter Designations                                     Pl. Reply Designations
    Beginning            Ending           Def.              Beginning                                    Pl.              Beginning             Ending           Def.
                                                                              Ending Page:Line
    Page:Line           Page:Line       Objections          Page:Line                                 Objections          Page:Line            Page:Line       Objections
087:01             087:02
087:04             088:06
                                    104a; 602; Vague
088:09             090:12           and ambiguous
090:12             090:13
093:02             094:07
094:08             094:08
094:24             095:06
                                    602 (96:4-96:12,
                                    95:15-97:6); 802                                                                                                       403; 602; 103;
                                    (96:4-96:12, 95:15-                                                                                                    mischaracterizes
095:15             097:06           97:6)               97:10                97:11                402, 403            99:13               99:21            document
                                                        98:14                99:12                402, 403, 602, HS
102:15             103:13
                                    Hearsay;
                                    Foundation; Calls
                                    for speculation;
104:04             106:21           speculative
                                    Vague and
107:13             107:19           ambiguous
109:07             110:10
111:25             112:06
                                                        112:13               112:16               402, 403, 602
                                                        113:07               113:20               402, 403, CLC
117:05             117:10
117:14             118:15
119:05             121:13           106 (121:11-13)
                                                        122:19               122:23               402, 403, 602
124:05             126:09
129:01             130:10
                                                                                                                                                           104a; Vague and
                                                                                                                                                           ambiguous; 602;
                                                        132:03               132:17               402, 403, 602       131:22              131:24           403
                                                        132:21               132:24               402, 403, 602       132:1               132:17


                                                                                 Page 83 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 85 of 183
                                                         IN RE: Androgel Antitrust Litigation (No. II)
                                                                    1:09-md-02084-TWT
                                                             Plaintiffs' Deposition Designations
                                                                    Witness: James Hynd
                                                                 Date of Deposition: 4/6/2016


     Pl. Affirmative Designations                             Def. Counter Designations                                  Pl. Reply Designations
    Beginning            Ending           Def.           Beginning                                    Pl.           Beginning             Ending           Def.
                                                                           Ending Page:Line
    Page:Line           Page:Line       Objections       Page:Line                                 Objections       Page:Line            Page:Line       Objections
                                                                                                                                                     104a; Vague and
                                                                                                                                                     ambiguous; 602;
                                                     133:1                133:5                402, 403, 602    132:21              132:24           403
                                                                                                                                                     133:7-10
                                                                                                                                                     (Compound; vague
                                                                                                                                                     and ambiguous; 602;
                                                                                                                133:1               133:10           403; 104a)
                                                                                                                133:12              135:5
141:14             141:17
143:02             143:14
                                                     144:25               145:03               402, 403, 602
145:04             145:12
146:07             147:12           Foundation
                                                                                                                                                     402; 403; calls for
                                                     147:23               148:14               402, 403, 602    234:7               234:13           expert testimony
                                                                                                                                                     402; 403; calls for
                                                                                                                                                     expert testimony;
                                                                                                                                                     vague and
                                                                                                                                                     ambiguous;
                                                                                                                                                     incomplete
                                                                                                                                                     hypothetical; calls
                                                                                                                235:17              236:7            for legal conclusion
                                                                                                                                                     402; 403; calls for
                                                                                                                                                     expert testimony;
                                                                                                                                                     vague and
                                                                                                                                                     ambiguous;
                                                                                                                                                     incomplete
                                                                                                                                                     hypothetical; calls
                                                                                                                236:12              236:15           for legal conclusion
159:06             160:25                            163:10               164:1                402, 403
165:22             166:01
167:19             168:13
168:14             168:14
171:20             171:24           104a; 602


                                                                              Page 84 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 86 of 183
                                                               IN RE: Androgel Antitrust Litigation (No. II)
                                                                          1:09-md-02084-TWT
                                                                   Plaintiffs' Deposition Designations
                                                                          Witness: James Hynd
                                                                       Date of Deposition: 4/6/2016


     Pl. Affirmative Designations                                   Def. Counter Designations                                        Pl. Reply Designations
    Beginning            Ending             Def.               Beginning                                    Pl.                 Beginning             Ending           Def.
                                                                                 Ending Page:Line
    Page:Line           Page:Line         Objections           Page:Line                                 Objections             Page:Line            Page:Line       Objections
173:16             174:11
175:04             175:16
169:04             169:07           106                    169:08               170:07               402, 403, 602, HS      170:8               170:21           602; 104a
175:18             176:23                                                                                                   171:25              172:12           602; 104a; 103
176:24             177:18                                  177:19               177:22
178:24             179:05           103; 104a              178:8                178:10
                                                           178:15               178:22               402, 403, NR
                                                           179:7                179:9                402, 403, NR
                                                           179:12               180:6                402, 403, NR           182:1               182:9            602; 104a; 103;
                                                                                                                                                                 602; 104a; 103; 403;
                                                                                                                            182:11              183:3            106
                                    Vague and
181:20             181:25           ambiguous
187:07             187:18                                  187:19               188:07               402, 403, 602
                                                                                                                                                                 106; asked and
                                                                                                                                                                 answered; 602;
                                                                                                                                                                 104a; testimony by
188:25             189:06                                  190:16               191:12               402, 403, 602          191:13              192:4            counsel
194:15             194:19                                  194:4                194:14               602, 701
                                                           194:20               195:07               402, 403, 602, 701
                                                           195:10               195:16               402, 403, 602, 701
                                                           196:10               196:11               402, 403, 602, 701
                                                           197:01               197:09               402, 403, 602, 701
197:11             197:17
                                                           198:05               198:07               ARG, 602, 701
                                                           198:12               198:13               ARG, 602, 701
200:05             200:09                                  200:10               200:21               NR, 602
200:22             202:20
                                    Assumes facts not in
204:05             204:14           evidence
204:17             207:18                                  207:19               207:23                                602
208:08             208:12
209:07             209:25
211:13             213:14           402


                                                                                    Page 85 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 87 of 183
                                                               IN RE: Androgel Antitrust Litigation (No. II)
                                                                          1:09-md-02084-TWT
                                                                   Plaintiffs' Deposition Designations
                                                                          Witness: James Hynd
                                                                       Date of Deposition: 4/6/2016


     Pl. Affirmative Designations                                   Def. Counter Designations                                  Pl. Reply Designations
    Beginning            Ending           Def.                 Beginning                                    Pl.           Beginning             Ending           Def.
                                                                                 Ending Page:Line
    Page:Line           Page:Line       Objections             Page:Line                                 Objections       Page:Line            Page:Line       Objections
                                    Improper opinion by
                                    lay witness; Calls
219:23             220:01           for a conclusion
                                    Improper opinion by
                                    lay witness; Calls
220:01             220:08           for a conclusion
                                    Improper opinion by
                                    lay witness; Calls
220:08             220:10           for a conclusion
220:19             220:22           701
220:24             221:21           701
                                    Improper opinion by
                                    lay witness (223:22-
                                    25); Calls for a
                                    conclusion (223:22-
223:04             223:25           25)
                                    Improper opinion by
                                    lay witness; Calls
224:05             224:12           for a conclusion
                                    Improper opinion by
                                    lay witness; Calls
224:17             225:06           for a conclusion
                                                                                                                                                           104a; 602; calls for
                                    Improper opinion by                                                                                                    expert testimony;
                                    lay witness; Calls                                                                                                     vague and
225:06             225:07           for a conclusion    225:09                  225:10               402, 403         226:21              226:25           ambiguous
                                                                                                                                                           104a; 602; calls for
                                                                                                                                                           expert testimony;
                                                                                                                                                           vague and
                                                                                                                      227:4               227:8            ambiguous
                                                                                                                                                           104a;602; calls for
                                                                                                                                                           expert testimony;
                                                                                                                                                           vague and
                                                           225:13               225:18               402, 403         228:7               228:14           ambiguous


                                                                                    Page 86 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 88 of 183
                                                                IN RE: Androgel Antitrust Litigation (No. II)
                                                                           1:09-md-02084-TWT
                                                                    Plaintiffs' Deposition Designations
                                                                           Witness: James Hynd
                                                                        Date of Deposition: 4/6/2016


     Pl. Affirmative Designations                                    Def. Counter Designations                                  Pl. Reply Designations
    Beginning            Ending           Def.                  Beginning                                    Pl.           Beginning             Ending           Def.
                                                                                  Ending Page:Line
    Page:Line           Page:Line       Objections              Page:Line                                 Objections       Page:Line            Page:Line       Objections
                                    Incomplete
                                    hypothetical (228:15-
                                    229:11); 602
                                    (228:15-229:11);
                                    Vague and
                                    ambiguous (229:12-
228:15             229:25           14, 229:17-20)
230:02             230:17
272:15             272:21                                   272:23               272:24               402, 403         247:16              247:25           402; 403

                                                                                                                                                            402; 403; 104a; 602;
                                                                                                                                                            calls for expert
                                                                                                                                                            testimony; vague
                                                                                                                                                            and ambiguous;
                                                                                                                       254:2               254:5            asked and answered

                                                                                                                                                            402; 403; 104a; 602;
                                                                                                                                                            calls for expert
                                                                                                                                                            testimony; vague
                                                                                                                                                            and ambiguous;
                                                                                                                       254:7               254:8            asked and answered
                                                                                                                                                            Entire passage (402;
                                                                                                                                                            403); 260:13-15
                                                                                                                                                            (402; 403; 104a;
                                                                                                                       259:16              260:15           103; 602)
                                                                                                                                                            402; 403; 104a; 103;
                                                                                                                       260:18              261:1            602
                                                                                                                                                            402; 403; mistates
                                                                                                                       264:20              265:2            testimony
                                                                                                                                                            402; 403; mistates
                                                                                                                       265:6               266:1            testimony




                                                                                     Page 87 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 89 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                       Witness: James Hynd
                                                                    Date of Deposition: 4/6/2016


     Pl. Affirmative Designations                                Def. Counter Designations                                  Pl. Reply Designations
    Beginning            Ending           Def.              Beginning                                    Pl.           Beginning             Ending           Def.
                                                                              Ending Page:Line
    Page:Line           Page:Line       Objections          Page:Line                                 Objections       Page:Line            Page:Line       Objections

                                                                                                                                                        402; 403; asked and
                                                                                                                                                        answered; vague and
                                                                                                                   266:3               266:19           ambiguous;

                                                                                                                                                        402; 403; asked and
                                                                                                                                                        answered; vague and
                                                                                                                                                        ambiguous;
                                                                                                                   266:24              267:17           argumentative

                                                                                                                                                        402; 403; asked and
                                                                                                                                                        answered; vague and
                                                                                                                                                        ambiguous;
                                                                                                                   267:21              267:24           argumentative

                                                                                                                                                        402; 403; asked and
                                                                                                                                                        answered; vague and
                                                                                                                                                        ambiguous;
                                                                                                                   268:1               268:5            argumentative
272:22             272:22

                                    104a (273:5-14);
                                    104a (273:15-
                                    275:11); 402                                                                                                        402; 403; asked and
                                    (273:15-275:11);                                                                                                    answered;
273:05             275:11           403 (273:15-275:11) 275:12               275:17               402, 403         313:2               313:4            argumentative
                                                                                                                                                        402; 403; asked and
                                                                                                                                                        answered;
                                                                                                                   313:8               313:19           argumentative
                                                                                                                                                        402; 403; asked and
                                                                                                                                                        answered;
                                                                                                                   313:24              314:3            argumentative
277:04             278:04           104a; 402; 403     278:05                278:09               402, 403, 602
290:16             291:04


                                                                                 Page 88 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 90 of 183
                                                              IN RE: Androgel Antitrust Litigation (No. II)
                                                                         1:09-md-02084-TWT
                                                                  Plaintiffs' Deposition Designations
                                                                         Witness: James Hynd
                                                                      Date of Deposition: 4/6/2016


     Pl. Affirmative Designations                                  Def. Counter Designations                                     Pl. Reply Designations
    Beginning            Ending           Def.                Beginning                                    Pl.              Beginning             Ending           Def.
                                                                                Ending Page:Line
    Page:Line           Page:Line       Objections            Page:Line                                 Objections          Page:Line            Page:Line       Objections
291:24             292:25
                                                          293:01               293:04               HS, 402, 403
                                                          293:16               293:18               402, 403
293:20             293:22                                 293:22               294:19               402, 403, 602, HS   294:20              294:21           402; 403; 106; 501
                                                                                                                        295:15              296:15           402; 403; 106; 501
307:13             307:17
307:18             307:19           402, 403
                                    402 (308:6-14); 403
                                    (308:6-14); 104a
308:06             309:13           (308:6-14, 308:23)




                                                                                   Page 89 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 91 of 183
                                                     IN RE: Androgel Antitrust Litigation (No. II)
                                                                1:09-md-02084-TWT
                                                         Plaintiffs' Deposition Designations
                                                               Witness: Laura James
                                                            Date of Deposition: 4/19/2016


     Pl. Affirmative Designations                     Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.       Beginning                            Pl.        Beginning           Ending       Def.
                                                                   Ending Page:Line
    Page:Line           Page:Line       Objections   Page:Line                         Objections    Page:Line          Page:Line   Objections
                                    402, 403, 802,
117:20             117:24           FRCP 32
                                    402, 403, 802,
118:03             118:09           FRCP 32
                                    402, 403, 802,
118:17             118:20           FRCP 32
                                    402, 403, 802,
136:02             136:06           FRCP 32
                                    402, 403, 802,
138:19             138:21           FRCP 32
                                    402, 403, 802,
140:12             140:17           FRCP 32
                                    402, 403, 802,
140:21             140:25           FRCP 32
                                    402, 403, 802,
141:03             141:05           FRCP 32
                                    402, 403, 802,
199:01             199:12           FRCP 32
                                    402, 403, 802,
201:02             201:10           FRCP 32
                                    402, 403, 802,
201:25             202:13           FRCP 32
                                    402, 403, 802,
203:10             204:03           FRCP 32




                                                                      Page 90 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 92 of 183
                                                           IN RE: Androgel Antitrust Litigation (No. II)
                                                                      1:09-md-02084-TWT
                                                               Plaintiffs' Deposition Designations
                                                                       Witness: Jay Janco
                                                                  Date of Deposition: 8/23/2011


     Pl. Affirmative Designations                            Def. Counter Designations                                      Pl. Reply Designations
    Beginning            Ending     Def.                   Beginning                                      Pl.           Beginning            Ending          Def.
                                    Objections                            Ending Page:Line
    Page:Line           Page:Line                          Page:Line                                   Objections       Page:Line           Page:Line      Objections
014:02             014:10
014:11             014:21
029:05             029:09
006:11             006:13           106              6:9                 6:10                    NO
014:22             015:07
015:08             015:14
018:06             018:12
020:07             020:10           V
020:11             020:14           V
030:02             030:07                            29:19               29:24                   INC                29:25              30:01
030:08             030:13
041:20             041:25
042:06             042:08
042:17             042:17
042:22             043:01           104a             43:2                43:7                    INC                43:08              43:11            104a
043:14             044:01           104a             43:12               43:13                   NO
045:03             045:07           104a
045:08             045:11
046:10             046:14           104a
045:13             045:15                            45:16               45:22                   FD,602
                                                     45:24               46:9                    F,701
046:22             046:25           104a, 106, 602   47:1                47:17                   NO
047:18             047:21           104a, 602
049:06             049:09           V                49:10               49:19                   NO
049:20             049:24           V, MT
052:04             052:07                            51:20               51:22                   INC                52:01              52:02
                                                     51:25               51:25                   INC                52:01              52:02
055:05             055:08                            55:9                55:11                   NO
055:12             055:20           V, 104a
055:23             055:23
055:25             056:02
056:03             056:09                            56:10               56:22                   NO
056:23             057:06
058:06             058:07


                                                                                Page 91 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 93 of 183
                                                              IN RE: Androgel Antitrust Litigation (No. II)
                                                                         1:09-md-02084-TWT
                                                                  Plaintiffs' Deposition Designations
                                                                          Witness: Jay Janco
                                                                     Date of Deposition: 8/23/2011


     Pl. Affirmative Designations                                  Def. Counter Designations                                        Pl. Reply Designations
    Beginning            Ending     Def.                      Beginning                                      Pl.               Beginning             Ending           Def.
                                    Objections                                  Ending Page:Line
    Page:Line           Page:Line                             Page:Line                                   Objections           Page:Line            Page:Line       Objections
058:09             058:24                                 58:25                59:18                NO
059:19             060:01           104a, 602             59:10                59:16                NO
061:08             061:14           104a, C               60:2                 60:5                 NO
                                    104a, C, V
062:16             062:25                                 61:15                61:20                INC                    61:21               62:15            402; 403; 104a; 602
                                    104a, 106, V, 402,
063:12             063:19           403                   63:1                 63:11                NO
                                                          63:25                64:4                 NO
064:06             064:13           104a, V, 402, 403     64:14                64:17                701,FD,602
065:11             065:21           V, 104a, 402, 403     66:20                67:8                 NO
                                    104a, MT, V, 402,
068:11             068:20           403
069:18             069:25           V
070:01             070:23
                                    V, 104a, incomplete
                                    hypothetical
086:05             086:11                                 87:14                87:16                             701,602
086:15             086:17                                 87:21                87:23                             701,602
                                    802 (93:23-94:10,
092:19             094:06           94:12-14)             91:15                92:18                NO
094:07             094:10
                                    V, mischaracterizes
094:12             094:14           document (94:7-10)
128:16             128:17
129:01             129:16                                 129:17               129:24               NO
129:25             130:04                                 130:5                131:7                INC                    131:14              131:20
131:08             131:13           104a, 602
132:14             133:13
134:11             134:15
139:10             139:24           104a
152:13             152:20
153:02             153:09           104a
153:10             153:25           104a
154:01             154:05           104a, 106             154:6                154:9                NO


                                                                                   Page 92 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 94 of 183
                                                      IN RE: Androgel Antitrust Litigation (No. II)
                                                                 1:09-md-02084-TWT
                                                          Plaintiffs' Deposition Designations
                                                                  Witness: Jay Janco
                                                             Date of Deposition: 8/23/2011


     Pl. Affirmative Designations                          Def. Counter Designations                             Pl. Reply Designations
    Beginning            Ending     Def.              Beginning                                     Pl.       Beginning           Ending       Def.
                                    Objections                          Ending Page:Line
    Page:Line           Page:Line                     Page:Line                                  Objections   Page:Line          Page:Line   Objections
154:10             154:22           104a, 106     154:23               154:23               NO




                                                                           Page 93 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 95 of 183
                                                                 IN RE: Androgel Antitrust Litigation (No. II)
                                                                            1:09-md-02084-TWT
                                                                     Plaintiffs' Deposition Designations
                                                                             Witness: Jay Janco
                                                                       Date of Deposition: 10/22/2015


     Pl. Affirmative Designations                                  Def. Counter Designations                                      Pl. Reply Designations
    Beginning            Ending             Def.                 Beginning                                      Pl.           Beginning            Ending          Def.
                                                                                Ending Page:Line
    Page:Line           Page:Line         Objections             Page:Line                                   Objections       Page:Line           Page:Line      Objections
016:20             017:01
017:07             017:09
017:23             018:01                                 18:2                 18:7                    NO
018:08             018:22
019:20             020:04
022:13             022:14
022:22             023:03
025:05             027:01           V
027:02             027:06
                                    106                                                                                                                       Vague and
027:16             027:21                                 27:22                28:12                   INC                28:13              28:19            ambiguous
050:10             050:19
189:21             189:24
190:01             190:07           106                   190:8                190:9                   NO
190:11             190:13           106
196:07             196:13
193:10             193:12           402, 104a
                                    602 (197:3-4); 402,
                                    403 (197:17-19);
                                    402, 403, 602, 104a
                                    (197:21-198:2);
                                    104a, 402, 403
                                    (198:4-5); 602
196:15             198:16           (198:11-12)
349:08             349:09
349:10             350:01
350:03             350:08
350:11             350:14
350:16             351:04                                 351:14               351:18                  R,FD,
                                                          351:20               351:22                  R,FD
                                                          352:7                352:8                   R,FD,602,701
                                                          352:10               352:12                  R,FD,602,701
                                                          352:14               352:25                  R,FD,602,701
                                                          353:3                353:5                   R,FD,602,701


                                                                                      Page 94 of 179
                                Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 96 of 183
                                                    IN RE: Androgel Antitrust Litigation (No. II)
                                                               1:09-md-02084-TWT
                                                        Plaintiffs' Deposition Designations
                                                                Witness: Jay Janco
                                                          Date of Deposition: 10/22/2015


 Pl. Affirmative Designations                            Def. Counter Designations                            Pl. Reply Designations
Beginning            Ending          Def.           Beginning                                    Pl.       Beginning           Ending       Def.
                                                                      Ending Page:Line
Page:Line           Page:Line      Objections       Page:Line                                 Objections   Page:Line          Page:Line   Objections
                                                353:6                353:8                R,FD,602,701
                                                353:10               353:10               R,FD,602,701
                                                353:12               353:14               R,FD,602,701
                                                353:17               353:18               R,FD,602,701
                                                353:20               354:2                R,FD,602,701




                                                                         Page 95 of 179
                                   Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 97 of 183
                                                        IN RE: Androgel Antitrust Litigation (No. II)
                                                                   1:09-md-02084-TWT
                                                            Plaintiffs' Deposition Designations
                                                                 Witness: Scott Johnson
                                                               Date of Deposition: 12/8/2011


    Pl. Affirmative Designations                             Def. Counter Designations                            Pl. Reply Designations
   Beginning            Ending           Def.           Beginning                                    Pl.       Beginning           Ending       Def.
                                                                          Ending Page:Line
   Page:Line           Page:Line       Objections       Page:Line                                 Objections   Page:Line          Page:Line   Objections
107:08            107:17           402; 403
107:21            107:25           402; 403
249:11            249:15           402; 403         250:17               250:23               R
249:20            249:25           402; 403
250:05            250:13           402; 403
250:16            250:16           402; 403
255:13            255:18           402; 403




                                                                             Page 96 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 98 of 183
                                                         IN RE: Androgel Antitrust Litigation (No. II)
                                                                    1:09-md-02084-TWT
                                                             Plaintiffs' Deposition Designations
                                                                  Witness: Scott Johnson
                                                                Date of Deposition: 5/05/2016


     Pl. Affirmative Designations                             Def. Counter Designations                            Pl. Reply Designations
    Beginning            Ending           Def.           Beginning                                    Pl.       Beginning           Ending       Def.
                                                                           Ending Page:Line
    Page:Line           Page:Line       Objections       Page:Line                                 Objections   Page:Line          Page:Line   Objections
143:22             144:05           402; 403
144:22             145:05           402; 403
145:09             145:09           402; 403         145:10               145:15
177:07             178:02           402; 403         178:3                178:6
                                                     179:13               179:18               402, 403




                                                                              Page 97 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 99 of 183
                                                         IN RE: Androgel Antitrust Litigation (No. II)
                                                                    1:09-md-02084-TWT
                                                             Plaintiffs' Deposition Designations
                                                                  Witness: Scott Johnson
                                                                Date of Deposition: 5/06/2016


     Pl. Affirmative Designations                             Def. Counter Designations                                  Pl. Reply Designations
    Beginning            Ending           Def.           Beginning                                    Pl.          Beginning              Ending       Def.
                                                                           Ending Page:Line
    Page:Line           Page:Line       Objections       Page:Line                                 Objections      Page:Line             Page:Line   Objections
128:25             129:08           402; 403
129:11             129:17           402; 403
129:25             130:06           402; 403
130:11             130:17           402; 403
131:18             131:23           402; 403
132:02             132:04           402; 403
132:09             132:18           402; 403
132:22             133:03           402; 403         133:6                133:9                                 133:10              133:16
                                                     133:17               133:20               402, 403
                                                     133:24               134:7                402, 403
                                                     134:9                134:9                402, 403
138:04             138:09           402; 403
138:22             139:02           402; 403
139:16             139:24           402; 403
140:14             140:16           402; 403         140:17               140:25
149:03             149:04           402; 403
149:15             150:01           402; 403
189:09             189:19           402; 403         189:23               189:24
                                                     190:3                190:4
                                                     190:21               191:1                CLC
                                                     191:4                191:5                CLC
                                                     191:18               192:1                402, 403
                                                     192:3                192:3                402, 403
194:10             194:18           402; 403         194:19               195:5                402, 403
                                                     195:7                195:10               402, 403




                                                                              Page 98 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 100 of 183
                                                                IN RE: Androgel Antitrust Litigation (No. II)
                                                                           1:09-md-02084-TWT
                                                                    Plaintiffs' Deposition Designations
                                                                          Witness: Murray Kay
                                                                        Date of Deposition: 6/9/2011


     Pl. Affirmative Designations                                 Def. Counter Designations                                Pl. Reply Designations
    Beginning            Ending              Def.               Beginning                                     Pl.       Beginning           Ending       Def.
                                                                               Ending Page:Line
    Page:Line           Page:Line          Objections           Page:Line                                  Objections   Page:Line          Page:Line   Objections
011:17             011:19
011:22             011:24
012:13             012:15
013:05             013:18
014:09             014:15
015:08             015:11
016:09             017:13                                15:19                16:8
018:08             018:13                                17:14                17:16
                                                         17:19                18:1
                                                         18:5                 18:6
                                     Argumentative (20:7-
019:19             020:09            9)                   18:24               19:10
                                                          19:13               19:14
                                                          19:17               19:18
                                     Argumentative
020:12             021:08            (20:12-19)
022:22             023:22
027:04             027:17
029:12             029:15            802
030:08             030:10            802
030:22             030:23
031:03             031:05
031:07             031:08
031:10             031:18
032:07             032:09                                32:19                33:7                    NR
033:08             033:11            Cumulative
033:17             033:18            Cumulative
033:20             034:06
034:18             034:21            602                 34:7                 34:17
                                                         35:1                 35:3
                                                         35:5                 35:6
034:24             034:25            602
035:08             035:12            104a, 402, 602
035:24             036:01


                                                                                     Page 99 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 101 of 183
                                                                  IN RE: Androgel Antitrust Litigation (No. II)
                                                                             1:09-md-02084-TWT
                                                                      Plaintiffs' Deposition Designations
                                                                            Witness: Murray Kay
                                                                          Date of Deposition: 6/9/2011


     Pl. Affirmative Designations                                  Def. Counter Designations                             Pl. Reply Designations
    Beginning            Ending            Def.                   Beginning                                 Pl.       Beginning           Ending       Def.
                                                                                Ending Page:Line
    Page:Line           Page:Line        Objections               Page:Line                              Objections   Page:Line          Page:Line   Objections
036:07             036:08
036:11             036:12
036:14             037:13
038:13             038:17
038:22             038:23
039:02             040:17
042:01             043:01                                  40:18               40:20                 MIL
                                                           41:08               41:22                 MIL (41:8)
043:05             043:07
043:09             043:24                                  43:25               44:03
044:04             044:09
044:11             044:12
044:14             045:11
045:13             045:14
045:16             046:06
046:08             048:04
048:11             048:21
048:23             049:10
049:19             051:05
                                     104a, 402 (52:5-16)
051:08             052:16
052:19             053:19            104a, 402             53:20               54:01
054:09             054:12                                  54:07               54:07
054:21             055:05
055:12             058:05                                  58:6                58:16
058:17             061:10
061:20             063:09
063:23             064:04
064:08             064:12                                  64:13               64:16
064:17             065:11
066:01             067:17
067:20             068:18
068:20             068:21
068:25             070:08


                                                                                   Page 100 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 102 of 183
                                                          IN RE: Androgel Antitrust Litigation (No. II)
                                                                     1:09-md-02084-TWT
                                                              Plaintiffs' Deposition Designations
                                                                    Witness: Murray Kay
                                                                  Date of Deposition: 6/9/2011


     Pl. Affirmative Designations                             Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.           Beginning                                Pl.       Beginning           Ending       Def.
                                                                           Ending Page:Line
    Page:Line           Page:Line        Objections       Page:Line                             Objections   Page:Line          Page:Line   Objections
070:11             070:12
070:14             070:25
071:04             071:08                             71:10               72:02
072:03             072:06
072:08             072:09
                                     104a, 402,
                                     argumentative
072:11             073:14            (73:12-14)
                                     104a, 402,
073:16             073:17            argumentative
                                     104a, 402,
073:19             073:22            argumentative
073:25             074:07
074:11             074:12
074:14             074:24
075:01             075:02
                                     104a, 402,
075:04             075:08            argumentative
                                     104a, 402,
075:11             075:16            argumentative
                                     104a, 402,
075:18             075:18            argumentative
                                     104a, 402,
075:20             075:24            argumentative
076:02             076:03
076:06             076:07
                                     104a, 402,
                                     argumentative
076:09             076:22            (76:16-22)
                                     104a, 402,
076:25             077:01            argumentative
                                     104a, 402,
077:03             077:14            argumentative



                                                                              Page 101 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 103 of 183
                                                      IN RE: Androgel Antitrust Litigation (No. II)
                                                                 1:09-md-02084-TWT
                                                          Plaintiffs' Deposition Designations
                                                                Witness: Murray Kay
                                                              Date of Deposition: 6/9/2011


     Pl. Affirmative Designations                      Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.       Beginning                             Pl.       Beginning           Ending       Def.
                                                                    Ending Page:Line
    Page:Line           Page:Line        Objections   Page:Line                          Objections   Page:Line          Page:Line   Objections
                                     104a, 402,
077:17             077:18            argumentative
                                     104a, 402,
077:20             077:25            argumentative
                                     104a, 402,
078:02             078:06            argumentative
                                     104a, 402,
                                     argumentative
078:13             079:01            (78:13-18)
079:03             079:04
079:06             079:11            104a
079:14             080:05            104a
080:07             080:08            104a
080:10             080:14            104a
080:17             080:17            104a
080:19             080:21
081:06             081:16
081:20             081:21
081:23             082:22
082:25             083:01
083:03             083:09
083:11             083:23
084:01             084:02
084:04             085:05
085:09             085:12
085:14             085:15
085:17             085:23
085:25             086:10
086:15             086:16
086:18             087:14            104a, 602
089:23             090:11
090:20             090:21
090:23             091:04
091:10             091:11


                                                                       Page 102 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 104 of 183
                                                              IN RE: Androgel Antitrust Litigation (No. II)
                                                                         1:09-md-02084-TWT
                                                                  Plaintiffs' Deposition Designations
                                                                        Witness: Murray Kay
                                                                      Date of Deposition: 6/9/2011


     Pl. Affirmative Designations                                  Def. Counter Designations                              Pl. Reply Designations
    Beginning            Ending            Def.               Beginning                                 Pl.          Beginning             Ending       Def.
                                                                                Ending Page:Line
    Page:Line           Page:Line        Objections           Page:Line                              Objections      Page:Line            Page:Line   Objections
091:17             092:09
092:12             092:12                                 92:21                93:03                              93:04              93:11
092:14             092:19
093:12             093:20
103:01             103:04
103:07             103:08
103:10             104:02
104:11             104:15
104:18             104:19
104:21             105:03
116:19             116:20
116:24             117:08                                 117:9                117:10
                                                          117:14               117:17
117:19             117:24
120:13             121:02                                 121:3                121:22
122:04             122:22
124:17             125:06
125:20             125:22
127:11             127:19                                 126:15               127:10
127:22             127:23
128:02             129:04
129:17             131:01                                 131:20               132:13
132:14             133:12
135:10             135:14            104a, 402
135:17             135:18            104a, 402
135:20             136:05            104a, 402
                                     104a, 402, lawyers
136:19             138:06            reading document
                                     104a, 402, lawyers
138:10             139:13            reading document
140:13             140:16
140:19             140:20
140:22             142:16
143:07             144:08


                                                                                   Page 103 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 105 of 183
                                                             IN RE: Androgel Antitrust Litigation (No. II)
                                                                        1:09-md-02084-TWT
                                                                 Plaintiffs' Deposition Designations
                                                                       Witness: Murray Kay
                                                                     Date of Deposition: 6/9/2011


     Pl. Affirmative Designations                                 Def. Counter Designations                                    Pl. Reply Designations
    Beginning            Ending            Def.              Beginning                                      Pl.          Beginning              Ending           Def.
                                                                               Ending Page:Line
    Page:Line           Page:Line        Objections          Page:Line                                   Objections      Page:Line             Page:Line       Objections
144:10             145:10
145:16             146:18
146:24             147:05
148:02             148:07
149:07             149:23
150:02             151:11
151:24             152:24
153:24             154:07
156:01             156:03            104a, 402
156:07             156:08            104a, 402
156:10             156:24            104a, 402
157:02             157:03            104a, 402
                                     104a, 402 (157:5-
157:05             159:05            11)
160:18             160:23            402, 403
161:11             161:13            402, 403
161:17             161:17            402, 403
161:22             161:25            402, 403
162:06             162:16
163:10             164:18
165:14             167:05                                172:17               173:01
173:02             174:21                                176:09               176:13
                                                         177:03               177:05                                  177:07              177:12
                                                         195:07               195:08
                                                         195:15               195:22
200:03             200:06            104a, 402           200:25               201:07                                  201:08              201:15
200:08             200:09            104a, 402
200:11             200:24            104a, 402
202:06             202:13
                                                                                                                                                           Attorney argument,
                                                         204:18               205:07                NR                205:08              205:09           not evidence
206:14             206:22                                205:11               206:08
207:15             207:17
207:19             207:19                                207:23               208:02


                                                                                  Page 104 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 106 of 183
                                                         IN RE: Androgel Antitrust Litigation (No. II)
                                                                    1:09-md-02084-TWT
                                                             Plaintiffs' Deposition Designations
                                                                   Witness: Murray Kay
                                                                 Date of Deposition: 6/9/2011


     Pl. Affirmative Designations                             Def. Counter Designations                               Pl. Reply Designations
    Beginning            Ending           Def.           Beginning                                 Pl.          Beginning              Ending       Def.
                                                                           Ending Page:Line
    Page:Line           Page:Line       Objections       Page:Line                              Objections      Page:Line             Page:Line   Objections
208:08             209:06
221:07             221:09
222:16             223:10            104a
223:15             225:02            104a
225:11             225:24                            225:25               226:6
226:07             226:17
226:19             226:25
227:10             228:20            104a
230:10             230:18
230:23             231:02
233:02             233:24
235:04             235:14
236:05             236:18
237:11             237:22
237:24             238:06                            244:07               244:08
                                                     244:11               244:12
                                                     244:18               245:18
                                                     245:25               246:18                             248:01              248:05
262:02             262:16
263:12             264:16




                                                                              Page 105 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 107 of 183
                                                        IN RE: Androgel Antitrust Litigation (No. II)
                                                                   1:09-md-02084-TWT
                                                            Plaintiffs' Deposition Designations
                                                                 Witness: Louis Lipinski
                                                               Date of Deposition: 5/19/2016


     Pl. Affirmative Designations                        Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.         Beginning                             Pl.       Beginning           Ending       Def.
                                                                      Ending Page:Line
    Page:Line           Page:Line        Objections     Page:Line                          Objections   Page:Line          Page:Line   Objections
005:02             006:11
006:14             006:18
006:22             006:23
014:06             015:01
                                     104a (16:14-17);
015:18             016:17            602 (16:14-17)
016:22             016:23            104a; 602
016:25             017:11            104a; 602
020:14             022:05
023:10             026:07
028:01             029:15            402
031:21             032:24            104a; 402
038:01             038:20
039:08             039:15




                                                                         Page 106 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 108 of 183
                                                               IN RE: Androgel Antitrust Litigation (No. II)
                                                                          1:09-md-02084-TWT
                                                                   Plaintiffs' Deposition Designations
                                                                       Witness: Edward Maloney
                                                                     Date of Deposition: 2011-07-14


     Pl. Affirmative Designations                                  Def. Counter Designations                               Pl. Reply Designations
    Beginning            Ending           Def.                 Beginning                                      Pl.       Beginning           Ending       Def.
                                                                                Ending Page:Line
    Page:Line           Page:Line       Objections             Page:Line                                   Objections   Page:Line          Page:Line   Objections
009:10             011:01
011:14             012:20
012:23             012:23
013:14             013:15
014:11             014:21
015:05             015:12
015:16             015:18
015:22             016:10
016:17             016:21                                  17:03               17:13
017:17             017:19
018:07             018:21
019:15             019:24                                  19:04               19:14
020:04             020:06                                  20:07               20:09
020:10             020:14
021:13             021:18
022:03             023:05
023:11             023:21
030:22             030:23
032:22             032:25
033:05             035:18                                  36:05               36:08
038:20             038:23                                  38:24               39:01
039:10             040:05
040:19             040:21
041:12             042:22
043:17             044:11
049:19             051:02
056:01             056:04                            402
056:17             057:23
060:09             061:05
061:17             061:24                                  61:25               62:03                 403
062:12             062:15                                  62:16               62:18                 403
                                                           62:21               62:21                 403
                                                           62:23               62:24                 403
062:25             063:17


                                                                                   Page 107 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 109 of 183
                                                               IN RE: Androgel Antitrust Litigation (No. II)
                                                                          1:09-md-02084-TWT
                                                                   Plaintiffs' Deposition Designations
                                                                       Witness: Edward Maloney
                                                                     Date of Deposition: 2011-07-14


     Pl. Affirmative Designations                                  Def. Counter Designations                                      Pl. Reply Designations
    Beginning            Ending           Def.                 Beginning                                      Pl.              Beginning           Ending       Def.
                                                                                Ending Page:Line
    Page:Line           Page:Line       Objections             Page:Line                                   Objections          Page:Line          Page:Line   Objections
064:01             064:05                                  62:23               63:25
064:09             065:01
065:15             066:03                                  66:04               66:22                 403
066:23             066:25
068:07             068:10
069:04             069:15
069:24             070:13
070:19             070:22                                  70:23               71:15                 403
071:16             071:19                                  71:20               71:24
                                                           72:02               72:11
072:12             072:18
072:21             072:24
073:01             073:10                            602
073:12             074:07
074:09             074:11
076:11             076:23
077:20             077:22                            602
078:01             078:03                            602
078:07             078:16                            602
078:20             078:22                            602
079:16             080:04
080:07             080:07
081:12             081:14
081:17             081:17
081:19             081:22
083:02             083:05
083:10             083:10
083:12             083:13
083:15             083:15
085:13             085:22
085:25             086:09                                  86:10               86:17                                    87:1                 87:6
                                                           86:19               86:24                                    87:1                 87:6
                                                           88:15               88:17                 403                87:9                 87:20                         106
                                                           88:20               88:24                 403                87:9                 87:20                         106


                                                                                   Page 108 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 110 of 183
                                                               IN RE: Androgel Antitrust Litigation (No. II)
                                                                          1:09-md-02084-TWT
                                                                   Plaintiffs' Deposition Designations
                                                                       Witness: Edward Maloney
                                                                     Date of Deposition: 2011-07-14


     Pl. Affirmative Designations                                   Def. Counter Designations                               Pl. Reply Designations
    Beginning            Ending           Def.                 Beginning                                       Pl.       Beginning           Ending       Def.
                                                                                 Ending Page:Line
    Page:Line           Page:Line       Objections             Page:Line                                    Objections   Page:Line          Page:Line   Objections
089:04             089:05
089:10             090:03
090:24             091:10                                  91:11                92:02                 403
092:03             092:07
092:10             092:22
093:12             093:24
094:17             094:19
095:03             095:07
096:10             096:24                                  96:25                97:02
                                                           97:05                97:12
097:20             097:22
097:25             098:01
098:03             098:21
099:05             100:05                                  100:06               100:11
100:12             101:05
101:09             101:16                                  101:17               101:18
101:19             101:22                                  101:23               101:24                701, 602
101:25             103:01                                  103:02               103:07
103:08             103:14                            602
104:11             104:20
105:05             106:02
107:06             107:14
107:21             107:24
108:08             108:09
109:04             109:22
109:24             110:17
111:18             111:25                                  112:01               112:05                403
                                                           112:09               113:01                403
113:07             113:08
113:16             114:15
114:22             115:04
116:04             116:12
116:16             116:23
117:11             118:09


                                                                                    Page 109 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 111 of 183
                                                         IN RE: Androgel Antitrust Litigation (No. II)
                                                                    1:09-md-02084-TWT
                                                             Plaintiffs' Deposition Designations
                                                                 Witness: Edward Maloney
                                                               Date of Deposition: 2011-07-14


     Pl. Affirmative Designations                             Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending           Def.           Beginning                                 Pl.       Beginning           Ending       Def.
                                                                           Ending Page:Line
    Page:Line           Page:Line       Objections       Page:Line                              Objections   Page:Line          Page:Line   Objections
118:14             118:18
119:12             120:08
121:03             122:04
123:08             123:14
146:18             146:20
146:22             146:22                            146:24               147:03
147:04             147:10
147:13             147:14




                                                                              Page 110 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 112 of 183
                                                                IN RE: Androgel Antitrust Litigation (No. II)
                                                                           1:09-md-02084-TWT
                                                                    Plaintiffs' Deposition Designations
                                                                        Witness: Nicholas Manusos
                                                                       Date of Deposition: 1/21/2016


     Pl. Affirmative Designations                                   Def. Counter Designations                             Pl. Reply Designations
    Beginning            Ending            Def.                 Beginning                                    Pl.       Beginning           Ending       Def.
                                                                                 Ending Page:Line
    Page:Line           Page:Line        Objections             Page:Line                                 Objections   Page:Line          Page:Line   Objections
016:16             016:18                                   99:11               99:14                 CP, 602
017:06             017:23                                   99:17               99:18                 CP, 602
018:09             018:14
019:13             019:19
027:08             027:16
027:17             027:20
027:23             027:25
051:09             051:10
055:01             055:08
062:13             062:25
063:14             063:18            104a
064:02             064:06            104a
064:09             064:13            104a
065:09             065:10
065:14             065:17
066:02             066:11
073:09             073:16                             602
073:22             074:01                             602
078:24             078:25
079:04             079:10            104a, 402
080:16             080:17
081:08             083:01            104a, 402
083:04             083:05            104a, 402
083:25             084:04
084:08             084:13
084:23             086:14
087:01             087:04
087:19             088:01
088:12             088:20
097:07             097:16
                                     104a, 402 (98:25-
098:18             099:10            99:10)
105:05             106:09            104a, 402, 602
106:12             106:12            104a, 402, 602


                                                                                    Page 111 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 113 of 183
                                                      IN RE: Androgel Antitrust Litigation (No. II)
                                                                 1:09-md-02084-TWT
                                                          Plaintiffs' Deposition Designations
                                                              Witness: Nicholas Manusos
                                                             Date of Deposition: 1/21/2016


     Pl. Affirmative Designations                      Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.       Beginning                             Pl.       Beginning           Ending       Def.
                                                                    Ending Page:Line
    Page:Line           Page:Line        Objections   Page:Line                          Objections   Page:Line          Page:Line   Objections
107:04             107:16            104a, 402, 602
107:19             107:20
108:20             109:02
110:01             110:10            104a, 402, 602
                                     104a, 402, 602
110:15             111:01            (110:15)
111:04             111:05
111:13             111:15            104a, 402, 602
111:19             111:22            104a, 402, 602




                                                                       Page 112 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 114 of 183
                                                          IN RE: Androgel Antitrust Litigation (No. II)
                                                                     1:09-md-02084-TWT
                                                              Plaintiffs' Deposition Designations
                                                                  Witness: Owen McMahon
                                                                 Date of Deposition: 2/24/2012


     Pl. Affirmative Designations                              Def. Counter Designations                             Pl. Reply Designations
    Beginning            Ending            Def.           Beginning                                     Pl.       Beginning           Ending       Def.
                                                                            Ending Page:Line
    Page:Line           Page:Line        Objections       Page:Line                                  Objections   Page:Line          Page:Line   Objections
009:03             009:04            402, 403
009:16             009:23            402, 403
135:07             136:14            402; 403
136:20             137:02            402; 403
144:06             144:07            402; 403
145:03             145:20            402; 403         145:21               145:22                402, 403
145:23             145:25            402; 403
246:07             246:15            402; 403         246:16               247:03
247:04             247:07            402; 403         247:08               247:10




                                                                               Page 113 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 115 of 183
                                                      IN RE: Androgel Antitrust Litigation (No. II)
                                                                 1:09-md-02084-TWT
                                                          Plaintiffs' Deposition Designations
                                                              Witness: Owen McMahon
                                                             Date of Deposition: 3/30/2012


     Pl. Affirmative Designations                      Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.       Beginning                             Pl.       Beginning           Ending       Def.
                                                                    Ending Page:Line
    Page:Line           Page:Line        Objections   Page:Line                          Objections   Page:Line          Page:Line   Objections
005:19             005:22            402, 403
006:06             006:14            402, 403
110:20             111:13            402, 403
111:24             111:25            402, 403
115:13             115:22            402, 403
116:01             116:05            402, 403
122:16             123:08            402, 403
123:16             124:06            402, 403
125:03             125:15            402, 403




                                                                       Page 114 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 116 of 183
                                                               IN RE: Androgel Antitrust Litigation (No. II)
                                                                          1:09-md-02084-TWT
                                                                   Plaintiffs' Deposition Designations
                                                                        Witness: William Mink
                                                                      Date of Deposition: 10/2/2015


     Pl. Affirmative Designations                                  Def. Counter Designations                                    Pl. Reply Designations
    Beginning            Ending           Def.                 Beginning                                      Pl.           Beginning            Ending       Def.
                                                                                Ending Page:Line
    Page:Line           Page:Line       Objections             Page:Line                                   Objections       Page:Line           Page:Line   Objections
007:01             007:04
008:07             008:10
009:21             014:01
015:18             016:09                            403
024:25             025:11                                  20:06               20:08
                                                           20:10               20:12
                                                           20:14               20:17
                                                           20:19               20:19
                                                           24:4                24:7                  403                24:12              24:14
                                                           24:9                24:10                 403                24:16              24:16
025:13             026:08
026:25             027:09
028:02             028:15
037:22             037:24
038:02             038:21
038:24             039:04                            106 348:18                349:01                403, 602, 701
                                                         349:20                349:25                403, 602, 701, L
044:03             044:06
045:11             045:23
046:03             046:17
046:25             047:23
048:01             048:05
048:10             048:21
049:05             049:23
050:01             050:07
050:17             050:22
050:25             051:04
051:08             052:20
052:23             052:23                            106 52:25                 53:02                 403, AA
                                                         53:04                 53:05                 403, AA
054:09             055:14                            106 55:15                 55:16
                                                         55:19                 55:25
056:01             056:08
056:11             056:16


                                                                                   Page 115 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 117 of 183
                                                             IN RE: Androgel Antitrust Litigation (No. II)
                                                                        1:09-md-02084-TWT
                                                                 Plaintiffs' Deposition Designations
                                                                      Witness: William Mink
                                                                    Date of Deposition: 10/2/2015


     Pl. Affirmative Designations                                Def. Counter Designations                              Pl. Reply Designations
    Beginning            Ending           Def.               Beginning                                Pl.           Beginning              Ending       Def.
                                                                              Ending Page:Line
    Page:Line           Page:Line       Objections           Page:Line                             Objections       Page:Line             Page:Line   Objections
056:18             056:23
056:25             057:07
057:10             057:25
058:02             058:04
058:06             058:11
058:18             059:11
059:14             059:20
060:01             060:22
061:02             062:04
062:07             062:09
063:08             063:10
067:12             067:15
070:09             072:04
074:08             074:20                            106 75:10               75:12
                                                         75:14               75:21
075:22             076:07
076:22             077:05
077:09             077:18
077:24             078:02                            106 78:08               78:16
                                                         79:12               79:12
                                                         79:14               81:03
081:04             082:01                            106 82:13               82:19                              82:20              82:22
                                                         82:23               83:07
                                                         84:08               84:13                              83:21              84:7
084:18             085:07
086:13             087:15
087:18             088:17
088:19             090:18
090:24             091:11
091:15             092:02
092:13             092:18
092:22             093:06
093:11             094:03
095:04             095:08                            106 95:09               95:11


                                                                                 Page 116 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 118 of 183
                                                             IN RE: Androgel Antitrust Litigation (No. II)
                                                                        1:09-md-02084-TWT
                                                                 Plaintiffs' Deposition Designations
                                                                      Witness: William Mink
                                                                    Date of Deposition: 10/2/2015


     Pl. Affirmative Designations                                 Def. Counter Designations                               Pl. Reply Designations
    Beginning            Ending           Def.               Beginning                                       Pl.       Beginning           Ending       Def.
                                                                               Ending Page:Line
    Page:Line           Page:Line       Objections           Page:Line                                    Objections   Page:Line          Page:Line   Objections
096:08             096:11
097:07             097:24
098:07             098:10
098:12             098:17
099:10             099:13                            106 99:14                99:16                 403
                                                         99:18                99:24                 403
                                                         100:01               100:02
101:03             101:10
101:15             101:18
102:17             102:24
105:16             105:25
106:05             107:23
108:14             109:09                            106 109:10               109:11
                                                         109:13               109:14
109:20             110:07
110:20             111:01                            106 111:02               111:03
                                                         111:05               111:06
111:09             111:16
111:20             112:04
112:09             112:17
112:21             113:07
115:15             116:01
116:06             116:17
118:05             118:18
119:02             120:08
121:13             122:17
123:02             123:13
123:18             124:10
125:03             125:23
126:01             126:04
127:05             127:16
127:23             128:14
128:19             129:17
130:06             130:08


                                                                                  Page 117 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 119 of 183
                                                             IN RE: Androgel Antitrust Litigation (No. II)
                                                                        1:09-md-02084-TWT
                                                                 Plaintiffs' Deposition Designations
                                                                      Witness: William Mink
                                                                    Date of Deposition: 10/2/2015


     Pl. Affirmative Designations                                 Def. Counter Designations                             Pl. Reply Designations
    Beginning            Ending           Def.               Beginning                                     Pl.       Beginning           Ending       Def.
                                                                               Ending Page:Line
    Page:Line           Page:Line       Objections           Page:Line                                  Objections   Page:Line          Page:Line   Objections
130:10             130:20
131:03             131:08
131:11             131:23
132:03             133:10
134:08             134:11
140:11             140:21
140:24             141:02
141:05             141:12
141:19             142:08
149:02             149:05
155:16             156:06
157:03             157:12
157:17             157:19
158:19             158:23
160:05             161:21                            106 161:22               162:12
162:13             162:17
164:04             164:07
164:10             164:13
164:19             165:11
165:21             166:11
167:18             167:25
168:14             169:08
170:12             170:15
170:20             171:18
172:04             172:13                            602
173:20             174:05
174:12             174:17                            106 174:18               174:18
175:09             175:14                            106 175:15               175:18                403, 602
175:19             176:01
179:01             179:09
179:23             180:14
180:24             182:03                            602
182:08             182:08                            602
184:01             184:03


                                                                                  Page 118 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 120 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                     Witness: William Mink
                                                                   Date of Deposition: 10/2/2015


     Pl. Affirmative Designations                            Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.             Beginning                             Pl.       Beginning           Ending       Def.
                                                                          Ending Page:Line
    Page:Line           Page:Line        Objections         Page:Line                          Objections   Page:Line          Page:Line   Objections
184:07             186:16
187:02             187:07
187:08             187:21
189:01             189:11
192:04             192:15
193:01             193:11
193:20             194:02
194:09             194:21                             602
194:23             195:07                             602
195:10             195:11                             602
195:13             195:24
196:08             196:09                             602
196:12             196:12                             602
196:14             196:21                             602
196:23             199:02            602 (196:23)
199:08             199:12
200:05             200:16
329:13             330:01
330:04             330:04
335:07             335:17
335:19             335:19
336:06             336:09
336:12             336:22
338:12             339:03
339:14             339:16
339:21             339:25
342:01             342:17
347:03             347:11                             602
347:13             348:03                             602




                                                                             Page 119 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 121 of 183
                                                      IN RE: Androgel Antitrust Litigation (No. II)
                                                                 1:09-md-02084-TWT
                                                          Plaintiffs' Deposition Designations
                                                               Witness: Robert Nevers
                                                             Date of Deposition: 3/04/2016


     Pl. Affirmative Designations                      Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.       Beginning                             Pl.       Beginning           Ending       Def.
                                                                    Ending Page:Line
    Page:Line           Page:Line        Objections   Page:Line                          Objections   Page:Line          Page:Line   Objections
                                     402, 403, 802,
110:23             110:25            FRCP 32
                                     402, 403, 802,
111:02             111:08            FRCP 32
                                     402, 403, 802,
111:12             111:14            FRCP 32
                                     402, 403, 802,
111:21             111:23            FRCP 32
                                     402, 403, 802,
124:05             124:09            FRCP 32
                                     402, 403, 802,
124:13             124:14            FRCP 32
                                     402, 403, 802,
124:19             124:22            FRCP 32
                                     402, 403, 802,
125:19             125:21            FRCP 32
                                     402, 403, 802,
176:19             176:23            FRCP 32
                                     402, 403, 802,
179:01             179:02            FRCP 32
                                     402, 403, 802,
179:05             179:09            FRCP 32
                                     402, 403, 802,
188:04             188:06            FRCP 32
                                     402, 403, 802,
188:09             188:12            FRCP 32




                                                                       Page 120 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 122 of 183
                                                         IN RE: Androgel Antitrust Litigation (No. II)
                                                                    1:09-md-02084-TWT
                                                             Plaintiffs' Deposition Designations
                                                                   Witness: James Nolan
                                                               Date of Deposition: 06/24/2016


     Pl. Affirmative Designations                         Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.          Beginning                             Pl.       Beginning           Ending       Def.
                                                                       Ending Page:Line
    Page:Line           Page:Line        Objections      Page:Line                          Objections   Page:Line          Page:Line   Objections
008:03             008:08
012:06             012:16
012:17             012:22
013:13             013:15
013:19             014:15
014:23             015:04
                                     Vague and
                                     ambiguous (15:25-
015:18             016:01            16:1)
016:24             017:06
017:08             017:19
017:22             017:23
018:24             019:02
020:03             020:06
020:09             020:11
038:08             038:19
038:20             038:21
038:23             039:05
                                     Vague and
039:06             039:08            ambiguous
039:11             039:23
041:18             042:11
042:24             043:01            104a
043:03             043:06            104a
043:08             043:14
                                     Vague and
                                     ambiguous; legal
044:02             044:09            conclusion; 104a
                                     Vague and
                                     ambiguous; legal
044:17             044:19            conclusion; 104a




                                                                          Page 121 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 123 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                      Witness: James Nolan
                                                                  Date of Deposition: 06/24/2016


     Pl. Affirmative Designations                                Def. Counter Designations                              Pl. Reply Designations
    Beginning            Ending            Def.             Beginning                                      Pl.       Beginning           Ending       Def.
                                                                              Ending Page:Line
    Page:Line           Page:Line        Objections         Page:Line                                   Objections   Page:Line          Page:Line   Objections

                                     Vague and
                                     ambiguous (50:4-5);
050:01             050:05            Compound (50:4-5)
                                     Vague and
                                     ambiguous;
050:08             050:10            Compound
050:11             050:13
050:16             050:16
                                     Vague and
050:17             050:18            ambiguous; 602
                                     Vague and
050:20             050:21            ambiguous; 602
064:09             065:10
065:17             065:19            106; Hypothetical
065:21             065:22            106; Hypothetical
067:23             068:03
068:12             069:24            602 (69:19-24)
                                     Vague and
                                     ambiguous (110:18-
                                     19); 602 (110:18-
109:23             110:19            19)
                                     Vague and
110:22             111:01            ambiguous; 602     111:02               111:07                NO

                                     Vague and
                                     ambiguous (111:19);
111:08             111:19            103 (111:19)
                                     Vague and
                                     ambiguous (111:22);
                                     103 (111:22);
                                     Misstates prior
                                     testimony (111:23-
111:22             112:07            112:7)


                                                                                 Page 122 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 124 of 183
                                                             IN RE: Androgel Antitrust Litigation (No. II)
                                                                        1:09-md-02084-TWT
                                                                 Plaintiffs' Deposition Designations
                                                                       Witness: James Nolan
                                                                   Date of Deposition: 06/24/2016


     Pl. Affirmative Designations                                 Def. Counter Designations                              Pl. Reply Designations
    Beginning            Ending            Def.              Beginning                                      Pl.       Beginning           Ending       Def.
                                                                               Ending Page:Line
    Page:Line           Page:Line        Objections          Page:Line                                   Objections   Page:Line          Page:Line   Objections
112:16             112:25
                                     Vague and
                                     ambiguous (114:5-
113:02             114:08            8); 104a (114:5-8)
                                     Vague and
114:11             114:15            ambiguous; 104a
                                     602 (117:7-9); 104a
116:11             117:09            (117:7-9)
                                     602 (117:12-13);
                                     104a (117:12-13);
                                     104a (117:14-18);
                                     Misleading (117:14-
117:12             117:18            18)                 117:19               117:19                NO
121:12             121:21
121:24             121:25
122:09             122:12
                                     104a (123:1-14);
                                     602 (123:1-14); 106
                                     (124:5-10);
                                     Hypothetical (124:5-
                                     10); 103 (124:5-10);
                                     Compound (124:5-
122:24             124:10            10)
                                     106; Hypothetical;
124:13             124:14            103; Compound
132:11             132:17            104a; 602
132:20             132:21            104a; 602
                                     Vague and
                                     ambiguous; 602;
140:04             140:11            106; Hypothetical
                                     Vague and
                                     ambiguous (140:15-
                                     19); 602; 106;
140:15             140:25            Hypothetical


                                                                                  Page 123 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 125 of 183
                                                          IN RE: Androgel Antitrust Litigation (No. II)
                                                                     1:09-md-02084-TWT
                                                              Plaintiffs' Deposition Designations
                                                                    Witness: James Nolan
                                                                Date of Deposition: 06/24/2016


     Pl. Affirmative Designations                              Def. Counter Designations                             Pl. Reply Designations
    Beginning            Ending            Def.           Beginning                                     Pl.       Beginning           Ending       Def.
                                                                            Ending Page:Line
    Page:Line           Page:Line        Objections       Page:Line                                  Objections   Page:Line          Page:Line   Objections
                                     602; 106;
141:03             141:12            Hypothetical
                                                      144:05               145:12                R,701,602




                                                                               Page 124 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 126 of 183
                                                             IN RE: Androgel Antitrust Litigation (No. II)
                                                                        1:09-md-02084-TWT
                                                                 Plaintiffs' Deposition Designations
                                                                       Witness: Cherri Petrie
                                                                    Date of Deposition: 3/16/2016


     Pl. Affirmative Designations                                 Def. Counter Designations                                   Pl. Reply Designations
    Beginning            Ending            Def.              Beginning                                     Pl.             Beginning           Ending       Def.
                                                                               Ending Page:Line
    Page:Line           Page:Line        Objections          Page:Line                                  Objections         Page:Line          Page:Line   Objections
008:16             008:18                                063:07               063:10                                 403
009:05             009:07                                063:12               064:05                                 403
009:10             009:12                                183:08               183:18
009:17             009:19                                205:24               206:07                403, 701, 402
011:16             012:04                                265:25               266:15
012:13             013:17                                266:22               266:23                                 403
014:04             014:06                                267:01               268:14                                 403
015:06             017:16                                280:03               280:22
017:25             018:14                                285:12               286:03
018:25             019:08
019:13             019:23
027:04             028:21
032:19             032:22
033:01             033:03
033:04             033:09
                                     Vague and
                                     ambiguous (35:11-
034:04             035:14            35:14)
                                     Vague and
                                     ambiguous (35:16-
035:16             037:10            35:16)
037:13             037:19
039:21             044:01
044:12             046:20
047:05             047:18
                                     Vague and
                                     ambiguous (48:11-
048:05             048:14            48:14)




                                                                                  Page 125 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 127 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                      Witness: Cherri Petrie
                                                                   Date of Deposition: 3/16/2016


     Pl. Affirmative Designations                            Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.             Beginning                             Pl.       Beginning           Ending       Def.
                                                                          Ending Page:Line
    Page:Line           Page:Line        Objections         Page:Line                          Objections   Page:Line          Page:Line   Objections
                                     Vague and
                                     ambiguous (48:16-
                                     48:16); Vague and
                                     ambiguous (48:17-
                                     48:20); Outside the
                                     scope of FRCP
                                     30(b)(6) deposition
                                     topics for which the
                                     witness is
                                     designated (48:17-
                                     48:20); 602 (48:17-
048:16             048:20            48:20)
                                     Vague and
                                     ambiguous; Outside
                                     the scope of FRCP
                                     30(b)(6) deposition
                                     topics for which the
                                     witness is
048:22             048:24            designated; 602
050:21             051:06
                                     Vague and
051:24             052:02            ambiguous
                                     Vague and
052:04             052:06            ambiguous
052:24             053:06
053:15             054:23
056:02             056:11
056:12             056:21
060:16             061:04
                                     Vague and
061:16             062:03            ambiguous; 602
062:19             063:06
064:06             064:11
064:14             064:24


                                                                             Page 126 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 128 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                      Witness: Cherri Petrie
                                                                   Date of Deposition: 3/16/2016


     Pl. Affirmative Designations                            Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.             Beginning                             Pl.       Beginning           Ending       Def.
                                                                          Ending Page:Line
    Page:Line           Page:Line        Objections         Page:Line                          Objections   Page:Line          Page:Line   Objections
                                     Vague and
065:02             065:05            ambiguous
                                     Vague and
065:08             065:25            ambiguous
067:09             067:12
                                     Vague and
                                     ambiguous (68:10-
067:17             068:12            68:12)
                                     Vague and
                                     ambiguous (68:14-
                                     68:14); Vague and
                                     ambiguous (68:24-
                                     69:2); Outside the
                                     scope of FRCP
                                     30(b)(6) deposition
                                     topics for which the
                                     witness is
                                     designated (68:24-
                                     69:2); 602 (68:24-
068:14             069:02            69:2)
                                     Vague and
                                     ambiguous; Outside
                                     the scope of FRCP
                                     30(b)(6) deposition
                                     topics for which the
                                     witness is
069:04             069:04            designated; 602
                                     Vague and
                                     ambiguous (70:19-
069:20             070:20            70:20)




                                                                             Page 127 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 129 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                      Witness: Cherri Petrie
                                                                   Date of Deposition: 3/16/2016


     Pl. Affirmative Designations                            Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.             Beginning                             Pl.       Beginning           Ending       Def.
                                                                          Ending Page:Line
    Page:Line           Page:Line        Objections         Page:Line                          Objections   Page:Line          Page:Line   Objections
                                     Vague and
                                     ambiguous (70:22-
                                     70:25); Vague and
                                     ambiguous (73:6-
                                     73:10); Outside the
                                     scope of FRCP
                                     30(b)(6) deposition
                                     topics for which the
                                     witness is
                                     designated (73:6-
                                     73:10); 602 (73:6-
070:22             073:10            73:10)
                                     Vague and
                                     ambiguous; Outside
                                     the scope of FRCP
                                     30(b)(6) deposition
                                     topics for which the
                                     witness is
073:12             073:12            designated; 602
074:20             075:08
075:11             075:14
076:16             077:09
077:10             077:13
                                     Calls for a
                                     conclusion (80:10-
077:22             080:13            80:13)
                                     Calls for a
                                     conclusion (80:15-
080:15             081:08            80:16)
                                     Calls for a
                                     conclusion (83:21-
082:02             083:23            83:23)
                                     Calls for a
083:25             083:25            conclusion


                                                                             Page 128 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 130 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                      Witness: Cherri Petrie
                                                                   Date of Deposition: 3/16/2016


     Pl. Affirmative Designations                            Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.             Beginning                             Pl.       Beginning           Ending       Def.
                                                                          Ending Page:Line
    Page:Line           Page:Line        Objections         Page:Line                          Objections   Page:Line          Page:Line   Objections
084:01             084:04
                                     Vague and
                                     ambiguous (84:21-
084:09             084:24            84:24)
                                     Vague and
085:01             085:06            ambiguous
085:09             085:15
085:17             085:22
086:01             087:12
087:17             088:12
088:23             089:01
                                     Calls for a
093:22             094:16            conclusion
095:17             096:06
096:08             096:11
096:20             096:23
097:03             097:19
101:21             101:23
102:15             102:18
103:01             103:19
103:25             104:10
105:11             105:13
105:20             107:06
107:12             107:25
                                     Vague and
                                     ambiguous (108:8-
                                     108:17); Vague and
                                     ambiguous (108:18-
                                     108:21); Calls for a
                                     conclusion (108:22-
                                     109:6); Vague and
                                     ambiguous (108:22-
108:08             109:06            109:6)



                                                                             Page 129 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 131 of 183
                                                          IN RE: Androgel Antitrust Litigation (No. II)
                                                                     1:09-md-02084-TWT
                                                              Plaintiffs' Deposition Designations
                                                                    Witness: Cherri Petrie
                                                                 Date of Deposition: 3/16/2016


     Pl. Affirmative Designations                          Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.           Beginning                             Pl.       Beginning           Ending       Def.
                                                                        Ending Page:Line
    Page:Line           Page:Line        Objections       Page:Line                          Objections   Page:Line          Page:Line   Objections
                                     Calls for a
                                     conclusion; Vague
                                     and ambiguous
                                     (109:8-109:8);
                                     Vague and
                                     ambiguous (109:9-
109:08             109:14            109:14)
                                     Vague and
                                     ambiguous (109:17-
                                     109-19); Vague and
                                     ambiguous (109:20-
109:17             109:24            109:24)
                                     Vague and
                                     ambiguous (110:1-
110:01             110:18            110:3)
110:19             111:01
111:02             111:06
                                     Asked and answered
                                     (111:13-111:17)
111:10             111:17
                                     Asked and answered
111:19             111:21
112:04             112:06
112:13             112:23
113:06             113:11
                                     Vague and
                                     ambiguous (114:17-
                                     114:22); 602
114:08             114:22            (114:17-114:22)
                                     Vague and
114:25             114:25            ambiguous; 602
                                     Vague and
115:01             115:07            ambiguous; 602



                                                                           Page 130 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 132 of 183
                                                           IN RE: Androgel Antitrust Litigation (No. II)
                                                                      1:09-md-02084-TWT
                                                               Plaintiffs' Deposition Designations
                                                                     Witness: Cherri Petrie
                                                                  Date of Deposition: 3/16/2016


     Pl. Affirmative Designations                           Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.            Beginning                             Pl.       Beginning           Ending       Def.
                                                                         Ending Page:Line
    Page:Line           Page:Line        Objections        Page:Line                          Objections   Page:Line          Page:Line   Objections
                                     Vague and
                                     ambiguous (115:9-
                                     115:9); 602 (115:9-
                                     115:9); Vague and
                                     ambiguous (115:10-
                                     115:14); 602
115:09             115:14            (115:10-115:14)
                                     Vague and
115:25             115:25            ambiguous; 602
116:01             116:12            602
                                     602 (116:15-
                                     116:18); 602
116:15             117:03            (116:19-117:03)
117:05             117:07            602
117:18             118:05
118:07             118:09
118:19             119:21
120:06             120:25
121:15             121:24
123:01             124:11
124:17             125:01
                                     Vague and
125:02             125:07            ambiguous; 602
                                     Vague and
125:09             125:09            ambiguous; 602
125:16             125:19
126:08             126:11
126:15             127:24
128:07             129:02
                                     Vague and
130:03             130:08            ambiguous




                                                                            Page 131 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 133 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                      Witness: Cherri Petrie
                                                                   Date of Deposition: 3/16/2016


     Pl. Affirmative Designations                            Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.             Beginning                             Pl.       Beginning           Ending       Def.
                                                                          Ending Page:Line
    Page:Line           Page:Line        Objections         Page:Line                          Objections   Page:Line          Page:Line   Objections
                                     Vague and
                                     ambiguous (130:11-
                                     130:11); Vague and
                                     ambiguous (130:12-
                                     130:19); 602
130:11             130:19            (130:12-130:19)
                                     Vague and
                                     ambiguous (130:22-
                                     130:25); 602
                                     (130:22-131:5);
                                     Vague and
                                     ambiguous (131:1-
                                     131:5); Vague and
                                     ambiguous (131:6-
                                     131:10); 602 (131:6-
130:22             131:10            131:10)
                                     Vague and
                                     ambiguous (131:13-
                                     131:17); 602
                                     (131:13-131:17);
                                     Vague and
                                     ambiguous (131:18-
                                     131:23), 602
131:13             131:23            (131:18-131:23)
                                     Vague and
132:01             132:04            ambiguous; 602
                                     Vague and
132:20             132:25            ambiguous
                                     Vague and
                                     ambiguous (133:2-
                                     133:6); Vague and
                                     ambiguous (133:7-
133:02             133:14            133:14)



                                                                             Page 132 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 134 of 183
                                                          IN RE: Androgel Antitrust Litigation (No. II)
                                                                     1:09-md-02084-TWT
                                                              Plaintiffs' Deposition Designations
                                                                    Witness: Cherri Petrie
                                                                 Date of Deposition: 3/16/2016


     Pl. Affirmative Designations                          Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.           Beginning                             Pl.       Beginning           Ending       Def.
                                                                        Ending Page:Line
    Page:Line           Page:Line        Objections       Page:Line                          Objections   Page:Line          Page:Line   Objections
                                     Vague and
133:16             133:18            ambiguous
134:04             134:06
134:13             136:17
                                     Vague and
                                     ambiguous (137:15-
                                     137:18); 602
137:07             137:18            (137:15-137:18)
                                     Vague and
137:20             137:21            ambiguous; 602
138:08             138:12
138:21             139:08
140:03             140:05
140:12             140:21
141:02             141:09
143:11             143:17
144:12             144:14
144:21             145:25
146:08             146:10
146:17             147:08
147:14             147:23
149:23             149:25
150:12             150:14
151:09             151:14
151:19             151:22
152:12             152:19
153:12             153:15
154:02             154:05
155:06             156:01
156:25             157:02
157:15             157:18
157:24             158:03
158:07             158:09
158:15             159:05


                                                                           Page 133 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 135 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                      Witness: Cherri Petrie
                                                                   Date of Deposition: 3/16/2016


     Pl. Affirmative Designations                            Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending              Def.           Beginning                             Pl.       Beginning           Ending       Def.
                                                                          Ending Page:Line
    Page:Line           Page:Line          Objections       Page:Line                          Objections   Page:Line          Page:Line   Objections
160:02             160:07
160:11             161:19
162:19             165:16            402
165:19             166:12
                                     Vague and
                                     ambiguous (167:23-
167:18             167:24            167:24)
                                     Vague and
                                     ambiguous (168:1-
168:01             168:17            168:4)
169:07             169:15
169:17             169:24
                                     Calls for a
                                     conclusion (171:8-
                                     171:11); Outside the
                                     scope of FRCP
                                     30(b)(6) deposition
                                     topics for which the
                                     witness is
                                     designated (171:8-
                                     171:11); 602 (171:8-
170:15             171:11            171:11)
                                     Calls for a
                                     conclusion; Outside
                                     the scope of FRCP
                                     30(b)(6) deposition
                                     topics for which the
                                     witness is
171:13             171:14            designated
                                     Calls for a
                                     conclusion (172:14-
                                     172:19); 602
172:06             172:19            (172:14-172:19)



                                                                             Page 134 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 136 of 183
                                                          IN RE: Androgel Antitrust Litigation (No. II)
                                                                     1:09-md-02084-TWT
                                                              Plaintiffs' Deposition Designations
                                                                    Witness: Cherri Petrie
                                                                 Date of Deposition: 3/16/2016


     Pl. Affirmative Designations                          Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending              Def.         Beginning                             Pl.       Beginning           Ending       Def.
                                                                        Ending Page:Line
    Page:Line           Page:Line          Objections     Page:Line                          Objections   Page:Line          Page:Line   Objections
                                     Calls for a
172:21             172:24            conclusion; 602
173:16             173:18
174:06             174:14
174:18             174:21
176:12             176:19
178:12             178:15
179:21             180:01
                                     Vague and
180:05             180:07            ambiguous; 602
                                     Vague and
180:09             180:10            ambiguous; 602
181:25             183:07
183:19             184:01            602
184:03             184:03            602
185:15             185:22            602
185:24             185:24            602
186:10             186:19
186:21             186:23
187:05             189:02
                                     Vague and
                                     ambiguous (189:10-
                                     189:15); Vague and
                                     ambiguous (189:16-
189:06             189:18            189:18)
                                     Vague and
189:20             189:22            ambiguous
190:01             190:03
                                     Vague and
                                     ambiguous (192:14-
190:10             192:18            192:18)
                                     Vague and
192:20             192:20            ambiguous
192:22             192:24


                                                                           Page 135 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 137 of 183
                                                          IN RE: Androgel Antitrust Litigation (No. II)
                                                                     1:09-md-02084-TWT
                                                              Plaintiffs' Deposition Designations
                                                                    Witness: Cherri Petrie
                                                                 Date of Deposition: 3/16/2016


     Pl. Affirmative Designations                          Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.           Beginning                             Pl.       Beginning           Ending       Def.
                                                                        Ending Page:Line
    Page:Line           Page:Line        Objections       Page:Line                          Objections   Page:Line          Page:Line   Objections
193:06             194:09
                                     Asked and answered
195:08             196:07
198:04             198:07
                                     Vague and
199:22             199:23            ambiguous
                                     Vague and
199:25             200:04            ambiguous
200:22             201:14
201:16             201:18
201:25             202:24
203:03             203:05
203:12             204:07
204:12             204:16
205:18             205:23
206:11             206:12
                                     Vague and
                                     ambiguous (207:17-
206:19             207:19            207:19)
                                     Vague and
207:21             207:25            ambiguous
208:15             208:20
                                     Calls for a
212:01             212:03            conclusion
                                     Calls for a
212:05             212:06            conclusion
215:22             216:02
216:17             216:25
                                     Vague and
                                     ambiguous (217:13-
217:05             217:14            217:14)




                                                                           Page 136 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 138 of 183
                                                           IN RE: Androgel Antitrust Litigation (No. II)
                                                                      1:09-md-02084-TWT
                                                               Plaintiffs' Deposition Designations
                                                                     Witness: Cherri Petrie
                                                                  Date of Deposition: 3/16/2016


     Pl. Affirmative Designations                           Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending              Def.          Beginning                             Pl.       Beginning           Ending       Def.
                                                                         Ending Page:Line
    Page:Line           Page:Line          Objections      Page:Line                          Objections   Page:Line          Page:Line   Objections
                                     Vague and
                                     ambiguous (217:16-
                                     218:8); 602 (219:9-
217:16             219:23            219:17)
220:04             221:06
221:22             221:24
222:12             222:19
231:21             232:02            402
232:22             234:05
235:21             236:04
236:09             236:10
236:18             236:24
238:02             238:08
239:07             240:01
240:05             240:10
241:23             242:12
243:13             244:08
245:22             246:06
255:02             256:14
258:21             259:06
                                     Calls for a
                                     conclusion; Vague
                                     and ambiguous
259:12             261:02            (260:24-261:2)
262:19             265:01
265:04             265:07
272:22             272:24




                                                                            Page 137 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 139 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                      Witness: Cherri Petrie
                                                                   Date of Deposition: 3/16/2016


     Pl. Affirmative Designations                            Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.             Beginning                             Pl.       Beginning           Ending       Def.
                                                                          Ending Page:Line
    Page:Line           Page:Line        Objections         Page:Line                          Objections   Page:Line          Page:Line   Objections
                                     Vague and
                                     ambiguous (273:16-
                                     274:1); Outside the
                                     scope of FRCP
                                     30(b)(6) deposition
                                     topics for which the
                                     witness is
                                     designated (273:16-
                                     274:1); 602 (273:16-
273:05             274:01            274:1)
295:06             295:13
316:25             317:07
317:12             317:19
318:11             318:19
                                     Ask and answered
318:22             319:16            (319:12-319:16)
319:19             319:19            Ask and answered




                                                                             Page 138 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 140 of 183
                                                              IN RE: Androgel Antitrust Litigation (No. II)
                                                                         1:09-md-02084-TWT
                                                                  Plaintiffs' Deposition Designations
                                                                        Witness: Janis Picurro
                                                                     Date of Deposition: 12/4/2015


     Pl. Affirmative Designations                                  Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.               Beginning                                 Pl.       Beginning           Ending       Def.
                                                                                Ending Page:Line
    Page:Line           Page:Line        Objections           Page:Line                              Objections   Page:Line          Page:Line   Objections
007:10             007:13
007:18             007:20
007:24             007:25
029:13             029:20
031:15             031:18
177:22             178:13                             106 178:19               178:24
178:25             179:06
182:21             183:02
010:09             010:12                             402
011:11             011:17                             402
025:03             025:10
025:16             026:02
026:06             026:07
026:11             026:22
042:16             042:24
069:04             069:08
069:10             069:18                             106 69:19                70:01
                                                          70:03                71:02
077:02             077:04
077:07             078:04
078:07             079:09
079:11             079:20
085:08             085:16                             402
085:21             085:22                             402
090:10             090:16
130:14             130:21
133:10             133:15
135:20             135:23
136:07             136:15

137:24             138:17            602 (138:13-138:17)
141:10             141:19
166:24             169:14
169:21             170:12


                                                                                   Page 139 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 141 of 183
                                                              IN RE: Androgel Antitrust Litigation (No. II)
                                                                         1:09-md-02084-TWT
                                                                  Plaintiffs' Deposition Designations
                                                                        Witness: Janis Picurro
                                                                     Date of Deposition: 12/4/2015


     Pl. Affirmative Designations                                  Def. Counter Designations                                    Pl. Reply Designations
    Beginning            Ending            Def.               Beginning                                       Pl.           Beginning            Ending       Def.
                                                                                Ending Page:Line
    Page:Line           Page:Line        Objections           Page:Line                                    Objections       Page:Line           Page:Line   Objections
193:11             193:13                             106 192:24               193:10
195:11             196:03
208:09             208:10
209:05             209:18                             602
234:19             235:11                             602
235:13             235:14                             602
271:09             271:11
271:13             271:16
272:02             272:07
272:18             273:12            602 (273:6-273:12)
273:16             274:23                            602
275:01             275:04                            602
275:08             276:04            602 (275:19-276:4)
276:09             276:24                            602
277:12             277:13
278:14             279:07
270:18             271:07
011:23             012:02                             402
036:22             037:14
052:04             052:07
071:03             071:12                             106 71:13                72:05                                    72:14              72:19                         106
108:18             108:21                             106 108:22               109:07                701
                                                          109:10               109:14                701
154:23             155:11
190:01             190:04
190:05             190:20
194:13             194:15
279:08             279:15
283:06             283:10
283:11             283:16




                                                                                   Page 140 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 142 of 183
                                                          IN RE: Androgel Antitrust Litigation (No. II)
                                                                     1:09-md-02084-TWT
                                                              Plaintiffs' Deposition Designations
                                                                   Witness: Matthew Pike
                                                                 Date of Deposition: 4/26/2016


     Pl. Affirmative Designations                              Def. Counter Designations                               Pl. Reply Designations
    Beginning            Ending            Def.           Beginning                                 Pl.          Beginning              Ending       Def.
                                                                            Ending Page:Line
    Page:Line           Page:Line        Objections       Page:Line                              Objections      Page:Line             Page:Line   Objections
199:07             199:18            402, 403, 104a   199:19               200:12
203:12             203:24            402, 403, 104a
204:03             204:04            402, 403, 104a
204:08             204:14            402, 403, 104a
217:11             218:03            402, 403, 104a
218:25             219:06            402, 403, 104a   219:07               219:10
219:11             219:18            402, 403, 104a
224:21             225:01            402, 403, 104a   225:02               225:05                             225:06              225:09
225:16             225:22            402, 403, 104a   225:23               225:24
226:01             226:04            402, 403, 104a   226:05               226:07
272:02             272:11            402, 403, 104a
278:13             278:18                             278:19               278:20
278:21             279:03




                                                                               Page 141 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 143 of 183
                                                      IN RE: Androgel Antitrust Litigation (No. II)
                                                                 1:09-md-02084-TWT
                                                          Plaintiffs' Deposition Designations
                                                              Witness: Laura Schneider
                                                             Date of Deposition: 1/26/2012


     Pl. Affirmative Designations                      Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.       Beginning                             Pl.       Beginning           Ending       Def.
                                                                    Ending Page:Line
    Page:Line           Page:Line        Objections   Page:Line                          Objections   Page:Line          Page:Line   Objections
                                     402, 403, 802,
125:21             126:10            FRCP 32
                                     402, 403, 802,
221:01             221:04            FRCP 32
                                     402, 403, 802,
221:15             221:21            FRCP 32
                                     402, 403, 802,
232:17             233:06            FRCP 32




                                                                       Page 142 of 179
                                      Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 144 of 183
                                                                  IN RE: Androgel Antitrust Litigation (No. II)
                                                                             1:09-md-02084-TWT
                                                                      Plaintiffs' Deposition Designations
                                                                           Witness: Harold Shlevin
                                                                         Date of Deposition: 4/23/2008



Solvay, Watson, and Par/Paddock object to the introduction of this investigational hearing transcript as hearsay.

     Pl. Affirmative Designations                                   Def. Counter Designations                              Pl. Reply Designations
    Beginning             Ending               Def.               Beginning                                   Pl.       Beginning           Ending       Def.
                                                                                  Ending Page:Line
    Page:Line            Page:Line           Objections           Page:Line                                Objections   Page:Line          Page:Line   Objections
008:06              008:08                                802
008:16              008:17                                802
010:09              010:13                                802
114:13              114:16                                802
128:08              128:14                                802

                                         802; V (128:19-21);
128:19              129:16               MT (128:19-21)
129:11              129:11                               802
129:17              130:17                               802
131:08              131:25                               802
133:14              133:16                               802
133:23              133:24                               802
134:02              134:17                               802
137:03              137:09                               802




                                                                                     Page 143 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 145 of 183
                                                                IN RE: Androgel Antitrust Litigation (No. II)
                                                                           1:09-md-02084-TWT
                                                                    Plaintiffs' Deposition Designations
                                                                         Witness: Harold Shlevin
                                                                       Date of Deposition: 5/29/2015


     Pl. Affirmative Designations                                    Def. Counter Designations                            Pl. Reply Designations
    Beginning            Ending              Def.               Beginning                                    Pl.       Beginning           Ending       Def.
                                                                                  Ending Page:Line
    Page:Line           Page:Line          Objections           Page:Line                                 Objections   Page:Line          Page:Line   Objections
007:06             007:08                                   95:10                95:12                 VAG, CP
024:21             024:25                                   95:15                95:23                 VAG, 602
025:19             026:17                                   112:12               112:12                INC
026:20             027:05                                   114:14               114:17                602, PK
031:17             031:19            CD (31:20-22)          153:07               153:18                602, PK
032:18             032:20            CD                     155:16               155:22                L, INC
033:02             033:07            CD
033:25             034:07            CD (34:5-7)
034:09             034:09            CD (34:9)
034:11             034:17
041:07             041:09            V
041:11             041:11            V
095:25             096:02
096:05             096:06            V, CD
096:08             096:23            V, CD, 701
                                     V (97:3-18; 98:5-8);
                                     CD (97:3-18; 98:5-
                                     8); 701 (97:3-18)
097:03             098:08
098:11             098:21            V, CD
110:16             110:18
110:21             110:24
111:03             111:04
111:14             111:19
112:19             112:21            106
113:16             113:20
114:07             114:13
153:02             153:06
153:19             153:20
153:24             153:25
154:05             154:17
155:03             155:05            Foundation, 602
156:02             156:09            Foundation, 602



                                                                                     Page 144 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 146 of 183
                                                        IN RE: Androgel Antitrust Litigation (No. II)
                                                                   1:09-md-02084-TWT
                                                            Plaintiffs' Deposition Designations
                                                                 Witness: Harold Shlevin
                                                               Date of Deposition: 5/29/2015


     Pl. Affirmative Designations                        Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.         Beginning                             Pl.       Beginning           Ending       Def.
                                                                      Ending Page:Line
    Page:Line           Page:Line        Objections     Page:Line                          Objections   Page:Line          Page:Line   Objections
                                     CD (176:9-11); O
                                     (176:9-11); AA
176:01             176:11            (176:9-11)
176:19             176:20            CD; O: AA
227:01             227:19            802; MT; 106; CD
228:02             228:06            802; MT; 106; CD
228:13             228:25            802; MT; 106; CD
229:12             230:09            802; MT; 106; CD




                                                                         Page 145 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 147 of 183
                                                      IN RE: Androgel Antitrust Litigation (No. II)
                                                                 1:09-md-02084-TWT
                                                          Plaintiffs' Deposition Designations
                                                              Witness: William Stripling
                                                             Date of Deposition: 1/19/2012


     Pl. Affirmative Designations                      Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.       Beginning                             Pl.       Beginning           Ending       Def.
                                                                    Ending Page:Line
    Page:Line           Page:Line        Objections   Page:Line                          Objections   Page:Line          Page:Line   Objections
                                     402, 403, 802,
085:10             086:03            FRCP 32
                                     402, 403, 802,
086:06             086:11            FRCP 32
                                     402, 403, 802,
088:12             089:01            FRCP 32
                                     402, 403, 802,
186:18             186:21            FRCP 32




                                                                       Page 146 of 179
                                       Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 148 of 183
                                                                   IN RE: Androgel Antitrust Litigation (No. II)
                                                                              1:09-md-02084-TWT
                                                                       Plaintiffs' Deposition Designations
                                                                            Witness: Joseph Todisco
                                                                          Date of Deposition: 3/13/2008



Solvay and Watson object to the introduction of this investigational hearing transcript as hearsay.

      Pl. Affirmative Designations                                    Def. Counter Designations                             Pl. Reply Designations
    Beginning             Ending               Def.               Beginning                                    Pl.       Beginning           Ending       Def.
                                                                                   Ending Page:Line
    Page:Line            Page:Line           Objections           Page:Line                                 Objections   Page:Line          Page:Line   Objections
004:09              004:10
007:06              007:11
009:10              009:12
011:15              011:22
012:13              012:22
017:09              018:05                                106 18:06               18:25                 402, HS
                                                              19:01               19:05                 402, HS
020:17              020:20
022:05              022:18               602; 106             22:19               22:25                 402, 602, HS
023:21              023:25
024:12              025:06
025:11              029:02
029:12              030:02
033:01              035:23                                106 35:24               35:25                 402, HS
                                                              36:01               36:01                 402, HS
038:14              039:14                                106 39:15               39:23                 L, 602, HS
039:24              041:15
043:14              043:22
044:01              044:21
045:19              047:04
051:03              051:05
051:11              052:07
052:15              053:10
053:17              054:10
054:21              056:06
056:20              058:16                                106 58:17               58:25                 L, HS
                                                              59:01               59:11                 L, HS
059:12              060:08                                106 60:09               60:17                 402, HS
064:16              064:17                                106 64:18               64:25                 L, HS
                                                              65:01               65:09                 L, HS
065:10              065:19


                                                                                      Page 147 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 149 of 183
                                                              IN RE: Androgel Antitrust Litigation (No. II)
                                                                         1:09-md-02084-TWT
                                                                  Plaintiffs' Deposition Designations
                                                                       Witness: Joseph Todisco
                                                                     Date of Deposition: 3/13/2008


     Pl. Affirmative Designations                                  Def. Counter Designations                                Pl. Reply Designations
    Beginning            Ending            Def.               Beginning                                     Pl.          Beginning           Ending       Def.
                                                                                Ending Page:Line
    Page:Line           Page:Line        Objections           Page:Line                                  Objections      Page:Line          Page:Line   Objections
067:13             067:19
068:04             069:23            802 (68:10 - 69:02)
070:12             070:17                             106 71:09                71:13                 402, HS
071:14             072:11
072:13             072:24
077:04             078:05
078:06             078:09                             106 78:10                78:12                 L, 402, HS
078:21             079:02                             106 79:03                79:05                 L, 402, HS
080:21             081:05
081:10             082:04
082:07             082:14
082:19             084:20
                                                                                                     403, 602, L, 402,
089:15             090:01                             106 90:02                90:25                 HS
                                                                                                     403, 602, L, 402,
                                                          91:01                91:04                 HS
091:05             091:09                             106 91:20                91:24                 602, L, 402, HS
091:25             092:09
093:15             094:02
099:25             101:04
101:16             101:22
103:13             104:04
104:25             105:11
125:23             126:04
133:16             135:09                             106 135:10               135:25                L, 402, 602
139:12             140:04                             602
140:05             140:16                             106 140:17               140:21                L, 402
141:01             142:04                             602




                                                                                   Page 148 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 150 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                     Witness: Joseph Todisco
                                                                   Date of Deposition: 7/30/2015


     Pl. Affirmative Designations                            Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.             Beginning                             Pl.       Beginning           Ending       Def.
                                                                          Ending Page:Line
    Page:Line           Page:Line        Objections         Page:Line                          Objections   Page:Line          Page:Line   Objections
007:20             007:25
008:13             008:15
008:25             009:03
010:03             010:12
013:24             014:20
015:14             016:08
018:02             018:09                             602
020:12             020:15            402; 602
020:23             022:07                             602
023:15             023:19
026:13             026:20
026:24             027:04
034:04             034:10                             602
036:05             036:11                             602
037:15             037:24                             602
038:05             038:05                             602
038:11             038:17
039:12             039:19
041:01             041:04
042:05             042:10
043:25             044:07                             602
044:13             044:13                             602
050:05             050:13
063:20             064:06
064:11             064:19
066:02             066:13
074:17             075:17
075:20             075:20
077:22             078:17            402; 403
096:04             096:23            602; 403
097:20             098:14            602; 403
100:11             102:02            602; 403
102:07             102:24            602; 403
105:08             105:13


                                                                             Page 149 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 151 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                     Witness: Joseph Todisco
                                                                   Date of Deposition: 7/30/2015


     Pl. Affirmative Designations                            Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.             Beginning                             Pl.       Beginning           Ending       Def.
                                                                          Ending Page:Line
    Page:Line           Page:Line        Objections         Page:Line                          Objections   Page:Line          Page:Line   Objections
105:16             105:23
106:06             106:13
106:16             106:20
106:22             107:12
107:17             107:20
107:21             107:25
108:05             110:09            602; 403
110:16             110:18            602; 403
112:10             112:16            602; 403
112:25             113:02            602; 403
113:05             113:05            602; 403
117:04             117:11            602; 403
117:14             117:23            602; 403
118:02             118:05                             602
118:08             118:15                             602
118:16             118:18                             602
118:21             119:02                             602
119:05             119:07                             602
119:08             119:13                             602
119:23             120:05                             602
120:10             120:16                             602
123:02             123:23
124:01             124:02
124:24             125:09            602; 403
125:12             125:15            602; 403
125:19             125:20            602; 403
126:10             126:18
126:24             127:06
127:24             128:19            602; 403
133:12             133:19
134:03             134:11
137:25             138:03
138:14             139:06
139:09             139:10


                                                                             Page 150 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 152 of 183
                                                              IN RE: Androgel Antitrust Litigation (No. II)
                                                                         1:09-md-02084-TWT
                                                                  Plaintiffs' Deposition Designations
                                                                       Witness: Joseph Todisco
                                                                     Date of Deposition: 7/30/2015


     Pl. Affirmative Designations                                  Def. Counter Designations                            Pl. Reply Designations
    Beginning            Ending            Def.               Beginning                                    Pl.       Beginning           Ending       Def.
                                                                                Ending Page:Line
    Page:Line           Page:Line        Objections           Page:Line                                 Objections   Page:Line          Page:Line   Objections
139:19             140:08            602; Argumentative
140:11             140:14            602; Argumentative
140:17             140:17
140:18             140:19
140:24             140:24                             106 140:25               141:01                NR, 402
143:23             144:05
144:15             145:05
146:12             146:18
146:25             147:04
150:15             150:22
151:03             151:21
152:04             152:22                             403
153:10             153:16                             403
153:21             154:22            602; 403
156:05             158:08
159:02             160:13
161:13             161:23            602; 403
162:01             162:03
162:13             163:02
163:09             163:11
163:14             163:15
163:21             164:03
164:08             164:23
169:09             169:21
170:10             170:15
171:01             171:05
171:12             171:23            402; 602
172:10             172:25            402; 602
173:19             173:23
174:21             176:14            602; 403
180:03             181:09
184:10             185:07
185:11             185:14            602; 403
185:21             185:22            602; 403


                                                                                   Page 151 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 153 of 183
                                                      IN RE: Androgel Antitrust Litigation (No. II)
                                                                 1:09-md-02084-TWT
                                                          Plaintiffs' Deposition Designations
                                                               Witness: Joseph Todisco
                                                             Date of Deposition: 7/30/2015


     Pl. Affirmative Designations                      Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.       Beginning                             Pl.       Beginning           Ending       Def.
                                                                    Ending Page:Line
    Page:Line           Page:Line        Objections   Page:Line                          Objections   Page:Line          Page:Line   Objections
186:03             186:17            602; 403
193:14             193:21            602; 403
213:15             215:02            602; 403




                                                                       Page 152 of 179
                                      Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 154 of 183
                                                                  IN RE: Androgel Antitrust Litigation (No. II)
                                                                             1:09-md-02084-TWT
                                                                      Plaintiffs' Deposition Designations
                                                                           Witness: Edward Tykot
                                                                         Date of Deposition: 1/31/2008



Solvay and Par/Paddock object to the introduction of this investigational hearing transcript as hearsay.

     Pl. Affirmative Designations                                     Def. Counter Designations                                      Pl. Reply Designations
    Beginning             Ending               Def.               Beginning                                    Pl.              Beginning             Ending       Def.
                                                                                   Ending Page:Line
    Page:Line            Page:Line           Objections           Page:Line                                 Objections          Page:Line            Page:Line   Objections
005:03              005:06                                   061:19               062:03                HS
005:15              005:16                                   103:17               103:21                HS                  103:23              104:5
007:16              007:24                                   104:20               105:10                HS, 602

008:05              008:10                                   114:19               115:1                 HS, 602, 402, 403
058:24              061:18
102:04              103:15
106:09              106:14
112:24              114:11
125:12              125:20               602
126:22              127:01               104A; 602




                                                                                      Page 153 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 155 of 183
                                                                IN RE: Androgel Antitrust Litigation (No. II)
                                                                           1:09-md-02084-TWT
                                                                    Plaintiffs' Deposition Designations
                                                                         Witness: Edward Tykot
                                                                       Date of Deposition: 7/15/2011


     Pl. Affirmative Designations                                    Def. Counter Designations                              Pl. Reply Designations
    Beginning            Ending            Def.                 Beginning                              Pl.              Beginning              Ending             Def.
                                                                                  Ending Page:Line
    Page:Line           Page:Line        Objections             Page:Line                              Objections       Page:Line             Page:Line         Objections
006:10             006:19                                   033:21               033:24
                                     Vague and
009:03             009:05            ambiguous              040:8                040:10
                                     Vague and
                                     ambiguous (9:7-
                                     9:7); Vague and
                                     ambiguous (9:8-
009:07             009:11            9:11)                  047:7                047:10
                                     Vague and
                                     ambiguous (9:13-
                                     9:13); 602 (9:14-
009:13             009:16            9:16)                  050:3                050:5
                                     602 (9:23-9:23); 602
009:23             009:24            (9:24-9:24)            051:6                051:7                 602, PK
010:02             010:11            602 (10:2-10:4)        051:9                051:12                602, PK
                                     Vague and
                                     ambiguous (12:1-
                                     12:4); 602 (12:1-
011:19             012:04            12:4)                  055:5                055:10                             54:23              55:4               403
                                     Vague and
                                     ambiguous (12:7-
                                     12:9); 602 (12:7-
                                     12:9); Vague and
                                     ambiguous (12:10-
                                     12:13); 602 (12:10-
                                     12:13); 602 (13:7-                                                                                                    Argumentative;
012:07             013:11            13:11)                 055:12               055:19                             55:20              55:22              asked and answered.

                                     602 (13:14-13:14);
013:14             013:17            602 (13:15-13:17)      073:25               074:02
013:20             013:21            602                    116:17               116:19                BS, 402
022:22             023:04            402                    117:12               117:22                MPT, L
032:15             032:15
032:19             033:20


                                                                                     Page 154 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 156 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                     Witness: Edward Tykot
                                                                   Date of Deposition: 7/15/2011


     Pl. Affirmative Designations                            Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.             Beginning                          Pl.          Beginning           Ending       Def.
                                                                          Ending Page:Line
    Page:Line           Page:Line        Objections         Page:Line                          Objections   Page:Line          Page:Line   Objections
033:25             034:10            602 (34:8-34:10)
                                     602 (34:12-34:12);
034:12             034:22            602 (34:19-34:22)
034:24             034:24            602
038:21             040:05            602 (40:4-40:5)
040:07             040:07            602
040:11             041:13            602 (40:11-40:15)
042:23             047:06
047:12             047:25
049:02             050:02
050:06             051:05
051:19             052:20
052:22             054:16
056:17             057:21
058:03             058:17
                                     602 (59:14-59:15);
059:09             059:24            602 (59:17-59:24)
061:13             062:08

062:12             064:07            602; 802 (64:3-64:7)
064:10             064:11            602; 802
064:24             066:20            602 (66:18-66:20)
067:01             067:01            602
068:02             068:12
069:11             069:23
070:09             070:20
071:11             072:21
073:17             073:24
074:05             074:17
077:15             079:07
081:12             081:16
083:10             083:15
083:20             083:25
097:13             097:22


                                                                             Page 155 of 179
                                Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 157 of 183
                                                 IN RE: Androgel Antitrust Litigation (No. II)
                                                            1:09-md-02084-TWT
                                                     Plaintiffs' Deposition Designations
                                                          Witness: Edward Tykot
                                                        Date of Deposition: 7/15/2011


 Pl. Affirmative Designations                      Def. Counter Designations                         Pl. Reply Designations
Beginning            Ending           Def.       Beginning                           Pl.          Beginning           Ending       Def.
                                                                Ending Page:Line
Page:Line           Page:Line       Objections   Page:Line                           Objections   Page:Line          Page:Line   Objections




                                                                   Page 156 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 158 of 183
                                                             IN RE: Androgel Antitrust Litigation (No. II)
                                                                        1:09-md-02084-TWT
                                                                 Plaintiffs' Deposition Designations
                                                                      Witness: Edward Tykot
                                                                    Date of Deposition: 2/23/2016


     Pl. Affirmative Designations                                 Def. Counter Designations                                      Pl. Reply Designations
    Beginning            Ending            Def.              Beginning                              Pl.                      Beginning            Ending       Def.
                                                                               Ending Page:Line
    Page:Line           Page:Line        Objections          Page:Line                              Objections               Page:Line           Page:Line   Objections
009:21             010:02                                028:07               028:15                402
012:13             012:18                                078:07               078:09                VAG, 602
012:22             013:02                                078:12               078:21                VAG, 602
013:21             016:19                                116:13               116:17                602, PK
                                                         123:22               124:01
021:21             022:21                                                                           602, PK, 403
024:05             024:08                                176:02               176:08                602, PK
025:16             027:15                                176:11               176:20                602, PK
                                     Asked and           180:12               180:15
                                     answered; Vague                                                VAG, 602, MPT,
030:17             030:21            and ambiguous                                                  402
                                     Asked and answered 180:20                181:03
                                     (30:24-31:6); Vague
                                     and ambiguous
                                     (30:24-31:6)
030:24             031:16                                                                           602, 701, 403, 402
034:14             035:06                                193:05               193:08
                                     Argumentative;      202:14               202:16
                                     Vague and
035:16             035:17            ambiguous
                                     Argumentative;      211:25               212:06
                                     Vague and
035:22             035:25            ambiguous
                                     602 (38:21-38:21)   218:16               218:18
038:17             038:21                                                                                                219:3              219:5
                                     602 (38:23-38:24); 266:05                266:19
                                     Vague and
                                     ambiguous (38:25-
                                     39:01); 602 (38:25-
                                     39:01)
038:23             039:01                                                                           L, VAG
                                     Vague and           266:21               267:01
039:05             039:06            ambiguous; 602                                                 MPT; L
042:13             042:17                                267:03               268:05                L, 403, PK, 602


                                                                                  Page 157 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 159 of 183
                                                             IN RE: Androgel Antitrust Litigation (No. II)
                                                                        1:09-md-02084-TWT
                                                                 Plaintiffs' Deposition Designations
                                                                      Witness: Edward Tykot
                                                                    Date of Deposition: 2/23/2016


     Pl. Affirmative Designations                                 Def. Counter Designations                               Pl. Reply Designations
    Beginning            Ending            Def.              Beginning                              Pl.                Beginning           Ending       Def.
                                                                               Ending Page:Line
    Page:Line           Page:Line        Objections          Page:Line                              Objections         Page:Line          Page:Line   Objections
                                     Vague and           269:10               269:15
042:22             042:23            ambiguous; 602                                                 MPT, L, PK, 602
                                     Vague and           269:17               269:25
                                     ambiguous (42:25-
                                     42:25); 602 (42:25-
042:25             043:20            42:25)                                                         602, PK
045:21             045:25                                270:22               270:24                602, PK
                                     602 (47:08-47:11); 271:01                271:14
                                     Argumentative
                                     (47:12-47:15);
                                     Vague and
                                     ambiguous (47:12-
046:16             047:15            47:15)                                                         602, PK
048:15             048:18            602                 271:17               272:07                602, PK
048:21             048:23            602                 274:22               275:04                L, VAG
049:05             049:24            602 (49:24-49:24) 275:07                 275:12                L, VAG
050:01             050:02            602                 276:19               276:24                L, VAG, 602, 701
054:13             056:23                                277:02               277:12                L, VAG, 602, 701
057:08             057:24                                277:15               277:16                L, VAG, 602, 701
                                     Vague and
                                     ambiguous (60:13-
                                     60:14); Vague and
                                     ambiguous (60:16-
                                     60:16); Asked and
                                     answered (61:8-
                                     61:10); 602 (61:8-
059:21             061:10            61:10)
                                     Asked and answered
                                     (61:14-61:21); 602
                                     (61:14-61:21);
                                     602(61:23-61:24)
061:14             061:24




                                                                                  Page 158 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 160 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                     Witness: Edward Tykot
                                                                   Date of Deposition: 2/23/2016


     Pl. Affirmative Designations                            Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.             Beginning                          Pl.          Beginning           Ending       Def.
                                                                          Ending Page:Line
    Page:Line           Page:Line        Objections         Page:Line                          Objections   Page:Line          Page:Line   Objections
                                     602 (62:02-62:03);
                                     Argumentative (62:4-
                                     62:5); 602 (62:4-
062:02             062:05            62:5)
062:08             062:25            Argumentative; 602
065:06             065:09
065:17             065:21
065:24             066:14
                                     Asked and answered
                                     (69:4-69:5); 403
                                     (69:4-69:5)
066:23             069:05
                                     Asked and
069:08             069:10            answered; 403
069:18             071:15
                                     Vague and
                                     ambiguous (75:19-
075:09             075:22            75:22)
                                     Vague and
                                     ambiguous (75:25-
075:25             076:09            76:01)
                                     Asked and answered
                                     (77:17-77:18)
076:14             077:18
                                     Asked and answered
                                     (77:21-77:21);
                                     Asked and answered
                                     (77:22-78:1); 602
                                     (77:22-78:1)
077:21             078:01
078:23             085:05
085:08             085:19
089:03             089:07
089:12             089:18


                                                                             Page 159 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 161 of 183
                                                           IN RE: Androgel Antitrust Litigation (No. II)
                                                                      1:09-md-02084-TWT
                                                               Plaintiffs' Deposition Designations
                                                                    Witness: Edward Tykot
                                                                  Date of Deposition: 2/23/2016


     Pl. Affirmative Designations                           Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.            Beginning                          Pl.          Beginning           Ending       Def.
                                                                         Ending Page:Line
    Page:Line           Page:Line        Objections        Page:Line                          Objections   Page:Line          Page:Line   Objections
                                     Vague and
                                     ambiguous (91:22-
091:09             091:25            91:25)
                                     Vague and
                                     ambiguous (92:2-
092:02             092:23            92:4)
092:25             092:25
                                     Vague and
                                     ambiguous (97:1-
096:15             097:02            97:2)
                                     Vague and
097:04             097:07            ambiguous
                                     602 (97:22-98:11);
                                     Vague and
                                     ambiguous (98:12-
                                     98:13); 602 (98:12-
097:19             098:13            98:13)
                                     Vague and
                                     ambiguous (98:16-
                                     98:17); 602 (98:16-
                                     98:17); 602 (98:18-
098:16             098:23            98:23)
                                     602 (99:10-99:11);
                                     Argumentative
                                     (99:13-99:16);
                                     Vague and
                                     ambiguous (99:13-
                                     99:16); 602 (99:13-
099:10             099:16            99:16)




                                                                            Page 160 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 162 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                     Witness: Edward Tykot
                                                                   Date of Deposition: 2/23/2016


     Pl. Affirmative Designations                            Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.             Beginning                          Pl.          Beginning           Ending       Def.
                                                                          Ending Page:Line
    Page:Line           Page:Line        Objections         Page:Line                          Objections   Page:Line          Page:Line   Objections
                                     Vague and
                                     ambiguous (99:19-
                                     99:20); 602 (99:19-
                                     99:20);
                                     Argumentative
                                     (99:19-99:20);
                                     Vague and
                                     ambiguous (99:19-
                                     99:20); 602 (99:19-
                                     99:20); 602 (99:21-
                                     100:8); Vague and
                                     ambiguous (100:9-
                                     100:13); 602 (100:9-
099:19             100:13            100:13)
                                     Vague and
100:14             100:21            ambiguous; 602
                                     Vague and
100:24             101:03            ambiguous; 602
                                     Vague and
101:08             101:10            ambiguous; 602
                                     Vague and
101:13             101:13            ambiguous; 602
102:11             102:22            Argumentative; 602
103:11             103:18
104:09             105:09            602 (104:9-105:9)
                                     802 (111:9-111:17);
                                     602 (111:18-111:19)
110:20             111:19
                                     602 (111:21-
                                     111:23);
                                     Argumentative
                                     (112:1-112:5); 602
111:21             112:05            (112:1-112:5)



                                                                             Page 161 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 163 of 183
                                                           IN RE: Androgel Antitrust Litigation (No. II)
                                                                      1:09-md-02084-TWT
                                                               Plaintiffs' Deposition Designations
                                                                    Witness: Edward Tykot
                                                                  Date of Deposition: 2/23/2016


     Pl. Affirmative Designations                           Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending              Def.          Beginning                          Pl.          Beginning           Ending       Def.
                                                                         Ending Page:Line
    Page:Line           Page:Line          Objections      Page:Line                          Objections   Page:Line          Page:Line   Objections
                                     Argumentative
                                     (112:7-112:8); 602
112:07             112:17            (112:7-112:8)
112:25             113:07            802
114:07             114:19
114:21             115:20            602
                                     Vague and
                                     ambiguous (117:8-
116:25             117:10            117:10)
                                     Vague and
117:12             117:16            ambiguous
117:20             117:22
                                     602 (118:5-118:19);
                                     602 (119:23-120:3)
117:24             120:03
120:06             120:16            602
120:18             120:18            602
120:21             121:17            602
122:04             122:08
                                     Argumentative
                                     (123:17-123:19);
                                     Vague and
                                     ambiguous (123:17-
                                     123:19); 602
122:11             123:19            (123:17-123:19)
123:21             123:21            Argumentative; 602
                                     Vague and
                                     ambiguous (132:10-
127:04             132:12            132:12)
                                     Vague and
                                     ambiguous (132:14-
132:14             133:03            132:20)
133:08             135:24
136:02             136:22            602


                                                                            Page 162 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 164 of 183
                                                          IN RE: Androgel Antitrust Litigation (No. II)
                                                                     1:09-md-02084-TWT
                                                              Plaintiffs' Deposition Designations
                                                                   Witness: Edward Tykot
                                                                 Date of Deposition: 2/23/2016


     Pl. Affirmative Designations                          Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.           Beginning                          Pl.          Beginning           Ending       Def.
                                                                        Ending Page:Line
    Page:Line           Page:Line        Objections       Page:Line                          Objections   Page:Line          Page:Line   Objections
143:21             144:13
155:13             156:25
157:06             157:09
                                     Argumentative;
                                     Vague and
162:03             162:07            ambiguous
                                     Argumentative
                                     (162:11-162:14);
                                     Vague and
                                     ambiguous (162:11-
                                     162:14); Misstates
                                     prior testimony
162:11             162:25            (162:22-162:25)
                                     Misstates prior
163:05             163:05            testimony
164:01             164:09
                                     Vague and
                                     ambiguous (166:6-
165:15             166:08            166:8)
                                     Vague and
                                     ambiguous (166:17-
166:17             167:05            166:19)
                                     Vague and
167:10             167:14            ambiguous
                                     402 (167:21-
                                     167:23); 403
                                     (167:21-167:23);
                                     Asked and answered
                                     (169:22-169:24)
167:21             169:24
                                     Vague and
172:07             172:09            ambiguous
                                     Vague and
172:11             172:14            ambiguous


                                                                           Page 163 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 165 of 183
                                                           IN RE: Androgel Antitrust Litigation (No. II)
                                                                      1:09-md-02084-TWT
                                                               Plaintiffs' Deposition Designations
                                                                    Witness: Edward Tykot
                                                                  Date of Deposition: 2/23/2016


     Pl. Affirmative Designations                           Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending              Def.          Beginning                          Pl.          Beginning           Ending       Def.
                                                                         Ending Page:Line
    Page:Line           Page:Line          Objections      Page:Line                          Objections   Page:Line          Page:Line   Objections
                                     Argumentative;
                                     Misstates prior
175:19             176:01            testimony; 602
                                     602 (181:4-181:9);
                                     Argumentative
                                     (181:15-181-17);
                                     602 (181:15-181-17)
181:04             181:17
181:20             181:20            Argumentative; 602
181:22             181:23            Argumentative; 602
183:15             183:22
                                     602 (186:19-186:22)
186:06             186:22
187:03             188:01
191:23             192:08
193:01             193:04
201:11             202:13
205:13             206:15            602
211:06             211:12
213:13             214:08            602
                                     Vague and
215:24             216:09            ambiguous; 602
                                     Vague and
216:11             216:16            ambiguous; 602
                                     Vague and
216:18             216:25            ambiguous; 602
                                     Vague and
217:02             217:11            ambiguous; 602
                                     Vague and
                                     ambiguous (217:14-
                                     217:15); 602
217:14             218:11            (217:14-217:15)
219:06             219:17            602
220:06             221:02            602


                                                                            Page 164 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 166 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                     Witness: Edward Tykot
                                                                   Date of Deposition: 2/23/2016


     Pl. Affirmative Designations                            Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending            Def.             Beginning                          Pl.          Beginning           Ending       Def.
                                                                          Ending Page:Line
    Page:Line           Page:Line        Objections         Page:Line                          Objections   Page:Line          Page:Line   Objections
                                     Vague and
222:05             222:10            ambiguous; 602
                                     Vague and
222:13             222:17            ambiguous; 602
                                     403 (249:20-
                                     249:24);602 (250:21-
                                     250:23); 602
248:19             251:04            (250:24-251:4)
251:07             251:14            602 (251:7-251:10)
                                     Misstates prior
288:05             288:13            testimony
                                     Misstates prior
                                     testimony (288:16-
                                     288:21);
                                     Argumentative
                                     (289:6-289:8);
                                     Vague and
                                     ambiguous (289:6-
                                     289:8); 602 (289:6-
288:16             289:08            289:8)
                                     Argumentative
                                     (289:10-289:11);
                                     602 (289:10-
                                     289:11); Vague and
                                     ambiguous (289:10-
                                     289:19); 602
289:10             289:19            (289:12-289:19)
                                     602 (301:12-301:15)
300:09             302:01
                                     Asked and answered
                                     (170:1-170:3);
                                     Vague and
                                     ambiguous (171:25-
170:01             172:03            172:3)


                                                                             Page 165 of 179
                                Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 167 of 183
                                                 IN RE: Androgel Antitrust Litigation (No. II)
                                                            1:09-md-02084-TWT
                                                     Plaintiffs' Deposition Designations
                                                          Witness: Edward Tykot
                                                        Date of Deposition: 2/23/2016


 Pl. Affirmative Designations                      Def. Counter Designations                         Pl. Reply Designations
Beginning            Ending           Def.       Beginning                           Pl.          Beginning           Ending       Def.
                                                                Ending Page:Line
Page:Line           Page:Line       Objections   Page:Line                           Objections   Page:Line          Page:Line   Objections




                                                                   Page 166 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 168 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                    Witness: Wanda Williams
                                                                   Date of Deposition: 5/19/2011


     Pl. Affirmative Designations                                Def. Counter Designations                         Pl. Reply Designations
    Beginning            Ending              Def.           Beginning                                 Pl.       Beginning           Ending       Def.
                                                                              Ending Page:Line
    Page:Line           Page:Line          Objections       Page:Line                              Objections   Page:Line          Page:Line   Objections
006:20             006:24                               024:06               024:10
009:21             010:02                               026:07               026:11
010:05             010:13                               109:03               109:10
010:21             010:24
014:21             014:23            602
015:01             015:03            602
016:05             016:07
023:07             023:15
024:01             024:05
025:20             026:06
059:12             059:19
060:03             060:14
108:21             109:02




                                                                                 Page 167 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 169 of 183
                                                                  IN RE: Androgel Antitrust Litigation (No. II)
                                                                             1:09-md-02084-TWT
                                                                      Plaintiffs' Deposition Designations
                                                                              Witness: Difei Yang
                                                                         Date of Deposition: 6/10/2015


     Pl. Affirmative Designations                                  Def. Counter Designations                             Pl. Reply Designations

    Beginning            Ending            Def.                   Beginning                                 Pl.       Beginning           Ending       Def.
                                                                                Ending Page:Line
    Page:Line           Page:Line        Objections               Page:Line                              Objections   Page:Line          Page:Line   Objections
006:22             006:24                                  7:03                7:09                  402, 403
006:23             007:02
013:07             013:12                                  13:17               13:21                 402, 403

016:02             016:06
016:13             016:23
                                                           19:19               19:24                 402, 403
020:23             021:02
021:03             021:15                                  21:16               21:18                 402, 403
021:19             022:06                                  25:08               25:09
025:10             027:19            incomplete
029:05             029:14
032:21             033:12
034:13             034:24
035:05             035:10
039:19             040:17            402 (39:19 - 40:3)
                                     402; mistates prior
043:14             043:22            testimony
044:10             044:16                                  44:17               44:21                 402, 403
045:02             045:11
045:22             045:22            incomplete            45:23               45:23                 402, 403
045:24             046:23
                                     402; 403 (47:14 -
047:02             049:04            47:22)
049:07             049:20
                                     incomplete; 51:23-
                                     52:4 counsel reading
050:17             052:04            document             52:05                52:05
                                     602 (53:2 - 53:10;
052:15             054:10            53:23 - 54:10);
054:14             054:21            104a, 602
056:16             056:19




                                                                                   Page 168 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 170 of 183
                                                              IN RE: Androgel Antitrust Litigation (No. II)
                                                                         1:09-md-02084-TWT
                                                                  Plaintiffs' Deposition Designations
                                                                          Witness: Difei Yang
                                                                     Date of Deposition: 6/10/2015


     Pl. Affirmative Designations                                 Def. Counter Designations                             Pl. Reply Designations

    Beginning            Ending            Def.               Beginning                                    Pl.       Beginning           Ending       Def.
                                                                               Ending Page:Line
    Page:Line           Page:Line        Objections           Page:Line                                 Objections   Page:Line          Page:Line   Objections
                                     57:21 - 58:3
                                     counsel reading
                                     document; 602 (58:5
057:21             059:20            - 58:11)
059:23             059:24
060:10             060:13
060:21             060:24
                                     402, counsel reading
061:17             061:22            document             61:24               62:04                 402, 403, 602
062:24             063:02            602; 701             62:11               62:18                 402, 403, 602
063:18             063:22            602; 701
                                     402, counsel reading
065:01             065:15            document
083:25             084:10                                 87:17               88:11                 402, 403
088:22             088:25
089:04             089:13
                                     104a, 602;
095:10             095:17            incomplete
095:24             095:25            104a, 602; 701
096:04             096:14            104a, 602; 701
096:17             096:21            104a, 602; 701
                                     98:16 - 98:23
                                     counsel reading
                                     document; vague
                                     and ambiguous
098:16             099:24            (99:22-24)
                                     vague and
100:06             100:08            ambiguous
                                     100:10 - 100:19
                                     counsel reading
100:10             103:02            document;
                                     402; 602; 802
103:07             103:19            (103:16 - 103:19)


                                                                                  Page 169 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 171 of 183
                                                          IN RE: Androgel Antitrust Litigation (No. II)
                                                                     1:09-md-02084-TWT
                                                              Plaintiffs' Deposition Designations
                                                                      Witness: Difei Yang
                                                                 Date of Deposition: 6/10/2015


     Pl. Affirmative Designations                          Def. Counter Designations                         Pl. Reply Designations

    Beginning            Ending            Def.           Beginning                             Pl.       Beginning           Ending       Def.
                                                                        Ending Page:Line
    Page:Line           Page:Line        Objections       Page:Line                          Objections   Page:Line          Page:Line   Objections
                                     403, vague and
                                     ambiguous (104:4-
103:22             104:09            9)
                                     104a, 602, vague
                                     and ambiguous
                                     (105:11-12); 701
105:03             105:12            (105:11 - 105:12)
                                     104a, 602, vague
                                     and ambiguous
105:15             106:11            (105:15-17)
109:25             110:04
                                     104a, 602, vague
110:20             111:06            and ambiguous, 701
                                     104a, 602, vague
111:09             112:11            and ambiguous, 701
                                     104a, 602, vague
112:15             112:16            and ambiguous, 701
                                     802 (112:23 -
                                     113:3); 602, 701,
                                     802 (113:17 -
112:20             114:02            113:23)
                                     104a, 602, vague
114:06             114:19            and ambiguous, 701
114:25             115:01            104a, 602; 701
                                     104a, 602; 701
115:05             115:15            (115:5-7)
                                     602; 701 (116:5 -
115:18             116:09            116:9)
                                     104a, 602, 701,
                                     vague and
116:15             116:20            ambiguous
                                     602; 701 (116:25 -
116:25             117:10            116:25)


                                                                           Page 170 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 172 of 183
                                                            IN RE: Androgel Antitrust Litigation (No. II)
                                                                       1:09-md-02084-TWT
                                                                Plaintiffs' Deposition Designations
                                                                        Witness: Difei Yang
                                                                   Date of Deposition: 6/10/2015


     Pl. Affirmative Designations                            Def. Counter Designations                         Pl. Reply Designations

    Beginning            Ending            Def.             Beginning                             Pl.       Beginning           Ending       Def.
                                                                          Ending Page:Line
    Page:Line           Page:Line        Objections         Page:Line                          Objections   Page:Line          Page:Line   Objections
119:23             120:05            602; 701; 802
                                     104a, 602; 701; 802
120:08             120:20
121:14             121:24            104a, 602; 701
                                     122:9-11
                                     inadmisible
122:03             122:11            statement of counsel
                                     vague and
                                     ambiguous, 402,
124:13             124:17            403
124:24             124:25            402, 403
125:02             127:10            602; 701; 802
                                     vague and
                                     ambiguous, 104a,
                                     602, 701, compound
                                     (128:5-8)
127:15             128:08
                                     602; 701 (128:15 -
128:15             129:25            128:19)
                                     402, 403, 104a, 602
133:22             133:25
                                     402, 403, 104a, 602
134:13             134:16
                                     vague and
135:25             136:04            ambiguous
                                     vague and
136:07             136:11            ambiguous
136:19             137:19




                                                                             Page 171 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 173 of 183
                                                                IN RE: Androgel Antitrust Litigation (No. II)
                                                                           1:09-md-02084-TWT
                                                                    Plaintiffs' Deposition Designations
                                                                            Witness: Difei Yang
                                                                       Date of Deposition: 6/10/2015


     Pl. Affirmative Designations                                    Def. Counter Designations                             Pl. Reply Designations

    Beginning            Ending            Def.                 Beginning                                     Pl.       Beginning           Ending       Def.
                                                                                  Ending Page:Line
    Page:Line           Page:Line        Objections             Page:Line                                  Objections   Page:Line          Page:Line   Objections
                                     802 (139:2 -
                                     139:10); 139:11-14
                                     inadmissible
                                     statement of
                                     counsel, incomplete,
138:18             139:14            402, 403             139:18                 139:21                601, 402, 403
                                                          140:05                 140:07                601, 402, 403
                                                          140:10                 140:13                601, 402, 403
141:21             142:24
                                     402, 403 (143:17-
                                     144:8), vague and
                                     ambiguous, 602,
143:17             144:22            701 (144:20-22)
                                     602, 701, vague and
145:02             145:08            ambiguous
                                     602, 701, vague and
145:14             146:08            ambiguous
                                     vague and
148:12             148:16            ambiguous
                                     vague and
148:22             149:07            ambiguous
                                     402, 403, 104a, 602,
                                     counsel reading
                                     from document
149:20             150:21                                   150:22               150:23                402, 403
                                     104a, 602, vague
151:09             151:20            and ambiguous
151:23             151:25            602; 802
                                                            153:03               153:09                402, 403, 602
                                                            153:12               153:15                402, 403, 602
154:22             154:25




                                                                                     Page 172 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 174 of 183
                                                                IN RE: Androgel Antitrust Litigation (No. II)
                                                                           1:09-md-02084-TWT
                                                                    Plaintiffs' Deposition Designations
                                                                            Witness: Difei Yang
                                                                       Date of Deposition: 6/10/2015


     Pl. Affirmative Designations                                    Def. Counter Designations                             Pl. Reply Designations

    Beginning            Ending            Def.                 Beginning                                     Pl.       Beginning           Ending       Def.
                                                                                  Ending Page:Line
    Page:Line           Page:Line        Objections             Page:Line                                  Objections   Page:Line          Page:Line   Objections
                                     701, 104a, 602,
                                     vague and
155:07             156:08            ambiguous
                                     701, 104a, 602,
                                     vague and
                                     ambiguous (156:11-
156:11             156:19            13)
                                     vague and
                                     ambiguous (156:22-
                                     24), compound
156:22             157:23            (157:22-23)
158:02             158:08                                 158:13                 158:15                402, 403, 602
158:11             158:12            compound             158:18                 158:18                402, 403, 602
                                     402, 403
                                     inadmissible
159:24             160:16            statement of counsel 161:06                 161:14                402, 403, 602
166:04             166:18
                                     compound, vague,
                                     foundation (173:2-5)
171:21             173:05
                                     compound, vague,
173:08             174:02            foundation
175:07             175:18
177:05             177:15
                                     vague and
                                     ambiguous, 104a,
178:10             183:02            602
                                     vague and
                                     ambiguous, 104a,
183:07             183:11            602
183:15             184:02            602
184:13             185:03            602                    185:05               185:08                402, 403, 602
185:16             186:03            602; 802               185:11               185:15                402, 403, 602


                                                                                     Page 173 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 175 of 183
                                                                IN RE: Androgel Antitrust Litigation (No. II)
                                                                           1:09-md-02084-TWT
                                                                    Plaintiffs' Deposition Designations
                                                                            Witness: Difei Yang
                                                                       Date of Deposition: 6/10/2015


     Pl. Affirmative Designations                                    Def. Counter Designations                             Pl. Reply Designations

    Beginning            Ending            Def.                 Beginning                                     Pl.       Beginning           Ending       Def.
                                                                                  Ending Page:Line
    Page:Line           Page:Line        Objections             Page:Line                                  Objections   Page:Line          Page:Line   Objections
186:07             186:16            104a, 602
186:23             187:12
                                     802, 602 (187:14 -
187:14             187:24            187:24)
189:02             189:21            602, 802
189:24             189:24
190:12             190:15            104a, 602
190:18             190:24            104a, 602
                                     104a, 602, vague
192:12             192:15            and ambiguous
192:18             192:22                                   192:23               193:02                402, 403, 602
193:12             193:17            compound               193:07               193:07                402, 403, 602
                                     compound, vague
                                     and ambiguous,
193:21             194:07            104a, 602
194:11             194:12            602
199:06             199:23
                                     402, 403; 802
200:03             202:18            (200:5 - 200:12)
203:18             203:25
205:20             207:07            104a, 602
207:12             208:23            104a, 602
209:07             213:08
213:14             213:17
213:24             215:09
                                     402, 403, counsel
                                     reading documents
                                     (216:2-217:6, 218:5-
215:14             219:06            16)
220:15             224:06            802 (223:6 - 224:6)
224:09             224:12            104a, 602
                                     802 (227:11 -
225:18             227:16            227:16)


                                                                                     Page 174 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 176 of 183
                                                              IN RE: Androgel Antitrust Litigation (No. II)
                                                                         1:09-md-02084-TWT
                                                                  Plaintiffs' Deposition Designations
                                                                          Witness: Difei Yang
                                                                     Date of Deposition: 6/10/2015


     Pl. Affirmative Designations                                  Def. Counter Designations                                      Pl. Reply Designations

    Beginning            Ending            Def.               Beginning                                     Pl.              Beginning             Ending           Def.
                                                                                Ending Page:Line
    Page:Line           Page:Line        Objections           Page:Line                                  Objections          Page:Line            Page:Line       Objections
                                     802 (227:22 -
227:22             228:08            227:25)
228:11             228:16
228:19             229:16
229:25             230:08
                                     402, 403, counsel
230:20             231:20            reading documents
                                     402, 403, counsel
232:15             233:08            reading documents
                                     402, 403, counsel
235:25             237:03            reading documents
                                     402, 403, counsel                                                                                                        104a, 602,
238:21             241:12            reading documents    238:03               238:11                INC, 602            238:3               238:14           compound
                                                                                                                                                              104a, 602,
                                                                                                                         238:17              238:18           compound
                                     402, 403, counsel
241:16             241:18            reading documents
                                     402, 403, counsel
241:20             241:22            reading documents
                                     402, 403, counsel
241:24             242:10            reading documents
242:13             243:09
                                     vague, ambiguous,
243:12             243:13            compound
                                     vague, ambiguous,
243:16             249:25            compound
250:04             250:19
252:25             253:24                                 253:25               254:09                402, 403, 602, HS
255:15             257:02                                 255:02               255:07                402, 403, 602, HS
257:21             258:14
261:03             262:05
262:09             262:19
266:15             270:24            402; 403; 602; 802


                                                                                   Page 175 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 177 of 183
                                                               IN RE: Androgel Antitrust Litigation (No. II)
                                                                          1:09-md-02084-TWT
                                                                   Plaintiffs' Deposition Designations
                                                                           Witness: Difei Yang
                                                                      Date of Deposition: 6/10/2015


     Pl. Affirmative Designations                                   Def. Counter Designations                                Pl. Reply Designations

    Beginning            Ending            Def.                Beginning                                     Pl.          Beginning           Ending       Def.
                                                                                 Ending Page:Line
    Page:Line           Page:Line        Objections            Page:Line                                  Objections      Page:Line          Page:Line   Objections
271:07             272:12            402; 403; 602; 802
                                     402; 403; 602; 802;
                                     vague and
272:17             274:20            ambiguous
                                     402, 403, counsel
                                     reading documents
275:18             282:14            (276:15-277:4)
283:04             283:25                                  282:16               283:03                402, 403, 602, NR
284:04             284:04
284:23             285:21
285:24             286:03
286:07             290:09
290:12             292:02
292:06             294:23                                  294:24               295:05                402, 403, 602
                                     104a, 602, vague
296:04             296:05            and ambiguous
296:08             296:16
299:23             300:17
301:17             302:05
                                     402, 403, counsel
303:17             306:05            reading documents
                                     402, 403, counsel
306:12             307:18            reading documents
                                     402, 403, counsel
307:20             309:18            reading documents
                                     402, 403, counsel
309:21             310:01            reading documents
                                     402, 403, counsel
310:04             310:25            reading documents
                                     402, 403, counsel
311:10             311:19            reading documents
                                     402, 403, counsel
311:22             312:02            reading documents


                                                                                    Page 176 of 179
                                    Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 178 of 183
                                                              IN RE: Androgel Antitrust Litigation (No. II)
                                                                         1:09-md-02084-TWT
                                                                  Plaintiffs' Deposition Designations
                                                                          Witness: Difei Yang
                                                                     Date of Deposition: 6/10/2015


     Pl. Affirmative Designations                                  Def. Counter Designations                                Pl. Reply Designations

    Beginning            Ending              Def.             Beginning                                     Pl.          Beginning           Ending       Def.
                                                                                Ending Page:Line
    Page:Line           Page:Line          Objections         Page:Line                                  Objections      Page:Line          Page:Line   Objections
328:18             329:15
330:14             330:18
330:22             330:25
331:06             331:21                                 331:23               332:17                602, 701
                                     asked and answered
332:18             332:23
333:23             334:04            602
335:05             335:13
335:19             336:15
336:20             336:25            104a, 602
337:04             337:06            104a, 602
337:13             337:17            104a, 602
                                     602 (337:20 -
337:20             338:23            337:21)
338:25             339:14
340:21             340:24
341:04             341:15
341:18             341:21            701
341:25             342:10            701
342:20             343:21            802
343:25             344:05            802
344:12             344:25
345:09             347:07            802
347:13             347:19            802
348:06             348:16
349:07             349:21
353:03             354:05
                                                          358:25               359:09                L, 402, 403, 602
                                                          359:13               360:07                L, 402, 403, 602
                                                                                                     L, 402, 403, 602,
                                                          360:17               360:19                CLC, 701
                                                                                                     L, 402, 403, 602,
                                                          363:24               364:02                CLC, 701


                                                                                   Page 177 of 179
                                Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 179 of 183
                                                     IN RE: Androgel Antitrust Litigation (No. II)
                                                                1:09-md-02084-TWT
                                                         Plaintiffs' Deposition Designations
                                                                 Witness: Difei Yang
                                                            Date of Deposition: 6/10/2015


 Pl. Affirmative Designations                             Def. Counter Designations                                      Pl. Reply Designations

Beginning            Ending           Def.           Beginning                                     Pl.              Beginning             Ending       Def.
                                                                       Ending Page:Line
Page:Line           Page:Line       Objections       Page:Line                                  Objections          Page:Line            Page:Line   Objections
                                                                                            L, 402, 403, 602,
                                                 364:09               364:10                CLC, 701
                                                                                            L, 402, 403, 602,
                                                 365:22               366:05                CLC, 701
                                                                                            L, 402, 403, 602,
                                                 366:10               366:20                CLC, 701
                                                 369:03               369:06                L, 602, 402, 403
                                                 373:10               373:15                L, 602, 402, 403
                                                 373:18               373:19                L, 602, 402, 403
                                                 376:11               376:13                L, 602, 701
                                                 376:17               376:22                L, 602, 701
                                                 381:20               382:15                L, 402, 403, 701
                                                                                            L, 402, 403, 602,
                                                 387:18               388:09                701
                                                                                            L, 402, 403, 602,
                                                 388:14               389:04                701
                                                                                            L, 402, 403, 602,
                                                 407:22               408:06                701
                                                                                            L, 402, 403, 602,
                                                 408:10               408:16                701
                                                 409:24               410:03                L, 403, 602, 701
                                                 410:06               410:21                L, 403, 602, 701    410:22              411:10                        402
                                                                                            L, 402, 403, 602,
                                                 413:17               414:03                701
                                                                                            L, 402, 403, 602,
                                                 417:13               417:20                701
                                                                                            L, 402, 403, 602,
                                                 417:23               418:16                701
                                                                                            L, 402, 403, 602,
                                                 418:21               418:24                701
                                                                                            L, 402, 403, 602,
                                                 419:14               420:06                701



                                                                          Page 178 of 179
                                Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 180 of 183
                                                     IN RE: Androgel Antitrust Litigation (No. II)
                                                                1:09-md-02084-TWT
                                                         Plaintiffs' Deposition Designations
                                                                 Witness: Difei Yang
                                                            Date of Deposition: 6/10/2015


 Pl. Affirmative Designations                             Def. Counter Designations                                Pl. Reply Designations

Beginning            Ending           Def.           Beginning                                     Pl.          Beginning           Ending       Def.
                                                                       Ending Page:Line
Page:Line           Page:Line       Objections       Page:Line                                  Objections      Page:Line          Page:Line   Objections
                                                                                            L, 402, 403, 602,
                                                 420:09               420:10                701
                                                                                            L, 402, 403, 602,
                                                 422:06               423:10                701




                                                                          Page 179 of 179
   Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 181 of 183
                   DEFENDANTS’ OBJECTION ABBREVIATIONS


             Objection Code                        Meaning
                   A          Argumentative
                  AA          Asked and answered
                  CC          Calls for a conclusion
                  CD          Compound
                  CO          Contrary to Court Order
                  CP          Composite; not a single document
                  CU          Cumulative
                   D          Duplicative of other exhibits
                  ILL         Illegible copy of exhibit
                  MIL         Subject of a pending motion in limine
                  MT          Misstates prior testimony
                  NP          Not produced during discovery
                  NR          Not responsive
                   O          Overbroad
                  UT          Untimely disclosure of exhibit
                   V          Vague and ambiguous
                  36          Contrary to FRCP 36
                 30b6         Outside the scope of FRCP 30(b)(6) deposition
                              topics for which the witness is designated
                  103         Assumes facts not in evidence
                 104a         Foundation
                  106         Incomplete excerpt
                  402         Relevance
                  403         Unduly prejudicial
                  408         Privileged settlement communication
                  501         Privileged
                  602         Calls for speculation; speculative
                 611b         Outside the scope of direct examination
                 611c         Leading
                  701         Improper opinion by lay witness
                  702         Improper opinion by expert
42832736.1
   Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 182 of 183
                        ABBOTT’S OBJECTION ABBREVIATIONS


             Objection Code                       Meaning
                  802         Hearsay
                  901         Authenticity
                 1002         Best evidence
                 1006         Improper summary




42832736.1                                    2
Case 1:09-md-02084-TWT Document 1902-11 Filed 11/15/19 Page 183 of 183
              IN RE ANDROGEL ANTITRUST LITIGATION (II)
                            1:09-MD-2084-TWT
                 PLAINTIFFS’ OBJECTION CODES (10/18/2019)


             106       Incomplete Excerpt
             402       Irrelevant
             403       Prejudicial/Confusing
             501       Privileged
             602       Speculation, Foundation
             701       Improper Opinion By Lay Witness
             702       Improper Opinion By Expert
             703       Not Reasonably Relied Upon By Experts
             901       Authenticity
             1002      Original Document Rule
             1006      Improper Summary
             30b6      Outside Scope Of 30(b)(6)
             AA        Asked And Answered
             AC        Attorney Colloquy
             AF        Assumes Facts
             ARG       Argumentative
             BS        Beyond The Scope Of Direct
             CLC       Calls For Legal Conclusion
             CP        Compound
             CUM       Cumulative
             DAUB      Subject To Pending Daubert
             DUP       Duplicative
             HS        Hearsay
             HYPO      Improper/Incomplete Hypothetical
             ILL       Illegible Copy Of Exhibit
             IMP       Improper Designation
             INC       Incomplete Exhibit Or Designation
             L         Leading
             LA        Legal Argument
             MIL       Subject Of Motion In Limine
             MIS       Misleading Question
             MPT       Misstates Prior Testimony
             NARR      Question Calls For A Narrative
             NR        Non-Responsive
             O         Overly Broad Question
             PK        Witness Lacks Personal Knowledge
             UT        Untimely Disclosure
             VAG       Vague And Ambiguous
